Exhibit 10.3

 

 

[g138661ku01i001.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

by and among

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

 

 

as Administrative Agent,

 

 

 

 

 

THE LENDERS THAT ARE PARTIES HERETO

 

 

 

 

 

as the Lenders,

 

 

 

 

 

and

 

 

 

 

 

ASURE SOFTWARE, INC.

 

 

 

 

 

as Borrower

 

 

 

 

 

Dated as of May 25, 2017

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

 

1

 

1.1.

Definitions

 

1

 

1.2.

Accounting Terms

 

1

 

1.3.

Code

 

2

 

1.4.

Construction

 

2

 

1.5.

Time References

 

3

 

1.6.

Schedules and Exhibits

 

3

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

 

3

 

2.1.

Revolving Loans

 

3

 

2.2.

Term Loan

 

4

 

2.3.

Borrowing Procedures and Settlements

 

4

 

2.4.

Payments; Reductions of Commitments; Prepayments

 

11

 

2.5.

Promise to Pay; Promissory Notes

 

17

 

2.6.

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

 

18

 

2.7.

Crediting Payments

 

20

 

2.8.

Designated Account

 

20

 

2.9.

Maintenance of Loan Account; Statements of Obligations

 

20

 

2.10.

Fees

 

21

 

2.11.

Letters of Credit

 

21

 

2.12.

LIBOR Option

 

29

 

2.13.

Capital Requirements

 

31

 

2.14.

Accordion

 

33

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

 

35

 

3.1.

Conditions Precedent to the Initial Extension of Credit

 

35

 

3.2.

Conditions Precedent to all Extensions of Credit

 

35

 

3.3.

Maturity

 

35

 

3.4.

Effect of Maturity

 

35

 

3.5.

Early Termination by Borrower

 

36

 

3.6.

Conditions Subsequent

 

36

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

36

 

4.1.

Due Organization and Qualification; Subsidiaries

 

37

 

4.2.

Due Authorization; No Conflict

 

37

 

4.3.

Governmental Consents

 

38

 

4.4.

Binding Obligations; Perfected Liens

 

38

 

4.5.

Title to Assets; No Encumbrances

 

38

 

4.6.

Litigation

 

39

 

4.7.

Compliance with Laws

 

39

 

4.8.

No Material Adverse Effect

 

39

 

4.9.

Solvency

 

39

 

4.10.

Employee Benefits

 

39

 

i

--------------------------------------------------------------------------------


 

 

4.11.

Environmental Condition

 

40

 

4.12.

Complete Disclosure

 

40

 

4.13.

Patriot Act

 

41

 

4.14.

Indebtedness

 

41

 

4.15.

Payment of Taxes

 

41

 

4.16.

Margin Stock

 

41

 

4.17.

Governmental Regulation

 

41

 

4.18.

OFAC/Sanctions/AML

 

42

 

4.19.

Employee and Labor Matters

 

42

 

4.20.

Leases

 

42

 

4.21.

Hedge Agreements

 

43

 

4.22.

Immaterial Subsidiaries

 

43

 

4.23.

Other Documents

 

43

 

4.24.

Privacy

 

44

 

 

 

 

5.

AFFIRMATIVE COVENANTS

 

44

 

5.1.

Financial Statements, Reports, Certificates

 

44

 

5.2.

Reporting

 

45

 

5.3.

Existence

 

45

 

5.4.

Maintenance of Properties

 

45

 

5.5.

Taxes

 

45

 

5.6.

Insurance

 

45

 

5.7.

Inspection

 

46

 

5.8.

Compliance with Laws

 

46

 

5.9.

Environmental

 

46

 

5.10.

Disclosure Updates

 

47

 

5.11.

Formation of Subsidiaries

 

47

 

5.12.

Further Assurances

 

48

 

5.13.

Lender Meetings

 

48

 

5.14.

Bank Products

 

48

 

5.15.

Hedge Agreements

 

48

 

5.16.

Anti-Corruption Laws/Sanctions

 

48

 

5.17.

Information Security Requirements; Personal Information

 

49

 

 

 

 

6.

NEGATIVE COVENANTS

 

49

 

6.1.

Indebtedness

 

49

 

6.2.

Liens

 

49

 

6.3.

Restrictions on Fundamental Changes

 

49

 

6.4.

Disposal of Assets

 

50

 

6.5.

Nature of Business

 

50

 

6.6.

Prepayments and Amendments

 

50

 

6.7.

Restricted Payments

 

51

 

6.8.

Accounting Methods

 

51

 

6.9.

Investments

 

51

 

6.10.

Transactions with Affiliates

 

51

 

6.11.

Use of Proceeds

 

52

 

6.12.

Limitation on Issuance of Equity Interests

 

52

 

ii

--------------------------------------------------------------------------------


 

 

6.13.

Immaterial Subsidiaries

 

52

 

6.14.

Anti-Corruption Laws/Sanctions

 

52

 

 

 

 

7.

FINANCIAL COVENANTS

 

53

 

 

 

 

8.

EVENTS OF DEFAULT

 

54

 

8.1.

Payments

 

54

 

8.2.

Covenants

 

54

 

8.3.

Judgments

 

55

 

8.4.

Voluntary Bankruptcy, etc.

 

55

 

8.5.

Involuntary Bankruptcy, etc.

 

55

 

8.6.

Default Under Other Agreements

 

55

 

8.7.

Representations, etc.

 

55

 

8.8.

Guaranty

 

56

 

8.9.

Security Documents

 

56

 

8.10.

Loan Documents

 

56

 

8.11.

Change of Control

 

56

 

 

 

 

9.

RIGHTS AND REMEDIES

 

56

 

9.1.

Rights and Remedies

 

56

 

9.2.

Remedies Cumulative

 

57

 

 

 

 

10.

WAIVERS; INDEMNIFICATION

 

57

 

10.1.

Demand; Protest; etc.

 

57

 

10.2.

The Lender Group’s Liability for Collateral

 

57

 

10.3.

Indemnification

 

57

 

 

 

 

11.

NOTICES

 

58

 

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

 

60

 

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 

63

 

13.1.

Assignments and Participations

 

63

 

13.2.

Successors

 

68

 

13.3.

Intralender Matters

 

68

 

 

 

 

14.

AMENDMENTS; WAIVERS

 

68

 

14.1.

Amendments and Waivers

 

68

 

14.2.

Replacement of Certain Lenders

 

70

 

14.3.

No Waivers; Cumulative Remedies

 

71

 

 

 

 

15.

AGENT; THE LENDER GROUP

 

71

 

15.1.

Appointment and Authorization of Agent

 

71

 

15.2.

Delegation of Duties

 

72

 

15.3.

Liability of Agent

 

72

 

15.4.

Reliance by Agent

 

72

 

15.5.

Notice of Default or Event of Default

 

73

 

iii

--------------------------------------------------------------------------------


 

 

15.6.

Credit Decision

 

73

 

15.7.

Costs and Expenses; Indemnification

 

74

 

15.8.

Agent in Individual Capacity

 

75

 

15.9.

Successor Agent

 

75

 

15.10.

Lender in Individual Capacity

 

76

 

15.11.

Collateral Matters

 

76

 

15.12.

Restrictions on Actions by Lenders; Sharing of Payments

 

78

 

15.13.

Agency for Perfection

 

78

 

15.14.

Payments by Agent to the Lenders

 

78

 

15.15.

Concerning the Collateral and Related Loan Documents

 

79

 

15.16.

Financial Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

 

79

 

15.17.

Several Obligations; No Liability

 

80

 

 

 

 

16.

WITHHOLDING TAXES

 

80

 

16.1.

Payments

 

80

 

16.2.

Exemptions

 

81

 

16.3.

Indemnification

 

83

 

16.4.

Refunds

 

83

 

16.5.

Survival

 

84

 

 

 

 

17.

GENERAL PROVISIONS

 

84

 

17.1.

Effectiveness

 

84

 

17.2.

Section Headings

 

84

 

17.3.

Interpretation

 

84

 

17.4.

Severability of Provisions

 

84

 

17.5.

Bank Product Providers

 

84

 

17.6.

Debtor-Creditor Relationship

 

85

 

17.7.

Counterparts; Electronic Execution

 

85

 

17.8.

Revival and Reinstatement of Obligations; Certain Waivers

 

85

 

17.9.

Confidentiality

 

86

 

17.10.

Survival

 

88

 

17.11.

Patriot Act

 

88

 

17.12.

Integration

 

88

 

17.13.

Amendment and Restatement of Existing Credit Agreement

 

88

 

17.14.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

89

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

Form of Assignment and Acceptance

Exhibit C-1

Form of Compliance Certificate

Exhibit I-1

Form of IP Reporting Certificate

Exhibit L-1

Form of LIBOR Notice

Exhibit P-1

Form of Perfection Certificate

Exhibit T-1

Form of U.S Tax Compliance Certificate (Section 16.2(a)(i))

Exhibit T-2

Form of U.S Tax Compliance Certificate (Section 16.2(a)(iv) — option 1)

Exhibit T-3

Form of U.S Tax Compliance Certificate (Section 16.2(a)(iv) — option 2)

Exhibit T-4

Form of U.S Tax Compliance Certificate (Section 16.2(a)(iv) — option 3)

 

 

Schedule A-1

Agent’s Account

Schedule A-2

Authorized Persons

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule P-1

Permitted Investments

Schedule P-2

Permitted Liens

Schedule 1.1

Definitions

Schedule 3.1

Conditions Precedent

Schedule 3.6

Conditions Subsequent

Schedule 4.1(b)

Capitalization of Borrower

Schedule 4.1(c)

Capitalization of Borrower’s Subsidiaries

Schedule 4.1(d)

Subscriptions, Options, Warrants, Calls

Schedule 4.6

Litigation

Schedule 4.11

Environmental Matters

Schedule 4.14

Permitted Indebtedness

Schedule 4.24

Privacy and Information Security

Schedule 5.1

Financial Statements, Reports, Certificates

Schedule 5.2

Collateral Reporting

Schedule 6.5

Nature of Business

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of May 25, 2017, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and ASURE SOFTWARE, INC., a Delaware
corporation (“Borrower”).

 

WHEREAS, Agent and the Lenders, on the one hand, and Borrower, on the other
hand, are parties to that certain Credit Agreement, dated as of March 20, 2014
(as amended, supplemented, or otherwise modified from time to time prior to the
Closing Date, the “Existing Credit Agreement”);

 

WHEREAS, Agent, Lenders, and Borrower are willing to amend and restate the
Existing Credit Agreement in accordance with the terms and conditions hereof; it
being understood that no repayment of the outstanding amounts payable under the
Existing Credit Agreement as of the Closing Date is being effected hereby but is
merely an amendment and restatement in accordance with the terms hereof.

 

The parties agree that the Existing Credit Agreement is hereby amended and
restated as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1.                            Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2.                            Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP;
provided, that if Borrower notifies Agent that Borrower requests an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrower agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrower after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon and agreed to by
the Required Lenders, the provisions in this Agreement shall be calculated as if
no such Accounting Change had occurred.  When used herein, the term “financial
statements” shall include the notes and schedules thereto.  Whenever the term
“Borrower” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Borrower and its Subsidiaries on a consolidated
basis, unless the context clearly requires otherwise.  Notwithstanding anything
to the contrary contained herein, (a) all financial statements delivered

 

--------------------------------------------------------------------------------


 

hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, and (b) the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit

 

1.3.                            Code.  Any terms used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided, that to the extent that the Code is
used to define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

 

1.4.                            Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  Section, subsection, clause, schedule, and Exhibit references
herein are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties.  Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean (a)
the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued hereunder or under any other Loan Document (including
the Letter of Credit Fee and the Unused Line Fee) and are unpaid, (b) in the
case of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (c) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys’
fees and legal expenses), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations, (e)
the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment

 

2

--------------------------------------------------------------------------------


 

of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the Lenders. 
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

 

1.5.                            Time References.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, all references
to time of day refer to Pacific standard time or Pacific daylight saving time,
as in effect in Los Angeles, California on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided that, with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.

 

1.6.                            Schedules and Exhibits.  All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

2.                                      LOANS AND TERMS OF PAYMENT.

 

2.1.                            Revolving Loans.

 

(a)                           Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Revolving Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Revolving Loans”) to Borrower in an amount at any one time outstanding not to
exceed the lesser of:

 

(i)                                     such Lender’s Revolver Commitment, or

 

(ii)                                  such Lender’s Pro Rata Share of an amount
equal to (1) the Maximum Revolver Amount less (2) the sum of (y) the Letter of
Credit Usage at such time, plus (z) the principal amount of Swing Loans
outstanding at such time.

 

(b)                                 Amounts borrowed pursuant to this Section
2.1 may be repaid and, subject to the terms and conditions of this Agreement,
reborrowed at any time during the term of this Agreement.  The outstanding
principal amount of the Revolving Loans, together with interest accrued and
unpaid thereon, shall constitute Obligations and shall be due and payable on the
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

 

(c)                                  Anything to the contrary in this Section
2.1 notwithstanding, Agent shall have the right (but not the obligation) to
establish Bank Product Reserves (in its Permitted Discretion) from time to time
against the Maximum Revolver Amount.

 

3

--------------------------------------------------------------------------------


 

2.2.                            Term Loan.  On the Original Closing Date,
subject to the terms and conditions of the Existing Credit Agreement (prior to
the amendment and restatement thereof on the Closing Date), each Lender with a
Term Loan Commitment (as defined in the Existing Credit Agreement) made
(severally, not jointly or jointly and severally) term loans (the “Original Term
Loans”) to Borrower then party to the Existing Credit Agreement.  The
outstanding principal balance of the Original Term Loan as of the Closing Date
but immediately prior to the transactions occurring on the Closing Date is
$29,223,437.48.  On the Closing Date, each Lender agrees to make an additional
loan to Borrower in the amount of such Lender’s Term Loan Commitment with
respect to the Additional Term Loan Advances to increase the aggregate
outstanding principal amount of the term loans extended to Borrowers to
$70,000,000 (the Original Term Loan plus the Additional Term Loan Advance
collectively known on and after the Closing Date as the “Term Loan”).  The Term
Loan Commitments of Lenders to make the Additional Term Loan Advances shall
terminate concurrently with the making of the Additional Term Loan Advances on
the Closing Date.  The principal of the Term Loan shall be repaid on the
following dates and in the following amounts:

 

Date

 

Installment Amount

 

September 30, 2017 and the last day of each fiscal quarter thereafter

 

$

875,000

 

 

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of the Term Loan in accordance with the
terms hereof.  Any principal amount of the Term Loan that is repaid or prepaid
may not be reborrowed.  All principal of, interest on, and other amounts payable
in respect of the Term Loan shall constitute Obligations hereunder.

 

2.3.                            Borrowing Procedures and Settlements.

 

(a)                                 Procedure for Borrowing Revolving Loans. 
Each Borrowing shall be made by a written request by an Authorized Person
delivered to Agent and received by Agent no later than 10:00 a.m. (i) on the
Business Day that is the requested Funding Date in the case of a request for a
Swing Loan, and (ii) on the Business Day that is 1 Business Day prior to the
requested Funding Date in the case of all other requests, specifying (A) the
amount of such Borrowing, and (B) the requested Funding Date (which shall be a
Business Day); provided, that Agent may, in its sole discretion, elect to accept
as timely requests that are received later than 10:00 a.m. on the applicable
Business Day.  At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time.  In such circumstances, Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

 

(b)                                 Making of Swing Loans.  In the case of a
request for a Revolving Loan and so long as either (i) the aggregate amount of
Swing Loans made since the last Settlement Date, minus all payments or other
amounts applied to Swing Loans since the last Settlement Date, plus the amount
of the requested Swing Loan does not exceed $500,000, or (ii) Swing Lender, in
its sole discretion, agrees to make a Swing Loan notwithstanding the foregoing

 

4

--------------------------------------------------------------------------------


 

limitation, Swing Lender shall make a Revolving Loan (any such Revolving Loan
made by Swing Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and all such Revolving Loans being referred to as “Swing Loans”)
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
Designated Account.  Each Swing Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans, except that all payments
(including interest) on any Swing Loan shall be payable to Swing Lender solely
for its own account.  Subject to the provisions of Section 2.3(d)(ii), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date.  Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Swing Loan.  The Swing Loans shall be secured by Agent’s Liens,
constitute Revolving Loans and Obligations, and bear interest at the rate
applicable from time to time to Revolving Loans that are Base Rate Loans.

 

(c)                                  Making of Revolving Loans.

 

(i)                                     In the event that Swing Lender is not
obligated to make a Swing Loan, then after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall notify the Lenders by telecopy,
telephone, email, or other electronic form of transmission, of the requested
Borrowing; such notification to be sent on the Business Day that is 1 Business
Day prior to the requested Funding Date.  If Agent has notified the Lenders of a
requested Borrowing on the Business Day that is 1 Business Day prior to the
Funding Date, then each Lender having Revolver Commitments shall make the amount
of such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m. on
the Business Day that is the requested Funding Date.  After Agent’s receipt of
the proceeds of such Revolving Loans from the Lenders, Agent shall make the
proceeds thereof available to Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived in accordance with this
Agreement, or (2) the requested Borrowing would exceed the Availability on such
Funding Date.

 

(ii)                                  Unless Agent receives notice from a Lender
prior to 9:30 a.m. on the Business Day that is the requested Funding Date
relative to a requested Borrowing as to which Agent has notified the Lenders of
a requested Borrowing that such Lender will not make available as and when
required hereunder to Agent for the account of Borrower the amount of that
Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made or will make such amount available to Agent in immediately available funds
on the Funding Date and Agent may (but shall not be so required), in reliance
upon such assumption, make available to Borrower a corresponding amount.  If,

 

5

--------------------------------------------------------------------------------


 

on the requested Funding Date, any Lender having Revolver Commitments shall not
have remitted the full amount that it is required to make available to Agent in
immediately available funds and if Agent has made available to Borrower such
amount on the requested Funding Date, then such Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, no later than 10:00 a.m. on the
Business Day that is the first Business Day after the requested Funding Date (in
which case, the interest accrued on such Lender’s portion of such Borrowing for
the Funding Date shall be for Agent’s separate account).  If any Lender shall
not remit the full amount that it is required to make available to Agent in
immediately available funds as and when required hereby and if Agent has made
available to Borrower such amount, then that Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the Defaulting
Lender Rate for each day until the date on which such amount is so remitted.  A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error.  If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement.  If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrower of such failure to fund
and, upon demand by Agent, Borrower shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Revolving Loans composing such Borrowing.

 

(d)                                 Protective Advances.

 

(i)                                     Any contrary provision of this Agreement
or any other Loan Document notwithstanding, at any time (A) after the occurrence
and during the continuance of a Default or an Event of Default, (B) that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, or (C) at any time with respect to clauses (2) and (3) below, Agent
hereby is authorized by Borrower and the Lenders, from time to time, in Agent’s
sole discretion, to make Revolving Loans to, or for the benefit of, Borrower, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable to preserve or protect the Collateral, or any portion
thereof, (2) to make payments with respect to any Tax Lien subject to Borrower’s
right to make such Lien the subject of a Permitted Protest (and Borrower hereby
authorizes Agent to make such payment on Borrower’s behalf), or (3) to enhance
the likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (the Revolving Loans described in this Section 2.3(d)(i) shall be
referred to as “Protective Advances”).

 

(ii)                                  Each Protective Advance shall be deemed to
be a Revolving Loan hereunder, except that no Protective Advance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own
account.  The Protective Advances shall be repayable on demand, secured by
Agent’s Liens, constitute Obligations hereunder, and bear interest at the rate
applicable from time to time to Revolving Loans that are Base Rate Loans.  The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing

 

6

--------------------------------------------------------------------------------


 

Lender, and the Lenders and are not intended to benefit Borrower (or any other
Loan Party) in any way.

 

(e)                                  Settlement.  It is agreed that each
Lender’s funded portion of the Revolving Loans is intended by the Lenders to
equal, at all times, such Lender’s Pro Rata Share of the outstanding Revolving
Loans.  Such agreement notwithstanding, Agent, Swing Lender, and the other
Lenders agree (which agreement shall not be for the benefit of Borrower) that in
order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among the Lenders as to the Revolving Loans, the Swing
Loans, and the Protective Advances shall take place on a periodic basis in
accordance with the following provisions:

 

(i)                                     Agent shall request settlement
(“Settlement”) with the Lenders on a weekly basis, or on a more frequent basis
if so determined by Agent in its sole discretion (1) on behalf of Swing Lender,
with respect to the outstanding Swing Loans, (2) for itself, with respect to the
outstanding Protective Advances, and (3) with respect to Borrower’s or its
Subsidiaries’ payments or other amounts received, as to each by notifying the
Lenders by telecopy, telephone, or other similar form of transmission, of such
requested Settlement, no later than 2:00 p.m. on the Business Day immediately
prior to the date of such requested Settlement (the date of such requested
Settlement being the “Settlement Date”).  Such notice of a Settlement Date shall
include a summary statement of the amount of outstanding Revolving Loans, Swing
Loans, and Protective Advances for the period since the prior Settlement Date.
 Subject to the terms and conditions contained herein (including Section
2.3(g)):  (y) if the amount of the Revolving Loans (including Swing Loans, and
Protective Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. on the Settlement Date, transfer in immediately available funds to a
Deposit Account of such Lender (as such Lender may designate), an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans, and Protective Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans, and Protective Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Protective Advances).  Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders.  If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  In determining whether a Lender’s balance
of the Revolving Loans, Swing Loans, and Protective Advances is less than, equal
to, or greater than such Lender’s Pro Rata Share of the Revolving Loans, Swing
Loans, and Protective Advances as of a Settlement Date, Agent shall, as part of
the relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.

 

(iii)                               Between Settlement Dates, Agent, to the
extent Protective Advances or Swing Loans are outstanding, may pay over to Agent
or Swing Lender, as applicable, any payments or other amounts received by Agent,
that in accordance with the terms of this Agreement would be applied to the
reduction of the Revolving Loans, for application to the Protective Advances or
Swing Loans.  Between Settlement Dates, Agent, to the extent no Protective
Advances or Swing Loans are outstanding, may pay over to Swing Lender any
payments or other amounts received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans.  If, as of
any Settlement Date, payments or other amounts of Borrower or its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)),
to be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans.  During the period
between Settlement Dates subject to the Agreement Among Lenders, Swing Lender
with respect to Swing Loans, Agent with respect to Protective Advances, and each
Lender with respect to the Revolving Loans other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

 

(iv)                              Anything in this Section 2.3(e) to the
contrary notwithstanding, in the event that a Lender is a Defaulting Lender,
Agent shall be entitled to refrain from remitting settlement amounts to the
Defaulting Lender and, instead, shall be entitled to elect to implement the
provisions set forth in Section 2.3(g).

 

(f)                                   Notation.  Agent, as a non-fiduciary agent
for Borrower, shall maintain a register showing the principal amount of the
Revolving Loans (and portion of the Term Loan, as applicable), owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.

 

8

--------------------------------------------------------------------------------


 

(g)                                  Defaulting Lenders.

 

(i)                                     Notwithstanding the provisions of
Section 2.4(b)(ii), Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Agent for the Defaulting Lender’s
benefit or any proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (A) first, to Swing Lender to the
extent of any Swing Loans that were made by Swing Lender and that were required
to be, but were not, paid by the Defaulting Lender, (B) second, to Issuing Bank,
to the extent of the portion of a Letter of Credit Disbursement that was
required to be, but was not, paid by the Defaulting Lender, (C) third, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Revolving
Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), (D) to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of Borrower (upon the request of Borrower and subject to the
conditions set forth in Section 3.2) as if such Defaulting Lender had made its
portion of Revolving Loans (or other funding obligations) hereunder, and (E)
from and after the date on which all other Obligations have been paid in full,
to such Defaulting Lender in accordance with tier (L) of Section 2.4(b)(ii). 
Subject to the foregoing, Agent may hold and, in its discretion, re-lend to
Borrower for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender.  Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii).  The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which all
of the Non-Defaulting Lenders, Agent, Issuing Bank, and Borrower shall have
waived, in writing, the application of this Section 2.3(g) to such Defaulting
Lender, or (z) the date on which such Defaulting Lender makes payment of all
amounts that it was obligated to fund hereunder, pays to Agent all amounts owing
by Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrower).  The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent, Issuing Bank, or to the Lenders
other than such Defaulting Lender.  Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Commitment of such Defaulting Lender, such substitute Lender to

 

9

--------------------------------------------------------------------------------


 

be reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.  In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 

(ii)                                  If any Swing Loan or Letter of Credit is
outstanding at the time that a Lender becomes a Defaulting Lender then:

 

(A)                               such Defaulting Lender’s Swing Loan Exposure
and Letter of Credit Exposure shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares but only to the
extent (x) the sum of all Non-Defaulting Lenders’ Revolving Loan Exposures plus
such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure does
not exceed the total of all Non-Defaulting Lenders’ Revolver Commitments and (y)
the conditions set forth in Section 3.2 are satisfied at such time;

 

(B)                               if the reallocation described in clause (A)
above cannot, or can only partially, be effected, Borrower shall within one
Business Day following notice by the Agent (x) first, prepay such Defaulting
Lender’s Swing Loan Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) and (y) second, cash collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above), pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Agent, for so long as such Letter of Credit Exposure is outstanding;
provided, that Borrower shall not be obligated to cash collateralize any
Defaulting Lender’s Letter of Credit Exposure if such Defaulting Lender is also
the Issuing Bank;

 

(C)                               if Borrower cash collateralizes any portion of
such Defaulting Lender’s Letter of Credit Exposure pursuant to this Section
2.3(g)(ii), Borrower shall not be required to pay any Letter of Credit Fees to
Agent for the account of such Defaulting Lender pursuant to Section 2.6(b) with
respect to such cash collateralized portion of such Defaulting Lender’s Letter
of Credit Exposure during the period such Letter of Credit Exposure is cash
collateralized;

 

10

--------------------------------------------------------------------------------


 

(D)                               to the extent the Letter of Credit Exposure of
the Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii),
then the Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Letter of Credit Exposure;

 

(E)                                to the extent any Defaulting Lender’s Letter
of Credit Exposure is neither cash collateralized nor reallocated pursuant to
this Section 2.3(g)(ii), then, without prejudice to any rights or remedies of
the Issuing Bank or any Lender hereunder, all Letter of Credit Fees that would
have otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to the Issuing Bank until such portion of such Defaulting Lender’s
Letter of Credit Exposure is cash collateralized or reallocated;

 

(F)                                 so long as any Lender is a Defaulting
Lender, the Swing Lender shall not be required to make any Swing Loan and the
Issuing Bank shall not be required to issue, amend, or increase any Letter of
Credit, in each case, to the extent (x) the Defaulting Lender’s Pro Rata Share
of such Swing Loans or Letter of Credit cannot be reallocated pursuant to this
Section 2.3(g)(ii) or (y) the Swing Lender or Issuing Bank, as applicable, has
not otherwise entered into arrangements reasonably satisfactory to the Swing
Lender or Issuing Bank, as applicable, and Borrower to eliminate the Swing
Lender’s or Issuing Bank’s risk with respect to the Defaulting Lender’s
participation in Swing Loans or Letters of Credit; and

 

(G)                               Agent may release any cash collateral provided
by Borrower pursuant to this Section 2.3(g)(ii) to the Issuing Bank and the
Issuing Bank may apply any such cash collateral to the payment of such
Defaulting Lender’s Pro Rata Share of any Letter of Credit Disbursement that is
not reimbursed by Borrower pursuant to Section 2.11(d).

 

(h)                                 Independent Obligations.  All Revolving
Loans (other than Swing Loans and Protective Advances) shall be made by the
Lenders contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

2.4.                            Payments; Reductions of Commitments;
Prepayments.

 

(a)                                 Payments by Borrower.

 

(i)                                     Except as otherwise expressly provided
herein, all payments by Borrower shall be made to Agent’s Account for the
account of the Lender Group and

 

11

--------------------------------------------------------------------------------


 

shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein.  Any payment received by Agent later than 1:30 p.m. shall
be deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

(ii)                                  Unless Agent receives notice from Borrower
prior to the date on which any payment is due to the Lenders that Borrower will
not make such payment in full as and when required, Agent may assume that
Borrower has made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent Borrower
does not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

 

(b)                                 Apportionment and Application.

 

(i)                                     Subject to the Agreement Among Lenders,
so long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  Subject to Section
2.4(b)(iv), Section 2.4(d)(ii), Section 2.4(e) and Section 2.4(f) all payments
to be made hereunder by Borrower shall be remitted to Agent and all such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, to reduce the
balance of the Revolving Loans outstanding and, thereafter, to Borrower (to be
wired to the Designated Account) or such other Person entitled thereto under
applicable law.

 

(ii)                                  At any time that an Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all payments remitted to Agent and all proceeds of
Collateral received by Agent shall be applied as follows:

 

(A)                               first, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to Agent
under the Loan Documents, until paid in full,

 

(B)                               second, to pay any fees or premiums then due
to Agent under the Loan Documents until paid in full,

 

12

--------------------------------------------------------------------------------


 

(C)                               third, to pay interest due in respect of all
Protective Advances until paid in full,

 

(D)                               fourth, to pay the principal of all Protective
Advances until paid in full,

 

(E)                                fifth, ratably, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Lenders under the Loan Documents, until paid in full,

 

(F)                                 sixth, ratably, to pay any fees or premiums
then due to any of the Lenders under the Loan Documents until paid in full,

 

(G)                               seventh, to pay interest accrued in respect of
the Swing Loans until paid in full,

 

(H)                              eighth, to pay the principal of all Swing Loans
until paid in full,

 

(I)                                   ninth, ratably, to pay interest accrued in
respect of the Revolving Loans (other than Protective Advances and Swing Loans)
and the Term Loan until paid in full,

 

(J)                                   tenth, ratably (i) to pay the principal of
all Revolving Loans until paid in full, (ii) to Agent, to be held by Agent, for
the benefit of Issuing Bank (and for the ratable benefit of each of the Lenders
that have an obligation to pay to Agent, for the account of Issuing Bank, a
share of each Letter of Credit Disbursement), as cash collateral in an amount up
to 105% of the Letter of Credit Usage (with a corresponding permanent reduction
in the Maximum Revolver Amount) and to the extent permitted by applicable law,
such cash collateral shall be applied to the reimbursement of any Letter of
Credit Disbursement as and when such disbursement occurs and, if a Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof), (iii)
ratably, to the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations, and (iv) to pay the outstanding principal balance of the
Term Loan (in the inverse order of the maturity of the installments due
thereunder) until the Term Loan is paid in full,

 

(K)                               eleventh, to pay any other Obligations other
than Obligations owed to Defaulting Lenders,

 

(L)                                twelfth, ratably to pay any Obligations owed
to Defaulting Lenders; and

 

13

--------------------------------------------------------------------------------


 

(M)                            thirteenth, to Borrower (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(iii)                               Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.3(e).

 

(iv)                              In each instance, so long as no Application
Event has occurred and is continuing, Section 2.4(b)(i) shall not apply to any
payment made by Borrower to Agent and specified by Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement or any other Loan Document.

 

(v)                                 For purposes of Section 2.4(b)(ii), “paid in
full” of a type of Obligation means payment in cash or immediately available
funds of all amounts owing on account of such type of Obligation, including
interest accrued after the commencement of any Insolvency Proceeding, default
interest, interest on interest, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(vi)                              In the event of a direct conflict between the
priority provisions of this Section 2.4 and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.

 

(c)                                  Reduction of Commitments.

 

(i)                                     Revolver Commitments.  The Revolver
Commitments shall terminate on the Maturity Date.  Borrower may reduce the
Revolver Commitments to an amount (which may be zero) not less than the sum of
(A) the Revolver Usage as of such date, plus (B) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrower
under Section 2.3(a), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrower pursuant to Section
2.11(a).  Each such reduction shall be in an amount which is not less than
$500,000 (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $500,000), shall be made by providing not less than 10 Business
Days prior written notice to Agent, and shall be irrevocable.  Once reduced, the
Revolver Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  Term Loan Commitments.  The Term Loan
Commitments shall terminate upon the making of the Term Loans on the Closing
Date.

 

(d)                                 Optional Prepayments.

 

(i)                                     Revolving Loans.  Borrower may prepay
the principal of any Revolving Loan at any time in whole or in part, without
premium or penalty (except in connection with Section 2.4(c)(i)).

 

(ii)                                  Term Loan.  Borrower may, upon at least 10
Business Days prior written notice to Agent, prepay the principal of the Term
Loan, in whole or in part.  Each prepayment made pursuant to this Section
2.4(d)(ii) shall be accompanied by the payment of accrued interest to the date
of such payment on the amount prepaid and any amounts due under the Fee Letter. 
Each such prepayment shall be applied against the remaining installments of
principal due on the Term Loan on a pro rata basis (for the avoidance of doubt,
any amount that is due and payable on the Maturity Date shall constitute an
installment).

 

(e)                                  Mandatory Prepayments.

 

(i)                                     Overadvance.  If, at any time, (A) the
Revolver Usage on such date exceeds (B) the Maximum Revolver Amount, then
Borrower shall immediately prepay the Obligations in accordance with Section
2.4(f)(i) in an amount equal to the amount of such excess.

 

(ii)                                  Dispositions.  Within 1 Business Day of
the date of receipt by Borrower or any of its Subsidiaries of the Net Cash
Proceeds of any voluntary or involuntary sale or disposition by Borrower or any
of its Subsidiaries of assets (including casualty losses or condemnations but
excluding sales or dispositions which qualify as Permitted Dispositions under
clauses (a), (b), (c), (d), (e), (j), (k), (l), (m), or (n) of the definition of
Permitted Dispositions), Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Net Cash Proceeds (including condemnation awards and payments in
lieu thereof) received by such Person in connection with such sales or
dispositions; provided that, so long as (A) no Default or Event of Default shall
have occurred and is continuing or would result therefrom, (B) Borrower shall
have given Agent prior written notice of Borrower’s intention to apply such
monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Borrower or its Subsidiaries, (C) the
monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Borrower or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, then the Loan Party whose assets were
the subject of such disposition shall have the option to apply such monies to
the costs of replacement of the assets that are the subject of such sale or
disposition unless and to the extent that such applicable period shall have
expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the Deposit Account referred
to in

 

15

--------------------------------------------------------------------------------


 

clause (C) above shall be paid to Agent and applied in accordance with Section
2.4(f)(ii); provided, that Borrower and its Subsidiaries shall not have the
right to use such Net Cash Proceeds to make such replacements, purchases, or
construction in excess of $250,000 in any given fiscal year.  Nothing contained
in this Section 2.4(e)(ii) shall permit Borrower or any of its Subsidiaries to
sell or otherwise dispose of any assets other than in accordance with Section
6.4.

 

(iii)                               Extraordinary Receipts.  Within 1 Business
Day of the date of receipt by Borrower or any of its Subsidiaries of any
Extraordinary Receipts, Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.

 

(iv)                              Indebtedness.  Within 1 Business Day of the
date of incurrence by Borrower or any of its Subsidiaries of any Indebtedness
(other than Permitted Indebtedness), Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such incurrence.  The provisions of this Section 2.4(e)(iv)
shall not be deemed to be implied consent to any such incurrence otherwise
prohibited by the terms of this Agreement.

 

(v)                                 Equity.  Within 1 Business Day of the date
of the issuance by Borrower or any of its Subsidiaries of any Equity Interests
(other than (A) in the event that Borrower or any of its Subsidiaries forms any
Subsidiary in accordance with the terms hereof, the issuance by such Subsidiary
of Equity Interests to Borrower or such Subsidiary, as applicable, (B) the
issuance of Equity Interests by Borrower to any Person that is an equity holder
of Borrower prior to such issuance (a “Subject Holder”) so long as such Subject
Holder did not acquire any Equity Interests of Borrower so as to become a
Subject Holder concurrently with, or in contemplation of, the issuance of such
Equity Interests to such Subject Holder, (C) the issuance of Equity Interests of
Borrower to directors, officers and employees of Borrower and its Subsidiaries
pursuant to employee stock option plans (or other employee incentive plans or
other compensation arrangements) approved by the Board of Directors, (D) the
issuance of Equity Interests of Borrower in order to finance the purchase
consideration (or a portion thereof) in connection with a Permitted Acquisition,
(E) the issuance of Equity Interests pursuant to the Specified Equity Issuance,
and (F) the issuance of Equity Interests by a Subsidiary of Borrower to its
parent or member in connection with the contribution by such parent or member to
such Subsidiary of the proceeds of an issuance described in clauses (A) — (E)
above), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 50% of
the Net Cash Proceeds received by such Person in connection with such issuance. 
The provisions of this Section 2.4(e)(v) shall not be deemed to be implied
consent to any such issuance otherwise prohibited by the terms of this
Agreement.

 

(vi)                              Excess Cash Flow.  Within 10 days of delivery
to Agent of audited annual financial statements pursuant to Section 5.1, or, if
such financial statements are not delivered to Agent on the date such statements
are required to be delivered pursuant

 

16

--------------------------------------------------------------------------------


 

to Section 5.1, within 10 days after the date such statements were required to
be delivered to Agent pursuant to Section 5.1, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount equal to 50% of the Excess Cash Flow of Borrower and its
Subsidiaries for such fiscal year; provided, that any Excess Cash Flow payment
made pursuant to this Section 2.4(e)(vi) shall exclude the portion of Excess
Cash Flow that is attributable to the target of a Permitted Acquisition and that
accrued prior to the closing date of such Permitted Acquisition; provided, that
in the case of the fiscal year ended December 31, 2017, Borrower shall only be
obligated to prepay the outstanding principal amount of the Obligations in an
amount equal to the applicable percentage of the Excess Cash Flow of the
Borrower and its Subsidiaries for the period commencing with the Closing Date
and ending on December 31, 2017.

 

(f)                                   Application of Payments.

 

(i)                                     Each prepayment pursuant to Section
2.4(e)(i) shall, (A) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, second, to cash collateralize the Letters of
Credit in an amount equal to 105% of the then outstanding Letter of Credit
Usage, and third, to the outstanding principal amount of the Term Loan until
paid in full, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).  Each such
prepayment of the Term Loan shall be applied against the remaining installments
of principal of the Term Loan in the inverse order of maturity (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).

 

(ii)                                  Each prepayment pursuant to Section
2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv), 2.4(e)(v) or 2.4(e)(vi) shall (A) so long
as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Term Loan until paid in full,
second, to the outstanding principal amount of the Revolving Loans (with a
corresponding permanent reduction in the Maximum Revolver Amount), until paid in
full, and third, to cash collateralize the Letters of Credit in an amount equal
to 105% of the then outstanding Letter of Credit Usage (with a corresponding
permanent reduction in the Maximum Revolver Amount), and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii).  Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan in the inverse
order of maturity (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment).

 

2.5.                            Promise to Pay; Promissory Notes.

 

(a)                           Borrower agrees to pay the Lender Group Expenses
on the earlier of (i) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred or (ii) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the Loan Account
pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this subclause (ii)).  Borrower
promises to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses

 

17

--------------------------------------------------------------------------------


 

(including Lender Group Expenses)) in full on the Maturity Date or, if earlier,
on the date on which the Obligations (other than the Bank Product Obligations)
become due and payable pursuant to the terms of this Agreement.  Borrower agrees
that its obligations contained in the first sentence of this Section 2.5(a)
shall survive payment or satisfaction in full of all other Obligations.

 

(b)                                 Any Lender may request that any portion of
its Commitments or the Loans made by it be evidenced by one or more promissory
notes.  In such event, Borrower shall execute and deliver to such Lender the
requested promissory notes payable to the order of such Lender in a form
furnished by Agent and reasonably satisfactory to Borrower.  Thereafter, the
portion of the Commitments and Loans evidenced by such promissory notes and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

 

2.6.                            Interest Rates and Letter of Credit Fee:  Rates,
Payments, and Calculations.

 

(a)                                 Interest Rates.  Except as provided in
Section 2.6(c), all Obligations (except for undrawn Letters of Credit) shall
bear interest as follows:

 

(i)                                     if the relevant Obligation is (A) a
First Out Loan Obligation consisting of the First Out Term Loan constituting a
LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus the First Out
TL LIBOR Rate Margin, (B) any other First Out Loan Obligations constituting a
LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus the First Out
Revolver LIBOR Rate Margin, and (C) a Last Out Loan Obligation which consists of
a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus the Last Out
LIBOR Rate Margin, and

 

(ii)                                  otherwise, (A) if the relevant Obligation
is a First Out Loan Obligation consisting of the First Out Term Loan, at a per
annum rate equal to the Base Rate plus the First Out TL Base Rate Margin, (B) if
the relevant Obligation is any other First Out Loan Obligation, at a per annum
rate equal to the Base Rate plus the First Out Revolver Base Rate Margin and (C)
if the relevant Obligation is a Last Out Loan Obligation, at a per annum rate
equal to the Base Rate plus the Last Out Base Rate Margin.

 

For purposes of clarity and subject to interest accruing at the default rate in
accordance with clause (c) below, as between the Loan Parties, on the one hand,
and the Lenders, on the other hand, in no event shall Loans taken as a whole,
calculated on a blended rate basis, bear interest under this clause (a) at a per
annum rate in excess of (A) 4.50 percentage points with respect to Base Rate
Loans calculated at Level I, (B) 5.50 percentage points with respect to LIBOR
Rate Loans calculated at Level I, (C) 5.00 percentage points with respect to
Base Rate Loans calculated at Level II or (D) 6.00 percentage points with
respect to LIBOR Rate Loans calculated at Level II, as the case may be and the
payment by Borrower of interest to Agent in accordance with such blended rate
shall satisfy Borrower’s obligations with respect thereto.  Solely as among the
Lenders, the sharing of interest, including under this Section 2.6(a), accrued
on the Obligations shall in all cases (and notwithstanding the foregoing) be
governed by the Agreement Among Lenders.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Letter of Credit Fee.  Borrower shall pay
Agent (for the ratable benefit of the Revolving Lenders), a Letter of Credit fee
(the “Letter of Credit Fee”) (which fee shall be in addition to the fronting
fees and commissions, other fees, charges and expenses set forth in Section
2.11(k)) that shall accrue at a per annum rate equal to the First Out Revolver
LIBOR Rate Margin times the undrawn amount of all outstanding Letters of Credit.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default and at the election of the
Required Lenders,

 

(i)                                     all Obligations (except for undrawn
Letters of Credit) shall bear interest at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable thereunder, and

 

(ii)                                  the Letter of Credit Fee shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.

 

(d)                                 Payment.  Except to the extent provided to
the contrary in Section 2.10, Section 2.11(k), or Section 2.12(a), (i) all
interest, all Letter of Credit Fees and all other fees payable hereunder or
under any of the other Loan Documents shall be due and payable, in arrears, on
the first day of each month and (ii) all costs and expenses payable hereunder or
under any of the other Loan Documents, and all Lender Group Expenses shall be
due and payable on the earlier of (x) the first day of the month following the
date on which the applicable costs, expenses, or Lender Group Expenses were
first incurred or (y) the date on which demand therefor is made by Agent (it
being acknowledged and agreed that any charging of such costs, expenses or
Lender Group Expenses to the Loan Account pursuant to the provisions of the
following sentence shall be deemed to constitute a demand for payment thereof
for the purposes of this subclause (y)).  Borrower hereby authorizes Agent, from
time to time without prior notice to Borrower, to charge to the Loan Account (A)
on the first day of each month, all interest accrued during the prior month on
the Revolving Loans or the Term Loan hereunder, (B) on the first day of each
month, all Letter of Credit Fees accrued or chargeable hereunder during the
prior month, (C) as and when incurred or accrued, all fees and costs provided
for in Section 2.10 (a) or (c), (D) on the first day of each month, the Unused
Line Fee accrued during the prior month pursuant to Section 2.10(b), (E) as and
when due and payable, all other fees payable hereunder or under any of the other
Loan Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k),
(G) as and when incurred or accrued, all other Lender Group Expenses, and (H) as
and when due and payable all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products).  All amounts (including
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement)
charged to the Loan Account shall thereupon constitute Revolving Loans
hereunder, shall constitute Obligations hereunder, and shall initially accrue
interest at the rate then applicable to Revolving Loans that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).

 

19

--------------------------------------------------------------------------------


 

(e)                                  Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year, in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue.  In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

(f)                                   Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrower and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
that, anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrower is
and shall be liable only for the payment of such maximum amount as is allowed by
law, and payment received from Borrower in excess of such legal maximum,
whenever received, shall be applied to reduce the principal balance of the
Obligations to the extent of such excess.

 

2.7.                            Crediting Payments.  The receipt of any payment
item by Agent shall not be required to be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to Agent’s Account or unless and until such payment item is honored when
presented for payment.  Should any payment item not be honored when presented
for payment, then Borrower shall be deemed not to have made such payment and
interest shall be calculated accordingly.  Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent’s Account on a Business Day on or before 1:30 p.m.
 If any payment item is received into Agent’s Account on a non-Business Day or
after 1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects
to credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

 

2.8.                            Designated Account.  Agent is authorized to make
the Revolving Loans and the Term Loan, and Issuing Bank is authorized to issue
the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d).  Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Revolving Loans requested by
Borrower and made by Agent or the Lenders hereunder.  Unless otherwise agreed by
Agent and Borrower, any Revolving Loan or Swing Loan requested by Borrower and
made by Agent or the Lenders hereunder shall be made to the Designated Account.

 

2.9.                            Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrower (the “Loan Account”) on which Borrower will be charged with the Term
Loan, all Revolving Loans (including Protective Advances and Swing Loans) made
by Agent, Swing Lender, or the Lenders to Borrower or for Borrower’s account,
the Letters of Credit issued or arranged by Issuing Bank for Borrower’s account,
and with all other payment Obligations hereunder or under the other Loan
Documents, including, accrued interest,

 

20

--------------------------------------------------------------------------------


 

fees and expenses, and Lender Group Expenses.  In accordance with Section 2.7,
the Loan Account will be credited with all payments received by Agent from
Borrower or for Borrower’s account.  Agent shall make available to Borrower
monthly statements regarding the Loan Account, including the principal amount of
the Term Loan and the Revolving Loans, interest accrued hereunder, fees accrued
or charged hereunder or under the other Loan Documents, and a summary
itemization of all charges and expenses constituting Lender Group Expenses
accrued hereunder or under the other Loan Documents, and each such statement,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrower and the Lender Group unless,
within 30 days after Agent first makes such a statement available to Borrower,
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in such statement.

 

2.10.                     Fees.

 

(a)                                 Agent Fees.  Borrower shall pay to Agent,
for the account of Agent, as and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.

 

(b)                                 Unused Line Fee.  Borrower shall pay to
Agent, for the ratable account of the Revolving Lenders, an unused line fee (the
“Unused Line Fee”) in an amount equal to 0.50% per annum times the result of (i)
the aggregate amount of the Revolver Commitments, less (ii) the average amount
of the Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.

 

(c)                                  Financial Examination and Other Fees. 
Borrower shall pay to Agent, financial examination, appraisal, and valuation
fees and charges, as and when incurred or chargeable, as follows (i) a fee of
$1,000 per day, per examiner, plus out-of-pocket expenses (including travel,
meals, and lodging) for each financial examination of Borrower performed by
personnel employed by Agent, and (ii) the fees or charges paid or incurred by
Agent (but, in any event, no less than a charge of $1,000 per day, per Person,
plus out-of-pocket expenses (including travel, meals, and lodging)) if it elects
to employ the services of one or more third Persons to perform financial
examinations of Borrower or its Subsidiaries or to assess Borrower’s or its
Subsidiaries’ business/recurring revenue valuation; provided, that so long as no
Default or Event of Default shall have occurred and be continuing, Agent shall
not conduct more than: (x) for the first 12 months following the Closing Date, 2
financial examinations and 1 business/recurring revenue valuation and (y) for
each succeeding 12 month period thereafter, 1 financial examination and 1
business/recurring revenue valuation.

 

2.11.                     Letters of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, upon the request of Borrower made in accordance herewith, and prior
to the Maturity Date, Issuing Bank agrees to issue a requested Letter of Credit
for the account of Borrower.  By submitting a request to Issuing Bank for the
issuance of a Letter of Credit, Borrower shall be deemed to have requested that
Issuing Bank issue the requested Letter of Credit.  Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be

 

21

--------------------------------------------------------------------------------


 

irrevocable and shall be made in writing by an Authorized Person and delivered
to Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Issuing Bank and reasonably in advance of the requested
date of issuance, amendment, renewal, or extension.  Each such request shall be
in form and substance reasonably satisfactory to Issuing Bank and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as Agent or
Issuing Bank may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances.  Bank’s
records of the content of any such request will be conclusive.  Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of
Borrower or its Subsidiaries in respect of (x) a lease of real property, or (y)
an employment contract.

 

(b)                                 Issuing Bank shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the requested issuance:

 

(i)                                     the Letter of Credit Usage would exceed
$250,000, or

 

(ii)                                  the Letter of Credit Usage would exceed
the Maximum Revolver Amount less the outstanding amount of Revolving Loans
(including Swing Loans).

 

(c)                                  In the event there is a Defaulting Lender
as of the date of any request for the issuance of a Letter of Credit, the
Issuing Bank shall not be required to issue or arrange for such Letter of Credit
to the extent (i) the Defaulting Lender’s Letter of Credit Exposure with respect
to such Letter of Credit may not be reallocated pursuant to Section 2.3(g)(ii),
or (ii) the Issuing Bank has not otherwise entered into arrangements reasonably
satisfactory to it and Borrower to eliminate the Issuing Bank’s risk with
respect to the participation in such Letter of Credit of the Defaulting Lender,
which arrangements may include Borrower cash collateralizing such Defaulting
Lender’s Letter of Credit Exposure in accordance with Section 2.3(g)(ii). 
Additionally, Issuing Bank shall have no obligation to issue a Letter of Credit
if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain Issuing Bank from
issuing such Letter of Credit, or any law applicable to Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Bank shall prohibit or
request that Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, (B) the issuance of such
Letter of Credit would violate one or more policies of Issuing Bank applicable
to letters of credit generally, or (C) if amounts demanded to be paid under any
Letter of Credit will or may not be in United States Dollars.

 

(d)                                 Any Issuing Bank (other than Wells Fargo or
any of its Affiliates) shall notify Agent in writing no later than the Business
Day immediately following the Business Day on which such Issuing Bank issued any
Letter of Credit; provided that (i) until Agent advises any

 

22

--------------------------------------------------------------------------------


 

such Issuing Bank that the provisions of Section 3.2 are not satisfied, or (ii)
unless the aggregate amount of the Letters of Credit issued in any such week
exceeds such amount as shall be agreed by Agent and such Issuing Bank, such
Issuing Bank shall be required to so notify Agent in writing only once each week
of the Letters of Credit issued by such Issuing Bank during the immediately
preceding week as well as the daily amounts outstanding for the prior week, such
notice to be furnished on such day of the week as Agent and such Issuing Bank
may agree.  Each Letter of Credit shall be in form and substance reasonably
acceptable to Issuing Bank, including the requirement that the amounts payable
thereunder must be payable in Dollars.  If Issuing Bank makes a payment under a
Letter of Credit, Borrower shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the Business Day such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Revolving Loans that are Base Rate Loans. If a
Letter of Credit Disbursement is deemed to be a Revolving Loan hereunder,
Borrower’s obligation to pay the amount of such Letter of Credit Disbursement to
Issuing Bank shall be automatically converted into an obligation to pay the
resulting Revolving Loan.  Promptly following receipt by Agent of any payment
from Borrower pursuant to this paragraph, Agent shall distribute such payment to
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such Revolving
Lenders and Issuing Bank as their interests may appear.

 

(e)                                  Promptly following receipt of a notice of a
Letter of Credit Disbursement pursuant to Section 2.11(d), each Revolving Lender
agrees to fund its Pro Rata Share of any Revolving Loan deemed made pursuant to
Section 2.11(d) on the same terms and conditions as if Borrower had requested
the amount thereof as a Revolving Loan and Agent shall promptly pay to Issuing
Bank the amounts so received by it from the Revolving Lenders.  By the issuance
of a Letter of Credit (or an amendment, renewal, or extension of a Letter of
Credit) and without any further action on the part of Issuing Bank or the
Revolving Lenders, Issuing Bank shall be deemed to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Pro Rata Share of such Letter of Credit, and each such Revolving
Lender agrees to pay to Agent, for the account of Issuing Bank, such Revolving
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Bank under the applicable Letter of Credit.  In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Bank, such Revolving Lender’s
Pro Rata Share of each Letter of Credit Disbursement made by Issuing Bank and
not reimbursed by Borrower on the date due as provided in Section 2.11(d), or of
any reimbursement payment that is required to be refunded (or that Agent or
Issuing Bank elects, based upon the advice of counsel, to refund) to Borrower
for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of Issuing Bank, an amount equal
to its respective Pro Rata Share of each Letter of Credit Disbursement pursuant
to this Section 2.11(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in Section
3.  If any such Revolving Lender fails to make available to Agent the amount of
such Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as
provided in this Section, such Revolving Lender shall be deemed to be a

 

23

--------------------------------------------------------------------------------


 

Defaulting Lender and Agent (for the account of Issuing Bank) shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.

 

(f)                                   Borrower agrees to indemnify, defend and
hold harmless each member of the Lender Group (including Issuing Bank and its
branches, Affiliates, and correspondents) and each such Person’s respective
directors, officers, employees, attorneys and agents (each, including Issuing
Bank, a “Letter of Credit Related Person”) (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

 

(i)                                     any Letter of Credit or any pre-advice
of its issuance;

 

(ii)                                  any transfer, sale, delivery, surrender or
endorsement of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

 

(iii)                               any action or proceeding arising out of, or
in connection with, any Letter of Credit (whether administrative, judicial or in
connection with arbitration), including any action or proceeding to compel or
restrain any presentation or payment under any Letter of Credit, or for the
wrongful dishonor of, or honoring a presentation under, any Letter of Credit;

 

(iv)                              any independent undertakings issued by the
beneficiary of any Letter of Credit;

 

(v)                                 any unauthorized instruction or request made
to Issuing Bank in connection with any Letter of Credit or requested Letter of
Credit or error in computer or electronic transmission;

 

(vi)                              an adviser, confirmer or other nominated
person seeking to be reimbursed, indemnified or compensated;

 

(vii)                           any third party seeking to enforce the rights of
an applicant, beneficiary, nominated person, transferee, assignee of Letter of
Credit proceeds or holder of an instrument or document;

 

(viii)                        the fraud, forgery or illegal action of parties
other than the Letter of Credit Related Person;

 

(ix)                              Issuing Bank’s performance of the obligations
of a confirming institution or entity that wrongfully dishonors a confirmation;
or

 

24

--------------------------------------------------------------------------------


 

(x)                                 the acts or omissions, whether rightful or
wrongful, of any present or future de jure or de facto governmental or
regulatory authority or cause or event beyond the control of the Letter of
Credit Related Person;

 

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f).  If and to the extent that the obligations of Borrower under
this Section 2.11(f) are unenforceable for any reason, Borrower agrees to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law.  This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

 

(g)                                  The liability of Issuing Bank (or any other
Letter of Credit Related Person) under, in connection with or arising out of any
Letter of Credit (or pre-advice), regardless of the form or legal grounds of the
action or proceeding, shall be limited to direct damages suffered by Borrower
that are caused directly by Issuing Bank’s gross negligence or willful
misconduct in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of Credit. 
Issuing Bank shall be deemed to have acted with due diligence and reasonable
care if Issuing Bank’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement.  Borrower’s aggregate remedies
against Issuing Bank and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
Borrower to Issuing Bank in respect of the honored presentation in connection
with such Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder.  Borrower shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit.  Any claim by Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrower as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrower taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing Issuing Bank to effect a cure.

 

(h)                                 Borrower is responsible for preparing or
approving the final text of the Letter of Credit as issued by Issuing Bank,
irrespective of any assistance Issuing Bank may provide such as drafting or
recommending text or by Issuing Bank’s use or refusal to use text submitted by
Borrower.  Borrower is solely responsible for the suitability of the Letter of
Credit for Borrower’s purposes.  With respect to any Letter of Credit containing
an “automatic amendment” to extend the expiration date of such Letter of Credit,
Issuing Bank, in its sole and

 

25

--------------------------------------------------------------------------------


 

absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrower does not at any time want such Letter of Credit to be renewed,
Borrower will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.

 

(i)                                     Borrower’s reimbursement and payment
obligations under this Section 2.11 are absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including:

 

(i)                                     any lack of validity, enforceability or
legal effect of any Letter of Credit or this Agreement or any term or provision
therein or herein;

 

(ii)                                  payment against presentation of any draft,
demand or claim for payment under any Drawing Document that does not comply in
whole or in part with the terms of the applicable Letter of Credit or which
proves to be fraudulent, forged or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, or which is signed, issued or
presented by a Person or a transferee of such Person purporting to be a
successor or transferee of the beneficiary of such Letter of Credit;

 

(iii)                               Issuing Bank or any of its branches or
Affiliates being the beneficiary of any Letter of Credit;

 

(iv)                              Issuing Bank or any correspondent honoring a
drawing against a Drawing Document up to the amount available under any Letter
of Credit even if such Drawing Document claims an amount in excess of the amount
available under the Letter of Credit;

 

(v)                                 the existence of any claim, set-off, defense
or other right that Borrower or any other Person may have at any time against
any beneficiary, any assignee of proceeds, Issuing Bank or any other Person;

 

(vi)                              any other event, circumstance or conduct
whatsoever, whether or not similar to any of the foregoing that might, but for
this Section 2.11(i), constitute a legal or equitable defense to or discharge
of, or provide a right of set-off against, Borrower’s reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

 

(vii)                           the fact that any Default or Event of Default
shall have occurred and be continuing;

 

provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment

 

26

--------------------------------------------------------------------------------


 

obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.

 

(j)                                    Without limiting any other provision of
this Agreement, Issuing Bank and each other Letter of Credit Related Person (if
applicable) shall not be responsible to Borrower for, and Issuing Bank’s rights
and remedies against Borrower and the obligation of Borrower to reimburse
Issuing Bank for each drawing under each Letter of Credit shall not be impaired
by:

 

(i)                                     honor of a presentation under any Letter
of Credit that on its face substantially complies with the terms and conditions
of such Letter of Credit, even if the Letter of Credit requires strict
compliance by the beneficiary;

 

(ii)                                  honor of a presentation of any Drawing
Document that appears on its face to have been signed, presented or issued (A)
by any purported successor or transferee of any beneficiary or other Person
required to sign, present or issue such Drawing Document or (B) under a new name
of the beneficiary;

 

(iii)                               acceptance as a draft of any written or
electronic demand or request for payment under a Letter of Credit, even if
nonnegotiable or not in the form of a draft or notwithstanding any requirement
that such draft, demand or request bear any or adequate reference to the Letter
of Credit;

 

(iv)                              the identity or authority of any presenter or
signer of any Drawing Document or the form, accuracy, genuineness or legal
effect of any Drawing Document (other than Issuing Bank’s determination that
such Drawing Document appears on its face substantially to comply with the terms
and conditions of the Letter of Credit);

 

(v)                                 acting upon any instruction or request
relative to a Letter of Credit or requested Letter of Credit that Issuing Bank
in good faith believes to have been given by a Person authorized to give such
instruction or request;

 

(vi)                              any errors, omissions, interruptions or delays
in transmission or delivery of any message, advice or document (regardless of
how sent or transmitted) or for errors in interpretation of technical terms or
in translation or any delay in giving or failing to give notice to Borrower;

 

(vii)                           any acts, omissions or fraud by, or the
insolvency of, any beneficiary, any nominated person or entity or any other
Person or any breach of contract between the beneficiary and Borrower or any of
the parties to the underlying transaction to which the Letter of Credit relates;

 

(viii)                        assertion or waiver of any provision of the ISP or
UCP that primarily benefits an issuer of a letter of credit, including any
requirement that any Drawing Document be presented to it at a particular hour or
place;

 

(ix)                              payment to any paying or negotiating bank
(designated or permitted by the terms of the applicable Letter of Credit)
claiming that it rightfully

 

27

--------------------------------------------------------------------------------


 

honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;

 

(x)                                 acting or failing to act as required or
permitted under Standard Letter of Credit Practice applicable to where Issuing
Bank has issued, confirmed, advised or negotiated such Letter of Credit, as the
case may be;

 

(xi)                              honor of a presentation after the expiration
date of any Letter of Credit notwithstanding that a presentation was made prior
to such expiration date and dishonored by Issuing Bank if subsequently Issuing
Bank or any court or other finder of fact determines such presentation should
have been honored;

 

(xii)                           dishonor of any presentation that does not
strictly comply or that is fraudulent, forged or otherwise not entitled to
honor; or

 

(xiii)                        honor of a presentation that is subsequently
determined by Issuing Bank to have been made in violation of international,
federal, state or local restrictions on the transaction of business with certain
prohibited Persons.

 

(k)                                 Borrower shall pay immediately upon demand
to Agent for the account of Issuing Bank as non-refundable fees, commissions,
and charges (it being acknowledged and agreed that any charging of such fees,
commissions, and charges to the Loan Account pursuant to the provisions of
Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this Section 2.11(k)):  (i) a fronting fee which shall be
imposed by Issuing Bank upon the issuance of each Letter of Credit of 0.50% per
annum of the face amount thereof, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, Issuing Bank, or by any adviser, confirming institution or
entity or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).

 

(l)                                     If by reason of (x) any Change in Law,
or (y) compliance by Issuing Bank or any other member of the Lender Group with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):

 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letter of
Credit issued or caused to be issued hereunder or hereby, or

 

(ii)                                  there shall be imposed on Issuing Bank or
any other member of the Lender Group any other condition regarding any Letter of
Credit,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the

 

28

--------------------------------------------------------------------------------


 

amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

(m)                             Unless otherwise expressly agreed by Issuing
Bank and Borrower when a Letter of Credit is issued, (i) the rules of the ISP
and the UCP shall apply to each standby Letter of Credit, and (ii) the rules of
the UCP shall apply to each commercial Letter of Credit.

 

(n)                                 In the event of a direct conflict between
the provisions of this Section 2.11 and any provision contained in any Issuer
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.11 shall
control and govern.

 

2.12.                     LIBOR Option.

 

(a)                                 Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrower
shall have the option, subject to Section 2.12(b) below (the “LIBOR Option”) to
have interest on all or a portion of the Revolving Loans or the Term Loan be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate.  Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; provided, that, subject to
the following clauses (ii) and (iii), in the case of any Interest Period greater
than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Revolving Loans bear interest at a rate based upon the LIBOR Rate.

 

29

--------------------------------------------------------------------------------


 

(b)                                 LIBOR Election.

 

(i)                                     Borrower may, at any time and from time
to time, so long as no Event of Default has occurred and is continuing, elect to
exercise the LIBOR Option by notifying Agent prior to 11:00 a.m. at least 1
Business Day prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”).  Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the Revolving Loans or the Term Loan and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. on the same day).  Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Lenders.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on Borrower.  In connection with each LIBOR Rate Loan, Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”).  A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error.  Borrower shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. 
If a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrower, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrower shall be obligated to pay
any resulting Funding Losses.

 

(iii)                               Unless Agent, in its sole discretion, agrees
otherwise, Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time.  Borrower only may exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $500,000.

 

(c)                                  Conversion.  Borrower may convert LIBOR
Rate Loans to Base Rate Loans at any time; provided, that in the event that
LIBOR Rate Loans are converted or prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to

 

30

--------------------------------------------------------------------------------


 

the terms hereof, Borrower shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.12 (b)(ii).

 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs, in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including any Changes in Law (including any changes in Tax
laws) and changes in the reserve requirements imposed by the Board of Governors,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrower may, by
notice to such affected Lender (A) require such Lender to furnish to Borrower a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
the LIBOR Rate Loans of such Lender with respect to which such adjustment is
made (together with any amounts due under Section 2.12(b)(ii)).

 

(ii)                                  In the event that any change in market
conditions or any Change in Law shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.

 

2.13.                     Capital Requirements.

 

(a)                                 If, after the date hereof, Issuing Bank or
any Lender determines that (i) any Change in Law regarding capital or reserve
requirements for banks or bank holding companies, or (ii) compliance by Issuing
Bank or such Lender, or their respective parent bank holding companies, with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy (whether or not having the force of law), has the effect of reducing
the return on Issuing Bank’s, such Lender’s, or such holding companies’ capital
as a consequence

 

31

--------------------------------------------------------------------------------


 

of Issuing Bank’s or such Lender’s commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrower and Agent thereof. 
Following receipt of such notice, Borrower agrees to pay Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods.  Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank’s or such Lender’s right to demand such compensation; provided that
Borrower shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrower of such Change in
Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

(b)                                 If Issuing Bank or any Lender requests
additional or increased costs referred to in Section 2.11(l) or Section
2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under Section
2.12(d)(ii) relative to changed circumstances (such Issuing Bank or Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it. 
Borrower agrees to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment. 
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrower’s obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i)
or Section 2.13(a), as applicable, or to enable Borrower to obtain LIBOR Rate
Loans, then Borrower (without prejudice to any amounts then due to such Affected
Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that
it is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans,
may designate a different Issuing Bank or substitute a Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such

 

32

--------------------------------------------------------------------------------


 

Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations and Commitments, and upon such purchase
by the Replacement Lender, which such Replacement Lender shall be deemed to be
“Issuing Bank” or a “Lender” (as the case may be) for purposes of this Agreement
and such Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, the protection of Sections 2.11(l), 2.12(d), and 2.13 shall be
available to Issuing Bank and each Lender (as applicable) regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, judicial ruling, judgment, guideline, treaty or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for issuing banks or lenders affected thereby to comply therewith. 
Notwithstanding any other provision herein, neither Issuing Bank nor any Lender
shall demand compensation pursuant to this Section 2.13 if it shall not at the
time be the general policy or practice of Issuing Bank or such Lender (as the
case may be) to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

 

2.14.                     Accordion.

 

(a)                                 At any time during the period from and after
the Closing Date through but excluding the date that is the 4 year anniversary
of the Closing Date, at the option of Borrower (but subject to the conditions
set forth in clause (b) below), the Term Loan Amount may be increased by an
amount in the aggregate for all such increases of the Term Loan Amount not to
exceed the Available Increase Amount (each such increase, an “Increase”).  Agent
shall invite each Lender to increase its Pro Rata Share of the Term Loan Amount
(it being understood that no Lender shall be obligated to increase its Pro Rata
Share of the Term Loan Amount) in connection with a proposed Increase at the
interest margin proposed by Borrower, and if sufficient Lenders do not agree to
increase their Pro Rata Share of the Term Loan Amount in connection with such
proposed Increase, then Agent or Borrower may invite any prospective lender who
is reasonably satisfactory to Agent and Borrower to become a Lender in
connection with a proposed Increase.  Any Increase shall be in an amount of at
least $1,000,000 and integral multiples of $500,000 in excess thereof.  In no
event may the Term Loan Amount be increased pursuant to this Section 2.14 on
more than 4 occasions in the aggregate for all such Increases.  Additionally,
for the avoidance of doubt, it is understood and agreed that in no event shall
the aggregate amount of the Increases to the Term Loan Amount exceed
$10,000,000.

 

(b)                                 Each of the following shall be conditions
precedent to any Increase of the Term Loan Amount and the making of the
additional portion of the Term Loan (each, an “Additional Portion of the Term
Loan” and collectively, the “Additional Portions of the Term Loan”) in
connection therewith:

 

(i)                                     Agent or Borrower have obtained the
commitment of one or more Lenders (or other prospective lenders) reasonably
satisfactory to Agents and Borrower to provide the applicable Increase and any
such Lenders (or prospective lenders), Borrower, and Agent have signed (A) a
joinder agreement to this Agreement (an “Increase Joinder”), in form and
substance reasonably satisfactory to Agents, to which such Lenders (or
prospective lenders), Borrower, and Agent are party and (B) an

 

33

--------------------------------------------------------------------------------


 

Acknowledgement to the Agreement Among Lenders to account for such increase and
the terms and provisions applicable to such Additional Portion of the Term Loan,

 

(ii)                                  the proceeds of any Additional Portion of
the Term Loan are used to finance a prospective Permitted Acquisition,

 

(iii)                               each of the conditions precedent set forth
in Section 3.2 are satisfied,

 

(iv)                              Borrower has delivered to Agent updated pro
forma Projections (after giving effect to the applicable Increase and
consummation of the related Permitted Acquisition) for Borrower and its
Subsidiaries evidencing that on a pro forma basis after giving effect to the
applicable Increase, (A) the Leverage Ratio as of the end of the fiscal quarter
most recently ended as to which financial statements were required to be
delivered pursuant to this Agreement was lower than the lesser of (1) 3.25 and
(2) 0.25 less than the maximum Leverage Ratio permitted pursuant to Section 7(b)
for such fiscal quarter and (B) Borrower would be in compliance with Section 7
for the 4 fiscal quarters (on a quarter-by-quarter basis) immediately following
the proposed date of the applicable Increase, and

 

(v)                                 Borrower shall have reached agreement with
the Lenders (or prospective lenders) making the Additional Portion of the Term
Loan with respect to the interest margins, closing fees, and amortization
payment schedule applicable to the Additional Portion of the Term Loan (each of
which may be different with respect to the Additional Portion of the Term Loan
from such terms applicable to the Term Loan set forth in this Agreement
immediately prior to the date of the making of such Additional Portion of the
Term Loan (the date of the effectiveness of the making of such Additional
Portion of the Term Loan, the “Increase Date”)) and shall have communicated the
amount of such interest margins, closing fees, and amortization payment schedule
to Agent.  Any Increase Joinder may, with the consent of Agent, Borrower and the
Lenders or prospective lenders agreeing to the proposed Increase, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate to effectuate the provisions of this Section 2.14 (including any
amendment necessary to effectuate the interest margins, closing fees, and
amortization payment schedule for the Additional Portion of the Term Loan). 
Anything to the contrary contained herein notwithstanding, if the interest
margin that is to be applicable to the Additional Portion of the Term Loan is
higher than the interest margin applicable to the Term Loan hereunder
immediately prior to the applicable Increase Date (the amount by which the
interest margin is higher, the “Excess”), then the interest margin applicable to
the Term Loan immediately prior to the Increase Date shall be increased by the
amount of the Excess, effective on the applicable Increase Date, and without the
necessity of any action by any party hereto.

 

(c)                                  Unless otherwise specifically provided
herein, all references in this Agreement and any other Loan Document to the Term
Loan shall be deemed, unless the context otherwise requires, to include any
Additional Portion of the Term Loan made pursuant to the increased Term Loan
Amount pursuant to this Section 2.14.

 

34

--------------------------------------------------------------------------------


 

(d)                                 The Term Loan and the Term Loan Amount
established pursuant to this Section 2.14 shall constitute the Term Loan and
Term Loan Amount under, and shall be entitled to all the benefits afforded by
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents.  Borrower shall take any actions
reasonably required by Agent to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents continue to be perfected under
the Code or otherwise after giving effect to the establishment of any such new
Term Loan Amount.

 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1.                            Conditions Precedent to the Initial Extension of
Credit.  The obligation of each Lender to make the initial extensions of credit
provided for hereunder is subject to the fulfillment, to the satisfaction of
Agent and each Lender, of each of the conditions precedent set forth on Schedule
3.1 (the making of such initial extensions of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions precedent
).

 

3.2.                            Conditions Precedent to all Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Revolving Loans hereunder (or to extend any other credit hereunder) at any time
shall be subject to the following conditions precedent:

 

(a)                                 the representations and warranties of
Borrower and/or its Subsidiaries contained in this Agreement or in the other
Loan Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date); and

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof.

 

3.3.                            Maturity.  This Agreement shall continue in full
force and effect for a term ending on the Maturity Date.

 

3.4.                            Effect of Maturity.  On the Maturity Date, all
commitments of the Lender Group to provide additional credit hereunder shall
automatically be terminated and all of the Obligations immediately shall become
due and payable without notice or demand and Borrower shall be required to repay
all of the Obligations in full.  No termination of the obligations of the Lender
Group (other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated.  When all of the Obligations have been paid in
full

 

35

--------------------------------------------------------------------------------


 

and the Lender Group’s obligations to provide additional credit under the Loan
Documents have been terminated irrevocably, Agent will, at Borrower’s sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.

 

3.5.                            Early Termination by Borrower.  Borrower has the
option, at any time upon 10 Business Days prior written notice to Agent, to
terminate this Agreement and terminate the Commitments hereunder by repaying to
Agent all of the Obligations in full.  The foregoing notwithstanding, (a)
Borrower may rescind termination notices relative to proposed payments in full
of the Obligations with the proceeds of (i) third party Indebtedness or (ii) a
Permitted Disposition involving the sale of substantially all of the assets of
the Loan Parties, if the closing for such issuance, incurrence, or disposition
does not happen on or before the date of the proposed termination (in which
case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrower may extend the date of termination at
any time with the consent of Agent, and with respect to extensions over 60 days,
Required Lenders (each of which consent shall not be unreasonably withheld or
delayed).

 

3.6.                            Conditions Subsequent.  The obligation of the
Lender Group (or any member thereof) to continue to make Revolving Loans (or
otherwise extend credit hereunder) is subject to the fulfillment, on or before
the date applicable thereto, of the conditions subsequent set forth on Schedule
3.6 (the failure by Borrower to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do for up to 30 days
without obtaining the consent of the other members of Required Lenders for the
Lender Group), shall constitute an Event of Default)..

 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

36

--------------------------------------------------------------------------------


 

4.1.                            Due Organization and Qualification;
Subsidiaries.

 

(a)                                 Each Loan Party (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

(b)                                 Set forth on Schedule 4.1(b) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement) is a complete and accurate
description of the authorized Equity Interests of Borrower, by class, and, as of
the Closing Date, a description of the number of shares of each such class that
are issued and outstanding.  Except as set forth on Schedule 4.1(b), Borrower is
not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.

 

(c)                                  Set forth on Schedule 4.1(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Equity Interests authorized for
each of such Subsidiaries, and (ii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by Borrower. 
All of the outstanding Equity Interests of each such Subsidiary has been validly
issued and is fully paid and non-assessable.

 

(d)                                 Except as set forth on Schedule 4.1(d),
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrower’s or its Subsidiaries’ Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument.

 

4.2.                            Due Authorization; No Conflict.

 

(a)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party.

 

(b)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party do not and will not (i) violate any material provision of federal,
state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, the Governing Documents of any Loan Party or its Subsidiaries, or
any order, judgment, or decree of any court or other Governmental Authority
binding on any Loan Party or its Subsidiaries (or with respect to any Immaterial
Subsidiary, to Borrower’s actual knowledge), (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material agreement of any Loan Party or its Subsidiaries where any
such conflict, breach or default could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Loan Party, other than Permitted Liens, or (iv) require

 

37

--------------------------------------------------------------------------------


 

any approval of any holder of Equity Interests of a Loan Party or any approval
or consent of any Person under any material agreement of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.

 

4.3.                            Governmental Consents.  The execution, delivery,
and performance by each Loan Party of the Loan Documents to which such Loan
Party is a party and the consummation of the transactions contemplated by the
Loan Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than (a) registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect, (b)
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to Agent for filing or recordation, as of the Closing Date, and (c)
Borrower’s post-Closing Date notice filing of an 8-k statement with the SEC
disclosing this Agreement and transactions contemplated hereby.

 

4.4.                            Binding Obligations; Perfected Liens.

 

(a)                                 Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

(b)                                 Agent’s Liens are validly created, perfected
(other than (i) in respect of motor vehicles that are subject to a certificate
of title, (ii) money, (iii) letter-of-credit rights (other than supporting
obligations, (iv) commercial tort claims (other than those that, by the terms of
the Guaranty and Security Agreement, are required to be perfected), and (v) any
Deposit Accounts and Securities Accounts not subject to a Control Agreement as
permitted by Section 7(k)(iv) of the Guaranty and Security Agreement, and
subject only to the filing of financing statements and the recordation of the
Mortgages (the parties hereto acknowledge there are no Mortgages as of the
Closing Date), in each case, in the appropriate filing offices), and first
priority Liens, subject only to Permitted Liens which are non-consensual
Permitted Liens, permitted purchase money Liens, or the interests of lessors
under Capital Leases.

 

4.5.                            Title to Assets; No Encumbrances.  Each of the
Loan Parties and its Subsidiaries has (or with respect to Immaterial
Subsidiaries, has to Borrower’s knowledge) (a) good, sufficient and legal title
to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby.  All of such assets are free and clear of Liens except for
Permitted Liens.

 

38

--------------------------------------------------------------------------------


 

4.6.                            Litigation.

 

(a)                                 There are no actions, suits, or proceedings
pending or, to the knowledge of Borrower, after due inquiry, threatened in
writing against a Loan Party or any of its Subsidiaries that either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Schedule 4.6(b) sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $100,000 that, as of the Closing Date, is
pending or, to the knowledge of Borrower, after reasonable due inquiry,
threatened against a Loan Party or any of its Subsidiaries, of (i) the parties
to such actions, suits, or proceedings, (ii) the nature of the dispute that is
the subject of such actions, suits, or proceedings, (iii) the procedural status,
as of the Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

 

4.7.                            Compliance with Laws.  No Loan Party nor any of
its Subsidiaries (a) is in violation of any applicable laws, rules, regulations,
executive orders, or codes (including Environmental Laws) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, or (b) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

4.8.                            No Material Adverse Effect.  All historical
financial statements relating to the Loan Parties and their Subsidiaries that
have been delivered by Borrower to Agent have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Loan Parties’ and their Subsidiaries’ consolidated
financial condition as of the date thereof and results of operations for the
period then ended.  Since December 31, 2012, no event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Effect with respect to the Loan Parties and their Subsidiaries.

 

4.9.                            Solvency.

 

(a)                                 Each Loan Party is Solvent.

 

(b)                                 No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.

 

4.10.                     Employee Benefits.  No Loan Party nor any of their
respective ERISA Affiliates maintains or contributes to any Benefit Plan. 
Except as could not reasonably be expected to have a Material Adverse Effect,
(i) each Employee Benefit Plan complies with, and has been operated in
accordance with, all applicable laws, including ERISA and the IRC, and the terms
of such

 

39

--------------------------------------------------------------------------------


 

Employee Benefit Plan, (ii) no Loan Party has any liability for a fine, penalty,
damage, or excise tax with respect to an Employee Benefit Plan, (iii) no Loan
Party has received notice from a Governmental Authority, plan administrator, or
participant (or any participant’s agent) that any such fine, penalty, damage or
excise tax may be owing by such Loan Party and (iv) each Employee Benefit Plan
intended to be qualified under Section 401 of the IRC is so qualified.

 

4.11.                     Environmental Condition.  Except as set forth on
Schedule 4.11, (a) to Borrower’s actual knowledge, no Loan Party’s nor any of
its Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower’s actual knowledge, after reasonable due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries (or with respect to Immaterial Subsidiaries, no such
Subsidiary to Borrower’s knowledge) has received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor
any of its Subsidiaries nor any of their respective facilities or operations is
subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

4.12.                     Complete Disclosure.  All factual information taken as
a whole (other than forward-looking information and projections and information
of a general economic nature and general information about Borrower’s industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents, and all other such factual information
taken as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about
Borrower’s industry) hereafter furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided.  The Projections delivered to Agent on April 19, 2017 represent, and
as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrower’s good faith estimate, on the date
such Projections are delivered, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrower to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, and no assurances can be given that such
Projections will be realized, and although reflecting Borrower’s good faith
estimate, projections or forecasts based on methods and assumptions which
Borrower believed to be reasonable at the time such Projections were prepared,
are not to be viewed as facts, and that actual results during the period or
periods covered by the Projections may differ materially from projected or
estimated results).

 

40

--------------------------------------------------------------------------------


 

4.13.                     Patriot Act.  To the extent applicable, each Loan
Party and each of its Subsidiaries is in compliance, in all material respects,
with the (a) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”).  No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.14.                     Indebtedness.  Set forth on Schedule 4.14 is a true
and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

 

4.15.                     Payment of Taxes.  Except as otherwise permitted under
Section 5.5, all Tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed (or with respect to
Immaterial Subsidiaries, have been timely filed to Borrower’s knowledge), and
all Taxes shown on such Tax returns to be due and payable and all assessments,
fees and other governmental charges upon a Loan Party and its Subsidiaries and
upon their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable (or with respect to Immaterial
Subsidiaries, have been paid when due and payable to Borrower’s knowledge),
except with respect to the federal Tax liabilities set forth in clause (e) of
Schedule 3.6 not to exceed $120,000 in the aggregate.  Each Loan Party and each
of its Subsidiaries have made adequate provision in accordance with GAAP for all
Taxes not yet due and payable.  Borrower knows of no proposed Tax assessment
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

4.16.                     Margin Stock.  No Loan Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the loans made to Borrower will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.

 

4.17.                     Governmental Regulation.  No Loan Party nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal, state or foreign
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable.  No
Loan Party nor any of its Subsidiaries is a “registered investment company” or a
company

 

41

--------------------------------------------------------------------------------


 

“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 

4.18.                     OFAC/Sanctions/AML.  No Loan Party nor any of its
Subsidiaries is in violation of any Sanctions.  No Loan Party nor any of its
Subsidiaries is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC, the European Union or any of
the governmental institutions and agencies of any European member states.  No
Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities or (d) has received notice of any material action, suit,
proceeding or investigation against it with respect to Sanctions from any
Sanctions Authority.  No proceeds of any Loan made hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.  Each Loan Party and
each of its respective Subsidiaries conducts its businesses in compliance with
applicable Anti-Corruption Laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws. The operations of each Loan Party and each of its
respective Subsidiaries are, and have been, conducted at all times in compliance
with applicable Anti-Money Laundering Laws. No material litigation, regulatory
or administrative proceedings of or before any court, tribunal or agency with
respect to any Anti-Money Laundering Laws have been started or (to the best of
its knowledge and belief) threatened against any Loan Party or any of its
respective Subsidiaries.

 

4.19.                     Employee and Labor Matters.  There is (i) no unfair
labor practice complaint pending (to Borrower’s actual knowledge with respect to
Immaterial Subsidiaries) or, to the knowledge of Borrower, threatened against
Borrower or its Subsidiaries before any Governmental Authority and no grievance
or arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower, after reasonable due inquiry, no union representation
question existing with respect to the employees of Borrower or its Subsidiaries
and no union organizing activity taking place with respect to any of the
employees of Borrower or its Subsidiaries.  None of Borrower or its Subsidiaries
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied.  The hours worked and payments made to employees of Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  All material payments due from Borrower or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of
Borrower, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

4.20.                     Leases.  Each Loan Party and its Subsidiaries (and
with respect to Immaterial Subsidiaries, to Borrower’s actual knowledge) enjoy
peaceful and undisturbed possession under

 

42

--------------------------------------------------------------------------------


 

all leases material to their business and to which they are parties or under
which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party or its Subsidiaries exists under any of them.

 

4.21.                     Hedge Agreements.  On each date that any Hedge
Agreement is executed by any Hedge Provider, Borrower and each other Loan Party
satisfy all eligibility, suitability and other requirements under the Commodity
Exchange Act (7 U.S.C. § 1, et seq., as in effect from time to time) and the
Commodity Futures Trading Commission regulations.

 

4.22.                     Immaterial Subsidiaries.  No Immaterial Subsidiary (a)
owns any intellectual property or other assets (other than assets of a de
minimis nature), (b) has any liabilities (other than liabilities of a de minimis
nature or as set forth in clause (e) of Schedule 3.6), or (c) engages in any
business activity.

 

4.23.                     Other Documents.

 

(a)                                 Borrowers have delivered to Agent a complete
and correct copy of the Compass Purchase Agreement, including all schedules and
exhibits thereto.  The execution, delivery and performance of the Compass
Purchase Agreement has been duly authorized by all necessary action on the part
of the Loan Parties who are a party thereto.  The Compass Purchase Agreement is
the legal, valid and binding obligation of the Loan Parties who are parties
thereto, enforceable against each such Loan Party in accordance with its terms,
in each case, except as may be limited by equitable principles or by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting generally the enforcement of creditors’ rights.

 

(b)                                 As of the Closing Date, the Compass
Acquisition contemplated under the Compass Purchase Agreement has been (or will
be contemporaneously with the extension of credit hereunder on the Closing Date)
consummated in all material respects, in accordance with all applicable laws. 
As of the Closing Date, all requisite approvals by Governmental Authorities
having jurisdiction over the Loan Parties and, to each Loan Party’s knowledge,
the sellers, with respect to the Compass Acquisition contemplated under the
Compass Purchase Agreement, have been obtained, except for any approval the
failure to obtain would not reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  Borrowers have delivered to Agent a
complete and correct copy of the iSystems Purchase Agreement, including all
schedules and exhibits thereto.  The execution, delivery and performance of the
iSystems Purchase Agreement has been duly authorized by all necessary action on
the part of the Loan Parties who are a party thereto.  The iSystems Purchase
Agreement is the legal, valid and binding obligation of the Loan Parties who are
parties thereto, enforceable against each such Loan Party in accordance with its
terms, in each case, except as may be limited by equitable principles or by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors’ rights.

 

(d)                                 As of the Closing Date, the iSystems
Acquisition contemplated under the iSystems Purchase Agreement has been (or will
be contemporaneously with the extension of

 

43

--------------------------------------------------------------------------------


 

credit hereunder on the Closing Date) consummated in all material respects, in
accordance with all applicable laws.  As of the Closing Date, all requisite
approvals by Governmental Authorities having jurisdiction over the Loan Parties
and, to each Loan Party’s knowledge, the sellers, with respect to the iSystems
Acquisition contemplated under the iSystems Purchase Agreement, have been
obtained, except for any approval the failure to obtain would not reasonably be
expected to have a Material Adverse Effect.

 

4.24.                     Privacy and Information Security.  Each Loan Party and
its Subsidiaries have implemented a comprehensive written information security
program that contains administrative, organizational, technical, and physical
safeguards and is designed to (i) secure and protect the IT Assets consistent
with industry best practices; (ii) ensure the security, confidentiality,
integrity and availability of Personal Information and IT Assets; (iii) protect
against any anticipated threats or hazards to the security, confidentiality,
integrity and availability of Personal Information and IT Assets; and (iv)
protect against any actual or suspected (x) loss or unauthorized processing,
use, disclosure, modification or acquisition of or access to any Personal
Information, and/or (y) compromise to the security, confidentiality, integrity
or availability of IT Assets that materially interferes with and adversely
affects a Loan Party’s or its Subsidiaries’ business operations (hereinafter
“Information Security Incident”).  Except as set forth in Schedule 4.24, (i) the
Loan Parties and their Subsidiaries have not experienced an Information Security
Incident; (ii) the Loan Parties and their Subsidiaries have not been notified of
and are not the subject of any action, investigation, litigation or claim
related to information security or privacy; and (iii) no Person (including any
Governmental Authority) has made any claim or commenced any action or
investigation against any Loan Party or its Subsidiaries with respect to any
Information Security Incident.  The Loan Parties and their Subsidiaries are, and
have been at all times, (i) in compliance with all applicable Privacy Laws; and
(ii) in compliance with all of the relevant Loan Party’s and its Subsidiaries’
policies regarding privacy and information security, including without
limitation (x) all privacy policies and similar disclosures published on the
Loan Party’s and its Subsidiaries websites or mobile apps; and (y) any existing
contractual commitment made by the Loan Party and its Subsidiaries with respect
to Personal Information or the security of IT Assets.

 

5.                                      AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:

 

5.1.                            Financial Statements, Reports, Certificates. 
Borrower (a) will deliver to Agent, with copies to each Lender, each of the
financial statements, reports, and other items set forth on Schedule 5.1 no
later than the times specified therein, (b) agrees that no Subsidiary of a Loan
Party will have a fiscal year different from that of Borrower, (c) agrees to
maintain a system of accounting that enables Borrower to produce financial
statements in accordance with GAAP, and (d) agrees that it will, and will cause
each other Loan Party to, maintain its billing systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent; provided,
Agent’s consent shall not be required for Borrower to notify Account Debtors to
make payment to a Controlled Account Bank pursuant to its obligations under
Section 7(k)(i) of the Guaranty and Security Agreement.

 

44

--------------------------------------------------------------------------------


 

5.2.                            Reporting.  Borrower will deliver to Agent (and
if so requested by Agent, with copies for each Lender) each of the reports set
forth on Schedule 5.2 at the times specified therein.

 

5.3.                            Existence.  Except as otherwise permitted or
required under Section 6.3 Section 6.4, or Schedule 3.6, Borrower will, and will
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect such Person’s valid existence and good standing in its jurisdiction
of organization (except with respect to Immaterial Subsidiaries) and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.

 

5.4.                            Maintenance of Properties.  Borrower will, and
will cause each of its Subsidiaries (except with respect to Immaterial
Subsidiaries) to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

 

5.5.                            Taxes.  Borrower will, and will cause each of
its Subsidiaries to, pay in full before delinquency or before the expiration of
any extension period all material governmental assessments and Taxes imposed,
levied, or assessed against it, or any of its assets or in respect of any of its
income, businesses, or franchises, except to the extent that the validity of
such governmental assessment or Tax is the subject of a Permitted Protest.

 

5.6.                            Insurance.  Borrower will, and will cause each
of its Subsidiaries to (except with respect to Immaterial Subsidiaries), at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located.  All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent (it being agreed that, as of the Closing Date, Pacific
Indemnity Company and Federal Insurance Company are acceptable to Agent) and in
such amounts as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated and located and, in any
event, in amount, adequacy, and scope reasonably satisfactory to Agent (it being
agreed that the amount, adequacy, and scope of the policies of insurance of
Borrower in effect as of the Closing Date are acceptable to Agent).  All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
non contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies. 
All certificates of property and general liability insurance are to be delivered
to Agent, with the loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent and shall provide for not less
than 30 days (10 days in the case of non-payment) prior written notice to Agent
of the exercise of any right of cancellation.  Borrower shall give Agent prompt
notice of any loss exceeding $100,000 covered by its or its Subsidiaries’
casualty or business interruption insurance.  Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for

 

45

--------------------------------------------------------------------------------


 

any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

5.7.                            Inspection.

 

(a)                                 Borrower will, and will cause each of its
Subsidiaries (except with respect to Immaterial Subsidiaries) to, permit Agent,
any Lender, and each of their respective duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees (provided an authorized representative of Borrower shall
be allowed to be present) at such reasonable times and intervals as Agent or any
Lender, as applicable, may designate and, so long as no Default or Event of
Default has occurred and is continuing, with reasonable prior notice to Borrower
and during regular business hours.

 

(b)                                 Borrower will, and will cause each of its
Subsidiaries (except with respect to Immaterial Subsidiaries) to, permit Agent,
any Lender and each of their respective duly authorized representatives or
agents to conduct appraisals and valuations at such reasonable times and
intervals as Agent may designate.

 

5.8.                            Compliance with Laws.  Without limiting any of
the other provisions hereof, Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

5.9.                            Environmental.  Borrower will, and will cause
each of its Subsidiaries (except with respect to Immaterial Subsidiaries) to,

 

(a)                                 Keep any property either owned or operated
by Borrower or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,

 

(b)                                 Comply, in all material respects, with
Environmental Laws and provide to Agent documentation of such compliance which
Agent reasonably requests,

 

(c)                                  Promptly notify Agent of any release of
which Borrower has knowledge of a Hazardous Material in any reportable quantity
from or onto property owned or operated by Borrower or its Subsidiaries and take
any Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and

 

(d)                                 Promptly, but in any event within 5 Business
Days of its receipt thereof, provide Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of Borrower or its Subsidiaries (or to Borrower’s
actual knowledge with respect to Immaterial Subsidiaries), (ii) commencement of
any Environmental Action or written notice that an Environmental Action will be
filed against

 

46

--------------------------------------------------------------------------------


 

Borrower or its Subsidiaries (or to Borrower’s actual knowledge with respect to
Immaterial Subsidiaries), and (iii) written notice of a violation, citation, or
other administrative order from a Governmental Authority.

 

5.10.                     Disclosure Updates.  Borrower will, promptly and in no
event later than 5 Business Days after obtaining knowledge thereof, notify Agent
if any written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

 

5.11.                     Formation of Subsidiaries.  Borrower will, at the time
that any Loan Party forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Closing Date, within 10 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) (a) cause such new Subsidiary to provide to Agent a joinder to the
Guaranty and Security Agreement, together with such other security agreements
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value greater than $250,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the joinder to the Guaranty and Security Agreement,
and such other security agreements shall not be required to be provided to Agent
with respect to any Subsidiary of Borrower that is a CFC if providing such
agreements would result in material adverse Tax consequences or the costs to the
Loan Parties of providing such guaranty or such security agreements are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relation to the benefits to Agent and the Lenders of the security or guarantee
afforded thereby, (b) provide, or cause the applicable Loan Party to provide, to
Agent a pledge agreement (or an addendum to the Guaranty and Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
material adverse Tax consequences or the costs to the Loan Parties of providing
such pledge are unreasonably excessive (as determined by Agent in consultation
with Borrower) in relation to the benefits to Agent and the Lenders of the
security afforded thereby (which pledge, if reasonably requested by Agent, shall
be governed by the laws of the jurisdiction of such Subsidiary), and (c) provide
to Agent all other documentation, including one or more opinions of counsel
reasonably satisfactory to Agent, which, in its opinion, is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all Real Property owned in fee and subject to a mortgage).  Any
document, agreement, or instrument executed or issued pursuant to this Section
5.11 shall constitute a Loan Document.

 

47

--------------------------------------------------------------------------------


 

5.12.                     Further Assurances.  Borrower will, and will cause
each of the other Loan Parties to, at any time upon the reasonable request of
Agent, execute or deliver to Agent any and all financing statements, fixture
filings, security agreements, pledges, assignments, mortgages, deeds of trust,
opinions of counsel, and all other documents (the “Additional Documents”) that
Agent may reasonably request in form and substance reasonably satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect Agent’s
Liens in all of the assets of Borrower and its Subsidiaries (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by
Borrower or any other Loan Party with a fair market value in excess of $250,000,
and in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents; provided that the foregoing shall not apply to
any Subsidiary of Borrower that is a CFC if providing such documents would
result in material adverse Tax consequences or the costs to the Loan Parties of
providing such documents are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Lenders
of the security afforded thereby.  To the maximum extent permitted by applicable
law, if Borrower or any other Loan Party refuses or fails to execute or deliver
any reasonably requested Additional Documents within a reasonable period of time
following the request to do so, Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.  In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Borrower and
its Subsidiaries, including all of the outstanding capital Equity Interests of
Borrower’s Subsidiaries (subject to exceptions and limitations contained in the
Loan Documents with respect to CFCs and Immaterial Subsidiaries).

 

5.13.                     Lender Meetings.  Borrower will, within 90 days after
the close of each fiscal year of Borrower, at the request of Agent or of the
Required Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Borrower and its Subsidiaries and the projections presented for the current
fiscal year of Borrower.

 

5.14.                     Bank Products.  After establishing such relationships
in accordance with Schedule 3.6, the Loan Parties shall maintain their primary
depository and treasury management relationships with Wells Fargo or one or more
of its Affiliates at all times during the term of the Agreement.

 

5.15.                     Hedge Agreements.  Borrower agrees that it shall offer
to Wells Fargo or one or more of its Affiliates the first opportunity to bid for
all Hedge Agreements to be entered into by any Loan Party or any of its
Subsidiaries during the term of the Agreement.

 

5.16.                     Anti-Corruption Laws/Sanctions.  Each Loan Party will
and will cause each of its Subsidiaries to (a) conduct its business in
compliance with applicable Anti-Corruption Laws and (b) maintain policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws.

 

48

--------------------------------------------------------------------------------


 

5.17.                     Information Security Requirements; Personal
Information.  Each Loan Party shall and shall cause its Subsidiaries to comply,
in all material respects, with all Privacy Laws currently in effect and as they
become effective relating in any way to Personal Information or IT Assets.  Each
Loan Party and its Subsidiaries will maintain and comply with a comprehensive
written information security program that contains administrative,
organizational, technical, and physical safeguards and is designed to (i) secure
and protect the IT Assets consistent with industry best practices; (ii) ensure
the security, confidentiality, integrity and availability of Personal
Information and IT Assets; (iii) protect against any anticipated threats or
hazards to the security, confidentiality, integrity and availability of Personal
Information and IT Assets; and (iv) protect against any Information Security
Incident.  Each Loan Party and its Subsidiaries will notify Administrative Agent
Lenders promptly (and in any event within 1 Business Day) upon the occurrence of
any of the following): (i) an Information Security Incident; (ii) any action,
investigation, litigation or claim made against any Loan Party or its
Subsidiaries related to information security or privacy; or (iii) any action or
investigation commenced, or any claim made, by any Person (including any
Governmental Authority) with respect to any Information Security Incident.

 

6.                                      NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:

 

6.1.                            Indebtedness.  Borrower will not, and will not
permit any of its Subsidiaries to create, incur, assume, suffer to exist,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except for Permitted Indebtedness.

 

6.2.                            Liens.  Borrower will not, and will not permit
any of its Subsidiaries to create, incur, assume, or suffer to exist, directly
or indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

6.3.                            Restrictions on Fundamental Changes.  Borrower
will not, and will not permit any of its Subsidiaries to,

 

(a)                                 Other than in order to consummate a
Permitted Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any merger
between Loan Parties, provided, that Borrower must be the surviving entity of
any such merger to which it is a party, (ii) any merger between a Loan Party and
a Subsidiary of such Loan Party that is not a Loan Party so long as such Loan
Party is the surviving entity of any such merger, and (iii) any merger between
Subsidiaries of Borrower that are not Loan Parties,

 

(b)                                 liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for (i) the liquidation or
dissolution of Immaterial Subsidiaries, (ii) the liquidation or dissolution of a
Loan Party (other than Borrower) or any of its wholly-owned Subsidiaries so long
as all of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Loan Party or Subsidiary are transferred to a Loan
Party that is not

 

49

--------------------------------------------------------------------------------


 

liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Borrower that is not a Loan Party (other than any such Subsidiary
the Equity Interests of which (or any portion thereof) is subject to a Lien in
favor of Agent) so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of Borrower that is not liquidating
or dissolving, or

 

(c)                                  suspend or cease operating a substantial
portion of its or their business, except as permitted pursuant to clauses (a) or
(b) above or in connection with a transaction permitted under Section 6.4.

 

6.4.                            Disposal of Assets.  Other than Permitted
Dispositions or transactions expressly permitted by Sections 6.3 or 6.9,
Borrower will not, and will not permit any of its Subsidiaries to convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of its or their assets.

 

6.5.                            Nature of Business.  Borrower will not, and will
not permit any of its Subsidiaries to make any change in the nature of its or
their business as described in Schedule 6.5 or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, that the foregoing shall not prevent Borrower and its Subsidiaries
from engaging in any business that is reasonably related or ancillary to its or
their business.

 

6.6.                            Prepayments and Amendments.  Borrower will not,
and will not permit any of its Subsidiaries to,

 

(a)                                 Except in connection with Refinancing
Indebtedness permitted by Section 6.1,

 

(i)                                     optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of Borrower or its Subsidiaries,
other than (A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, or (C) (1) that certain CPI Subordinated Promissory Note,
(2) that certain PMSI Subordinated Promissory Note, (3) that certain PSNW
Subordinated Promissory Note, (4) that certain iSystems Subordinated Promissory
Note and (5) that certain Compass Subordinated Promissory Note (so long as, in
each case under this clause (C), such payment is permitted by the applicable
subordination agreement or provisions with respect to such promissory note),

 

(ii)                                  make any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
Obligations if such payment is not permitted at such time under the
subordination terms and conditions, or

 

(b)                                 Directly or indirectly, amend, modify, or
change any of the terms or provisions of:

 

(i)                                     any agreement, instrument, document,
indenture, or other writing evidencing or concerning Permitted Indebtedness
other than (A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, and

 

50

--------------------------------------------------------------------------------


 

(C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition
of Permitted Indebtedness, or

 

(ii)                                  the Governing Documents of any Loan Party
or any of its Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.

 

6.7.                            Restricted Payments.  Borrower will not, and
will not permit any of its Subsidiaries to make any Restricted Payment;
provided, that, so long as it is permitted by law, and so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom,

 

(a)                           Borrower may make distributions to former
employees, officers, or directors of Borrower (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Equity Interests
of Borrower held by such Persons, provided, that the aggregate amount of such
redemptions made by Borrower during the term of this Agreement plus the amount
of Indebtedness outstanding under clause (l) of the definition of Permitted
Indebtedness, does not exceed $500,000 in the aggregate, and

 

(b)                           Borrower may make distributions to former
employees, officers, or directors of Borrower (or any spouses, ex-spouses, or
estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to Borrower on account of repurchases of the
Equity Interests of Borrower held by such Persons; provided that such
Indebtedness was incurred by such Persons solely to acquire Equity Interests of
Borrower.

 

6.8.                            Accounting Methods.  Borrower will not, and will
not permit any of its Subsidiaries to modify or change its fiscal year or its
method of accounting (other than as may be required to conform to GAAP).

 

6.9.                            Investments.  Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment except for Permitted Investments.

 

6.10.                     Transactions with Affiliates.  Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction with any Affiliate of Borrower or any of its
Subsidiaries except for:

 

(a)                           transactions (other than the payment of
management, consulting, monitoring, or advisory fees) between Borrower or its
Subsidiaries, on the one hand, and any Affiliate of Borrower or its
Subsidiaries, on the other hand, so long as such transactions (i) are fully
disclosed to Agent prior to the consummation thereof, if they involve one or
more payments by Borrower or its Subsidiaries in excess of $100,000 for any
single transaction or series of related transactions, and (ii) are no less
favorable, taken as a whole, to Borrower or its Subsidiaries, as applicable,
than would be obtained in an arm’s length transaction with a non-Affiliate,

 

51

--------------------------------------------------------------------------------


 

(b)                           so long as it has been approved by Borrower’s or
its applicable Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law, any indemnity provided for the benefit of
directors (or comparable managers) of Borrower or its applicable Subsidiary,

 

(c)                            so long as it has been approved by Borrower’s or
its applicable Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of Borrower and its Subsidiaries in the ordinary course of business
and consistent with industry practice, and

 

(d)                           transactions permitted by Section 6.3 or
Section 6.7, or any Permitted Intercompany Advance.

 

6.11.                     Use of Proceeds.  Borrower will not, and will not
permit any of its Subsidiaries to use the proceeds of any loan made hereunder
for any purpose other than (a) on the Closing Date, to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, in each case, as set forth
in the Disbursement Agreement, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes (including that no
part of the proceeds of the loans made to Borrower will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors).

 

6.12.                     Limitation on Issuance of Equity Interests.  Except
for the issuance or sale of Qualified Equity Interests by Borrower, Borrower
will not, and will not permit any of its Subsidiaries to issue or sell or enter
into any agreement or arrangement for the issuance or sale of any of its Equity
Interests.

 

6.13.                     Immaterial Subsidiaries.  Borrower will not permit any
Immaterial Subsidiary to (a) own any intellectual property or other assets
(other than assets of a de minimis nature), (b) have any liabilities (other than
liabilities of a de minimis nature or as set forth in clause (e) of Schedule
3.6), or (c) engage in any business activity.

 

6.14.                     Anti-Corruption Laws/Sanctions.  No Loan Party shall
(and each Loan Party shall ensure that none of its Subsidiaries will)
(a) directly or, to its knowledge, indirectly use the proceeds of the credit
facilities contemplated hereunder for any purpose which would breach any
Anti-Corruption Law or (b) use, lend, make payments of, contribute or otherwise
make available, all or any part of the proceeds of the facilities contemplated
hereunder to fund or finance any business activities or transactions (i) of or
with a Sanctioned Person or Sanctioned Entity or (ii) in any other manner which
would result in any Loan Party (or any of its Subsidiaries) or any member of the
Lender Group being in breach of any Sanctions or becoming a Sanctioned Person or
Sanctioned Entity.

 

52

--------------------------------------------------------------------------------


 

7.                                      FINANCIAL COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will:

 

(a)                           Fixed Charge Coverage Ratio. Have a Fixed Charge
Coverage Ratio, measured on a quarter-end basis, of not less than the applicable
ratio set forth in the following table for the applicable date set forth
opposite thereto:

 

Applicable Ratio

 

Applicable Date(s)

1.35:1.00

 

June 30, 2017 and September 30, 2017

1.45:1.00

 

December 31, 2017

1.50:1.00

 

March 31, 2018 and each quarter-end thereafter

 

(b)                           Leverage Ratio.  Have a Leverage Ratio, measured
on a quarter-end basis, of not greater than the applicable ratio set forth in
the following table for the applicable date set forth opposite thereto:

 

Applicable Ratio

 

Applicable Date(s)

5.75:1.00

 

June 30, 2017

5.75:1.00

 

September 30, 2017

5.65:1.00

 

December 31, 2017

5.50:1.00

 

March 31, 2018

5.00:1.00

 

June 30, 2018

4.70:1.00

 

September 30, 2018

4.55:1.00

 

December 31, 2018

4.35:1.00

 

March 31, 2019

3.85:1.00

 

June 30, 2019

3.70:1.00

 

September 30, 2019

3.55:1.00

 

December 31, 2019

3.50:1.00

 

March 31, 2020

3.25:1.00

 

June 30, 2020 and each quarter-end thereafter

 

(c)                            Recurring Revenue.  Have TTM Recurring Revenue,
measured on a quarter-end basis, of at least the amount set forth in the
following table for the applicable date set forth opposite thereto:

 

TTM Recurring Revenue

 

Applicable Date(s)

$

41,000,000

 

June 30, 2017

$

41,000,000

 

September 30, 2017

$

42,000,000

 

December 31, 2017

$

42,000,000

 

March 31, 2018

$

42,000,000

 

June 30, 2018

$

42,000,000

 

September 30, 2018

$

42,500,000

 

December 31, 2018

$

43,500,000

 

March 31, 2019

$

45,000,000

 

June 30, 2019

$

46,000,000

 

September 30, 2019

$

47,500,000

 

December 31, 2019

$

48,500,000

 

March 31, 2020

$

50,000,000

 

June 30, 2020

$

51,000,000

 

September 30, 2020

$

52,500,000

 

December 31, 2020

$

53,500,000

 

March 31, 2021

$

55,000,000

 

June 30, 2021

 

53

--------------------------------------------------------------------------------


 

TTM Recurring Revenue

 

Applicable Date(s)

$

56,500,000

 

September 30, 2021

$

57,500,000

 

December 31, 2021

$

59,000,000

 

March 31, 2022

$

60,500,000

 

June 30, 2022 and each quarter-end thereafter

 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1.                            Payments.  If Borrower fails to pay when due and
payable, or when declared due and payable, (a) all or any portion of the
Obligations consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days, (b) all or any portion of the principal of the Loans, or (c) any
amount payable to Issuing Bank in reimbursement of any drawing under a Letter of
Credit;

 

8.2.                            Covenants.  If any Loan Party or any of its
Subsidiaries:

 

(a)                           fails to perform or observe any covenant or other
agreement contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if
Borrower is not in good standing in its jurisdiction of organization), 5.6, 5.7
(solely if Borrower refuses to allow Agent or its representatives or agents to
visit Borrower’s properties, inspect its assets or books or records, examine and
make copies of its books and records, or discuss Borrower’s affairs, finances,
and accounts with officers and employees of Borrower), 5.10, 5.11, 5.13, or 5.14
of this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 7 of the Guaranty and Security Agreement;

 

(b)                           fails to perform or observe any covenant or other
agreement contained in any of Sections 5.3 (other than if Borrower is not in
good standing in its jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of
this Agreement and such failure continues for a period of 15 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent; or

 

54

--------------------------------------------------------------------------------


 

(c)                            fails to perform or observe any covenant or other
agreement contained in this Agreement, or in any of the other Loan Documents, in
each case, other than any such covenant or agreement that is the subject of
another provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of Borrower or (ii) the date on which written notice thereof is
given to Borrower by Agent;

 

8.3.                            Judgments.  If one or more judgments, orders, or
awards for the payment of money involving an aggregate amount of $250,000, or
more (except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of 30 consecutive days at any time after the entry of any such judgment,
order, or award during which (1) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;

 

8.4.                            Voluntary Bankruptcy, etc.  If an Insolvency
Proceeding is commenced by a Loan Party or any of its Subsidiaries;

 

8.5.                            Involuntary Bankruptcy, etc.  If an Insolvency
Proceeding is commenced against a Loan Party or any of its Subsidiaries and any
of the following events occur: (a) such Loan Party or such Subsidiary consents
to the institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

 

8.6.                            Default Under Other Agreements.  If there is
(a) a default beyond any applicable grace period in one or more agreements to
which a Loan Party or any of its Subsidiaries is a party with one or more third
Persons relative to a Loan Party’s or any of its Subsidiaries’ Indebtedness
involving an aggregate amount of $250,000 or more, and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder, or
(b) a default in (beyond any applicable grace period) or an involuntary early
termination of one or more Hedge Agreements to which a Loan Party or any of its
Subsidiaries is a party;

 

8.7.                            Representations, etc.  If any warranty,
representation, certificate, statement, or Record made herein or in any other
Loan Document or delivered in writing to Agent or any Lender in connection with
this Agreement or any other Loan Document proves to be untrue in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

 

55

--------------------------------------------------------------------------------


 

8.8.                            Guaranty.  If the obligation of any Guarantor
under the guaranty contained in the Guaranty and Security Agreement is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

 

8.9.                            Security Documents.  If the Guaranty and
Security Agreement or any other Loan Document that purports to create a Lien,
shall, for any reason, fail or cease to create a valid and perfected and, except
to the extent of Permitted Liens which are non-consensual Permitted Liens,
permitted purchase money Liens or the interests of lessors under Capital Leases,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement, or (b) as the result of an action or failure to act on the part of
Agent;

 

8.10.                     Loan Documents.  The validity or enforceability of any
Loan Document shall at any time for any reason  (other than solely as the result
of an action or failure to act on the part of Agent) be declared to be null and
void, or a proceeding shall be commenced by a Loan Party or its Subsidiaries, or
by any Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

 

8.11.                     Change of Control.  A Change of Control shall occur,
whether directly or indirectly.

 

9.                                      RIGHTS AND REMEDIES.

 

9.1.                            Rights and Remedies.  Upon the occurrence and
during the continuation of an Event of Default, Agent may, and, at the
instruction of the Required Lenders, shall (in each case under clauses (a) or
(b) by written notice to Borrower), in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following:

 

(a)                           (i) declare the principal of, and any and all
accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by Borrower, and (ii) direct
Borrower to provide (and Borrower agrees that upon receipt of such notice it
will provide) Letter of Credit Collateralization to Agent to be held as security
for Borrower’s reimbursement obligations for drawings that may subsequently
occur under issued and outstanding Letters of Credit;

 

(b)                           declare the Commitments terminated, whereupon the
Commitments shall immediately be terminated together with (i) any obligation of
any Revolving Lender to make Revolving Loans, (ii) the obligation of the Swing
Lender to make Swing Loans, and (iii) the obligation of Issuing Bank to issue
Letters of Credit; and

 

56

--------------------------------------------------------------------------------


 

(c)                            exercise all other rights and remedies available
to Agent or the Lenders under the Loan Documents, under applicable law, or in
equity.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower’s reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit, and
(2) Bank Product Collateralization to be held as security for Borrower’s or its
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, are
all expressly waived by Borrower.

 

9.2.                            Remedies Cumulative.  The rights and remedies of
the Lender Group under this Agreement, the other Loan Documents, and all other
agreements shall be cumulative.  The Lender Group shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law, or in
equity.  No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver.  No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

10.                               WAIVERS; INDEMNIFICATION.

 

10.1.                     Demand; Protest; etc.  Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which Borrower may in any way be liable.

 

10.2.                     The Lender Group’s Liability for Collateral.  Borrower
hereby agrees that:  (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

 

10.3.                     Indemnification.  Borrower shall pay, indemnify,
defend, and hold the Agent-Related Persons, the Lender-Related Persons, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all

 

57

--------------------------------------------------------------------------------


 

other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys’ fees) of any Lender
(other than an Initial Lender) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrower’s and
its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent and Initial Lenders (but not the Lenders other than
the Initial Lenders) relative to disputes between or among Agent on the one
hand, and one or more Lenders, or one or more of their Affiliates, on the other
hand, or (iii) any claim primarily related to Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). 
The foregoing to the contrary notwithstanding, Borrower shall have no obligation
to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents. 
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations.  If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

11.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices, demands or requests
for consent relating to this Agreement or any other Loan Document shall be in
writing and (except for financial statements and other informational documents
which may be sent by first-class mail, postage prepaid) shall be personally
delivered or sent by registered or certified mail

 

58

--------------------------------------------------------------------------------


 

(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as a party may designate in accordance herewith), or
telefacsimile.  In the case of notices, demands or requests for consent to
Borrower or Agent, as the case may be, they shall be sent to the respective
address set forth below:

 

ASURE SOFTWARE, INC.
100 Wild Basin Road, Suite 100
Austin, TX 78746
Attn: Brad Wolfe
Fax No.: (512) 437-2365

 

with copies to:

 

MESSERLI & KRAMER
1400 Fifth Street Towers
100 South Fifth Street
Minneapolis, MN 55402

Attn:  David L. Weigman, Esq. and

Brett A. Perry, Esq.

Fax No.: (612) 672-3777

 

If to Agent:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attn: Technology Finance Manager
Fax No.: (310) 453-7413

 

with copies to:

 

GOLDBERG KOHN LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: William A. Starshak, Esq.
Fax No.:  (312) 863-7426

 

Any party hereto may change the address at which they are to receive notices,
demands or requests for consent hereunder, by notice in writing in the foregoing
manner given to the other party.  All notices, demands or requests for consent
sent in accordance with this Section 11, shall be deemed received on the earlier
of the date of actual receipt or 3 Business Days after the deposit thereof in
the mail; provided, that (a) notices, demands or requests for consent sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business

 

59

--------------------------------------------------------------------------------


 

on the next Business Day for the recipient) and (c) notices, demands or requests
for consent by electronic mail shall be deemed received upon the sender’s
receipt of an acknowledgment from the intended recipient (such as by the “return
receipt requested” function, as available, return email or other written
acknowledgment).

 

12.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.

 

(a)                           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

(b)                           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)                            TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”).  BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

60

--------------------------------------------------------------------------------


 

(d)                           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)                            NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST
THE AGENT, THE SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)                             IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A
COURT OF THE STATE OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN
CONNECTION WITH ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT
ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(i)                                     WITH THE EXCEPTION OF THE MATTERS
SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL
REFERENCE PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.  THE PARTIES INTEND THIS GENERAL
REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE
PROCEEDING SHALL BE IN THE COUNTY OF LOS ANGELES, CALIFORNIA.

 

(ii)                                  THE FOLLOWING MATTERS SHALL NOT BE SUBJECT
TO A GENERAL REFERENCE PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY
INTERESTS IN REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES
(INCLUDING SET-OFF OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND
(D) TEMPORARY,

 

61

--------------------------------------------------------------------------------


 

PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF
POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS
AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE
RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE
PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(iii)                               UPON THE WRITTEN REQUEST OF ANY PARTY, THE
PARTIES SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. 
IF THE PARTIES DO NOT AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN
REQUEST, THEN, ANY PARTY SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A
REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE
REFEREE SHALL BE APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. 
PENDING APPOINTMENT OF THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE
TEMPORARY OR PROVISIONAL REMEDIES.

 

(iv)                              EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE REFEREE SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE
PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF
PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE
COURSE OF THE REFERENCE PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED
BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT
REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS
ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT.  THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

 

(v)                                 THE REFEREE MAY REQUIRE ONE OR MORE
PREHEARING CONFERENCES.  THE PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND
THE REFEREE SHALL OVERSEE DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY,
AND SHALL ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT
JUDGE IN PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA.

 

(vi)                              THE REFEREE SHALL APPLY THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE
ALL ISSUES IN ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE
REFEREE SHALL BE

 

62

--------------------------------------------------------------------------------


 

EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE,
SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT
IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL
JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE
SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)                           THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS
RESOLVED IN A GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A
REFEREE AND NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND
VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION
SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

13.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1.                     Assignments and Participations.

 

(a)                           (i)                                          
Subject to the conditions set forth in clause (a)(ii) below, any Lender may
assign and delegate all or any portion of its rights and duties under the Loan
Documents (including the Obligations owed to it and its Commitments) to one or
more assignees (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

 

(A)                               Borrower; provided, that no consent of
Borrower shall be required (1) if an Event of Default has occurred and is
continuing, or (2) in connection with an assignment to a Person that is a Lender
or an Affiliate (other than natural persons) or Related Fund of a Lender;
provided further, that Borrower shall be deemed to have consented to a proposed
assignment unless it objects thereto by written notice to Agent within 5
Business Days after having received notice thereof; and

 

(B)                               Agent, Swing Lender, and Issuing Bank;
provided, that no consent of Agent, Swing Lender or Issuing Bank shall be
required (1) with respect to an Initial Lender, if an Event of Default has
occurred and is continuing or (2) in connection with an assignment to a Person
that is a Lender or an Affiliate or Related Fund of a Lender.

 

63

--------------------------------------------------------------------------------


 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               no assignment may be made to a natural person,

 

(B)                               no assignment may be made to a Loan Party or
an Affiliate of a Loan Party,

 

(C)                               the amount of the Commitments and the other
rights and obligations of the assigning Lender hereunder and under the other
Loan Documents subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to
Agent) shall be in a minimum amount (unless waived by Agent) of $5,000,000
(except such minimum amount shall not apply to (I) an assignment or delegation
by any Lender to any other Lender, an Affiliate of any Lender, or a Related Fund
of such Lender or (II) a group of new Lenders, each of which is an Affiliate of
each other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000),

 

(D)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement,

 

(E)                                the parties to each assignment shall execute
and deliver to Agent an Assignment and Acceptance; provided, that Borrower and
Agent may continue to deal solely and directly with the assigning Lender in
connection with the interest so assigned to an Assignee until written notice of
such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee,

 

(F)                                 unless waived by Agent, the assigning Lender
or Assignee has paid to Agent, for Agent’s separate account, a processing fee in
the amount of $3,500 (except that no processing fee shall be due for an
assignment by a Lender to one of its Affiliates or Related Funds), and

 

(G)                               the assignee, if it is not a Lender, shall
deliver to Agent an Administrative Questionnaire in a form approved by Agent
(the “Administrative Questionnaire”).

 

(b)                           From and after the date that Agent receives the
executed Assignment and Acceptance and, if applicable, payment of the required
processing fee, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, shall be a “Lender” and shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under

 

64

--------------------------------------------------------------------------------


 

this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a).

 

(c)                            By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the Assignee thereunder confirm
to and agree with each other and the other parties hereto as follows:  (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(v) such Assignee appoints and authorizes Agent to take such actions and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent, by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

(d)                           Immediately upon Agent’s receipt of the required
processing fee, if applicable, and delivery of notice to the assigning Lender
pursuant to Section 13.1(b), this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom.  The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

(e)                            Any Lender may at any time sell to one or more
commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in all or any portion of its Obligations,
its Commitment, and the other rights and interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided,
that (i) the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with

 

65

--------------------------------------------------------------------------------


 

the Originating Lender’s rights and obligations under this Agreement and the
other Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party,
(vii) each such participation shall be subject to the Agreement Among Lenders
and (viii) all amounts payable by Borrower hereunder shall be determined as if
such Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collateral, or otherwise in respect of the Obligations.  No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

 

(f)                             In connection with any such assignment or
participation or proposed assignment or participation or any grant of a security
interest in, or pledge of, its rights under and interest in this Agreement, a
Lender may, subject to the provisions of Section 17.9, disclose all documents
and information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.

 

(g)                            Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, or in favor of any
other lender or provider of financing to such Lender, and such Federal Reserve
Bank or financing source may enforce such pledge or security interest in any
manner permitted under applicable law.

 

(h)                           Agent, acting solely for this purpose, as a
non-fiduciary agent of Borrower, shall maintain, or cause to be maintained at
one of its offices in the United States of America, a register (the
“Register”) on which it enters the name and address of each Lender as the
registered owner of the Term Loan (and the principal amount thereof and stated
interest thereon) held by such Lender (each, a “Registered Loan”).  The entries
in the Register shall be

 

66

--------------------------------------------------------------------------------


 

conclusive absent manifest error, and Borrower, Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  Other than
in connection with an assignment by a Lender of all or any portion of its
portion of the Term Loan to an Affiliate of such Lender or a Related Fund of
such Lender (i) a Registered Loan (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide) and (ii) any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any evidencing the same),
Borrower shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of its Term Loan to an Affiliate of such Lender or
a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrower, shall maintain a register
comparable to the Register.

 

(i)                               Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of Borrower, maintain
(or cause to be maintained) a register on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  A Registered Loan (and the Registered
Note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered note shall expressly so provide).  Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.  No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or as
otherwise required by law.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

(j)                              Agent shall make a copy of the Register (and
each Lender shall make a copy of its Participant Register in the extent it has
one) available for review by Borrower from time to time as Borrower may
reasonably request.

 

67

--------------------------------------------------------------------------------


 

13.2.                     Successors.  This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, that Borrower may not assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release Borrower from its Obligations.  A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 13.1 and, except as expressly required pursuant
to Section 13.1, no consent or approval by Borrower is required in connection
with any such assignment.

 

13.3.                     Intralender Matters.  Anything to the contrary
contained herein notwithstanding, any Person that is to become a party to this
Agreement as a Lender shall join the Agreement Among Lenders as a condition to
such Person becoming a party to this Agreement as a Lender.  In each case, such
joinder shall be on terms and conditions (including with respect to its priority
vis-a-vis other Lenders to payments and proceeds of Collateral and pricing
arrangements) satisfactory to Agent and the other Lenders party to such
agreement.  No Loan Party is a party to such agreement or a third party
beneficiary of such agreement and Agent and each Lender hereby agree that such
agreement shall not impose any additional obligations or duties on any Loan
Party.

 

14.                               AMENDMENTS; WAIVERS.

 

14.1.                     Amendments and Waivers.

 

(a)                           No amendment, waiver or other modification of any
provision of this Agreement or any other Loan Document (other than Bank Product
Agreements or the Fee Letter (subject to Section 14.1(b)(i))), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

 

(i)                                     increase the amount of or extend the
expiration date of any Commitment of any Lender or amend, modify, or eliminate
the last sentence of Section 2.4(c)(i),

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(iii)                               reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document (except
(y) in connection with the waiver of applicability of Section 2.6(c) (which
waiver shall be effective with the written consent of the Required Lenders), and
(z) that any amendment or modification of defined terms used

 

68

--------------------------------------------------------------------------------


 

in the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or a reduction of fees for purposes of this clause (iii)),

 

(iv)                              amend, modify, or eliminate this Section or
any provision of this Agreement providing for consent or other action by all
Lenders,

 

(v)                                 amend, modify, or eliminate Section 3.1 or
3.2,

 

(vi)                              amend, modify, or eliminate Section 15.11,

 

(vii)                           other than as permitted by Section 15.11,
release Agent’s Lien in and to any of the Collateral,

 

(viii)                        amend, modify, or eliminate the definitions of
“Required Lenders” or “Pro Rata Share”,

 

(ix)                              contractually subordinate any of Agent’s
Liens,

 

(x)                                 other than in connection with a merger,
liquidation, dissolution or sale of such Person expressly permitted by the terms
hereof or the other Loan Documents, release Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
Borrower or any Guarantor of any of its rights or duties under this Agreement or
the other Loan Documents,

 

(xi)                              amend, modify, or eliminate any of the
provisions of Section 2.4(b)(i), (ii) or (iii) or 2.4(f), or

 

(xii)                           amend, modify, or eliminate any of the
provisions of Section 13.1 with respect to assignments to, or participations
with, Persons who are Loan Parties or an Affiliate of a Loan Party (any such
change shall be deemed to directly affect all Lenders);

 

(b)                           No amendment, waiver, modification, or consent
shall amend, modify, waive, or eliminate,

 

(i)                                     (x) the definition of, or any of the
terms or provisions of, the Fee Letter (other than Section 1 of Article A and
Article B of the Fee Letter), without the written consent of Agent and Borrower
(and shall not require the written consent of any of the Lenders) and (y) any of
the terms or provisions of Section 1 of Article A and Article B of the Fee
Letter or this Section 14.1(b)(i), without the written consent of Agent, each of
the Lenders directly affected thereby and Borrower, or

 

(ii)                                  any provision of Section 15 pertaining to
Agent, or any other rights or duties of Agent under this Agreement or the other
Loan Documents, without the written consent of Agent, Borrower, and the Required
Lenders;

 

(c)                            No amendment, waiver, modification, elimination,
or consent shall amend, modify, or waive any provision of this Agreement or the
other Loan Documents pertaining to Issuing Bank, or any other rights or duties
of Issuing Bank under this Agreement or the other

 

69

--------------------------------------------------------------------------------


 

Loan Documents, without the written consent of Issuing Bank, Agent, Borrower,
and the Required Lenders;

 

(d)                           No amendment, waiver, modification, elimination,
or consent shall amend, modify, or waive any provision of this Agreement or the
other Loan Documents pertaining to Swing Lender, or any other rights or duties
of Swing Lender under this Agreement or the other Loan Documents, without the
written consent of Swing Lender, Agent, Borrower, and the Required Lenders; and

 

(e)                            Anything in this Section 14.1 to the contrary
notwithstanding, (i) any amendment, modification, elimination, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrower, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.

 

14.2.                     Replacement of Certain Lenders.

 

(a)                           If (i) any action to be taken by the Lender Group
or Agent hereunder requires the consent, authorization, or agreement of all
Lenders or all Lenders affected thereby and if such action has received the
consent, authorization, or agreement of the Required Lenders but not of all
Lenders or all Lenders affected thereby, or (ii) any Lender makes a claim for
compensation under Section 16, then Borrower or Agent, upon at least 5 Business
Days prior irrevocable notice, may permanently replace any Lender that failed to
give its consent, authorization, or agreement (a “Non-Consenting Lender”) or any
Lender that made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as applicable,
shall have no right to refuse to be replaced hereunder.  Such notice to replace
the Non-Consenting Lender or Tax Lender, as applicable, shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

 

(b)                           Prior to the effective date of such replacement,
the Non-Consenting Lender or Tax Lender, as applicable, and each Replacement
Lender shall execute and deliver an Assignment and Acceptance, subject only to
the Non-Consenting Lender or Tax Lender, as applicable, being repaid in full its
share of the outstanding Obligations (without any premium or penalty of any kind
whatsoever, but including (i) all interest, fees and other amounts that may be
due in payable in respect thereof, and (ii) an assumption of its Pro Rata Share
of participations in the Letters of Credit).  If the Non-Consenting Lender or
Tax Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Non-

 

70

--------------------------------------------------------------------------------


 

Consenting Lender or Tax Lender, as applicable, shall be made in accordance with
the terms of Section 13.1.  Until such time as one or more Replacement Lenders
shall have acquired all of the Obligations, the Commitments, and the other
rights and obligations of the Non-Consenting Lender or Tax Lender, as
applicable, hereunder and under the other Loan Documents, the Non-Consenting
Lender or Tax Lender, as applicable, shall remain obligated to make the
Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share of
Revolving Loans and to purchase a participation in each Letter of Credit, in an
amount equal to its Pro Rata Share of participations in such Letters of Credit.

 

14.3.                     No Waivers; Cumulative Remedies.  No failure by Agent
or any Lender to exercise any right, remedy, or option under this Agreement or
any other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof.  No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated.  No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement.  Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.                               AGENT; THE LENDER GROUP.

 

15.1.                     Appointment and Authorization of Agent.  Each Lender
hereby designates and appoints Wells Fargo as its agent under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15.  Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of Collateral. 
Except as expressly otherwise provided in this Agreement, Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert

 

71

--------------------------------------------------------------------------------


 

under or pursuant to this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect:  (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to Borrower or its Subsidiaries,
the Obligations, the Collateral, or otherwise related to any of same as provided
in the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

15.2.                     Delegation of Duties.  Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

15.3.                     Liability of Agent.  None of the Agent-Related Persons
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders (or Bank
Product Providers) for any recital, statement, representation or warranty made
by Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.

 

15.4.                     Reliance by Agent.  Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telefacsimile or other
electronic method of transmission, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent, or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and

 

72

--------------------------------------------------------------------------------


 

other experts selected by Agent.  Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable.  If Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders (and, if it
so elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).

 

15.5.                     Notice of Default or Event of Default.  Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest, fees, and expenses required to be paid to Agent for the account of the
Lenders and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender shall use commercially reasonable
efforts to promptly notify the other Lenders and Agent of such Event of
Default.  Each Lender shall be solely responsible for giving any notices to its
Participants, if any.  Subject to Section 15.4, Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Required Lenders in accordance with Section 9; provided, that unless and until
Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

15.6.                     Credit Decision.  Each Lender (and Bank Product
Provider) acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Borrower and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider).  Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of an investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower.  Each Lender also
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,

 

73

--------------------------------------------------------------------------------


 

property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document.  Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender (or Bank
Product Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any other Person party to a Loan Document that
may come into the possession of any of the Agent-Related Persons.  Each Lender
acknowledges (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender (or Bank
Product Provider) with any credit or other information with respect to Borrower,
its Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent’s or its
Affiliates’ or representatives’ possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).

 

15.7.                     Costs and Expenses; Indemnification.  Agent may incur
and pay Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys’
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrower is obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from payments or proceeds of the Collateral received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers).  In the
event Agent is not reimbursed for such costs and expenses by Borrower or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof.  Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so) from and against any and all Indemnified Liabilities;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make a Revolving Loan
or other extension of credit hereunder.  Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for such Lender’s ratable share of
any costs or out of pocket expenses (including attorneys, accountants, advisors,
and consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower.  The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

 

74

--------------------------------------------------------------------------------


 

15.8.                     Agent in Individual Capacity.  Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though Wells Fargo
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group.  The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

 

15.9.                     Successor Agent.  Agent may resign as Agent upon 30
days (10 days if an Event of Default has occurred and is continuing) prior
written notice to the Lenders (unless such notice is waived by the Required
Lenders) and Borrower (unless such notice is waived by Borrower) and without any
notice to the Bank Product Providers.  If Agent resigns under this Agreement,
the Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and the Bank Product Providers).  If, at the time that Agent’s
resignation is effective, it is acting as Issuing Bank or the Swing Lender, such
resignation shall also operate to effectuate its resignation as Issuing Bank or
the Swing Lender, as applicable, and it shall automatically be relieved of any
further obligation to issue Letters of Credit or to make Swing Loans.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent.  If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned).  In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.  If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

75

--------------------------------------------------------------------------------


 

15.10.              Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, provide Bank Products to, acquire Equity Interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers).  The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

15.11.              Collateral Matters.

 

(a)                           The Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all of the Obligations, (ii) constituting property being sold or disposed of
if a release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Borrower or its Subsidiaries
owned no interest at the time Agent’s Lien was granted nor at any time
thereafter, (iv) constituting property leased or licensed to Borrower or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11.  The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to, credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale thereof conducted under the provisions of
the Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any sale or other disposition thereof
conducted under the provisions of the Code, including pursuant to Sections 9-610
or 9-620 of the Code, or (c) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judicial action or proceeding or by the exercise of
any legal or equitable remedy.  In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be

 

76

--------------------------------------------------------------------------------


 

estimated without impairing or unduly delaying the ability of Agent to credit
bid at such sale or other disposition, then such claims shall be disregarded,
not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration.  Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.  Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

 

(b)                           Agent shall have no obligation whatsoever to any
of the Lenders (or the Bank Product Providers) (i) to verify or assure that the
Collateral exists or is owned by Borrower or its Subsidiaries or is cared for,
protected, or insured or has been encumbered, (ii) to verify or assure that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, (iii) to
impose, maintain, increase, reduce, implement, or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (iv) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability

 

77

--------------------------------------------------------------------------------


 

whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise expressly provided herein.

 

15.12.              Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                           Each of the Lenders agrees that it shall not,
without the express written consent of Agent, and that it shall, to the extent
it is lawfully entitled to do so, upon the written request of Agent, set off
against the Obligations, any amounts owing by such Lender to Borrower or its
Subsidiaries or any deposit accounts of Borrower or its Subsidiaries now or
hereafter maintained with such Lender.  Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b)                           If, at any time or times any Lender shall receive
(i) by payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or
any payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from Agent pursuant to the terms of this
Agreement, or (ii) payments from Agent in excess of such Lender’s Pro Rata Share
of all such distributions by Agent, such Lender promptly shall (A) turn the same
over to Agent, in kind, and with such endorsements as may be required to
negotiate the same to Agent, or in immediately available funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, that to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

15.13.              Agency for Perfection.  Agent hereby appoints each other
Lender (and each Bank Product Provider) as its agent (and each Lender hereby
accepts (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

15.14.              Payments by Agent to the Lenders.  All payments to be made
by Agent to the Lenders (or Bank Product Providers) shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent. 
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

78

--------------------------------------------------------------------------------


 

15.15.              Concerning the Collateral and Related Loan Documents.  Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16.              Financial Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information.  By becoming a party to this
Agreement, each Lender:

 

(a)                           is deemed to have requested that Agent furnish
such Lender, promptly after it becomes available, a copy of each financial
examination report respecting Borrower or its Subsidiaries (each, a
“Report”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

 

(b)                           expressly agrees and acknowledges that Agent does
not (i) make any representation or warranty as to the accuracy of any Report,
and (ii) shall not be liable for any information contained in any Report,

 

(c)                            expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or other party
performing any financial examination will inspect only specific information
regarding Borrower and its Subsidiaries and will rely significantly upon
Borrower’s and its Subsidiaries’ books and records, as well as on
representations of Borrower’s personnel,

 

(d)                           agrees to keep all Reports and other material,
non-public information regarding Borrower and its Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

 

(e)                            without limiting the generality of any other
indemnification provision contained in this Agreement, agrees:  (i) to hold
Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrower, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys’ fees and
costs) incurred by Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

 

(f)                             In addition to the foregoing,  (x) any Lender
may from time to time request of Agent in writing that Agent provide to such
Lender a copy of any report or document provided by Borrower or its Subsidiaries
to Agent that has not been contemporaneously provided by Borrower or such
Subsidiary to such Lender, and, upon receipt of such request, Agent promptly
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled,

 

79

--------------------------------------------------------------------------------


 

under any provision of the Loan Documents, to request additional reports or
information from Borrower or its Subsidiaries, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower or such Subsidiary, Agent promptly shall provide a
copy of same to such Lender, and (z) any time that Agent renders to Borrower a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

 

15.17.              Several Obligations; No Liability.  Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not
joint) obligations of the respective Lenders on a ratable basis, according to
their respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

16.                               WITHHOLDING TAXES.

 

16.1.                     Payments.  All payments made by any Loan Party
hereunder or under any note or other Loan Document will be made without setoff,
counterclaim, or other defense.  In addition, any and all payments by or on
account of any obligation of any Loan Party under any Loan Document will be made
free and clear of, and without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 16, the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.  Borrower will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts issued by the applicable Governmental Authority imposing
the Tax evidencing such payment by Borrower.  Borrower agrees to timely pay to
the relevant Governmental Authority in

 

80

--------------------------------------------------------------------------------


 

accordance with applicable law, or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.

 

16.2.                     Exemptions.

 

(a)                           If a Lender or Participant is entitled to claim an
exemption or reduction from United States withholding tax, such Lender or
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:

 

(i)                                     if such Lender or Participant is a
Foreign Lender and is claiming the benefits of the exemption from United States
withholding tax pursuant to the portfolio interest exception under
Section 881(c) of the IRC, (A) a certificate substantially in the form of
Exhibit T-1 to the effect that such Foreign Lender is not (I) a “bank” within
the meaning of Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of
Borrower within the meaning of Section 881(c)(3)(B) of the IRC), or (III) a
controlled foreign corporation related to Borrower within the meaning of
Section 861(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”), and (B) a
properly completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;

 

(ii)                                  if such Lender or Participant is a Foreign
Lender claiming the benefits of an income Tax treaty to which the United States
is a party, a properly completed and executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article or the “business profits” or
“other income” article of such income Tax treaty, as applicable;

 

(iii)                               if such Lender or Participant is entitled 
to claim that interest paid under this Agreement is exempt from United States
withholding tax because it is effectively connected with a United States trade
or business of such Lender, a properly completed and executed copy of IRS
Form W-8ECI;

 

(iv)                              if such Lender or Participant is a Foreign
Lender but is not the beneficial owner, executed copies  of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit T-2 or
Exhibit T-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit T-4 on
behalf of each such direct and indirect partner; or

 

(v)                                 a properly completed and executed copy of
any other form or forms, including IRS Form W-9, as may be required under the
IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax.

 

81

--------------------------------------------------------------------------------


 

(b)                           Each Lender or Participant agrees that if any form
or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

 

(c)                            If a payment to a Lender or Participant under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender or Participant shall deliver to the Borrower and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Borrower or Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by Borrower or Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA or to determine the amount to deduct and withhold from such payment.

 

(d)                           If a Lender or Participant claims an exemption
from withholding Tax in a jurisdiction other than the United States, such Lender
or such Participant agrees with and in favor of Agent, to deliver to Agent (or,
in the case of a Participant, to the Lender granting the participation only) any
such form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding Tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, that nothing in this Section 16.2(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its Tax returns).  Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(e)                            If a Lender or Participant claims exemption from,
or reduction of, withholding Tax and such Lender or Participant sells, assigns,
grants a participation in, or otherwise transfers all or part of the Obligations
of Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of  the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(d) as no longer valid.  With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(d), if applicable.  Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Commitments and the Obligations so long
as such Participant complies with the obligations set forth in this Section 16
with respect thereto.

 

82

--------------------------------------------------------------------------------


 

16.3.                     Indemnification.

 

(a)                           Indemnification by the Borrower.  The Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 16) payable or paid by such Recipient (or its Affiliates) or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (including
reasonable attorneys’ and tax advisor fees and expenses), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the Agent) or by
the Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(b)                           Indemnification by the Lenders.  Each Lender shall
severally indemnify the Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.1(i) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto (including
reasonable attorneys’ and tax advisor fees and expenses), whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this paragraph (b).

 

16.4.                     Refunds.  If Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes to which
Borrower has paid additional amounts pursuant to this Section 16, so long as no
Default or Event of Default has occurred and is continuing, it shall pay over
such refund to Borrower (but only to the extent of payments made, or additional
amounts paid, by Borrower under this Section 16 with respect to Indemnified
Taxes giving rise to such a refund), net of all out-of-pocket expenses of Agent
or such Lender and without interest (other than any interest paid by the
applicable Governmental Authority with respect to such a refund); provided, that
Borrower, upon the request of Agent or such Lender, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges, imposed by
the applicable Governmental Authority, other than such penalties, interest or
other charges imposed as a result of the willful misconduct or gross negligence
of Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender (i) to make available its tax returns
(or any other information which it deems confidential) to Borrower or any other
Person or (ii) to pay any amount pursuant to this Section 16.4 the payment of
which would place such Lender or Agent (or their Affiliates) in a less favorable
net after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not

 

83

--------------------------------------------------------------------------------


 

been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

 

16.5.                     Survival.  Each party’s obligations under this
Section 16 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

17.                               GENERAL PROVISIONS.

 

17.1.                     Effectiveness.  This Agreement shall be binding and
deemed effective when executed by Borrower, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

17.2.                     Section Headings.  Headings and numbers have been set
forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

17.3.                     Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed against the Lender Group or
Borrower, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4.                     Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

17.5.                     Bank Product Providers.  Each Bank Product Provider in
its capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the other Loan Documents for purposes of any reference in a Loan
Document to the parties for whom Agent is acting.  Agent hereby agrees to act as
agent for such Bank Product Providers and, by virtue of entering into a Bank
Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed Agent as its agent and to have accepted the benefits of
the Loan Documents.  It is understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank

 

84

--------------------------------------------------------------------------------


 

Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider.  In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof).  Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so.  Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

 

17.6.                     Debtor-Creditor Relationship.  The relationship
between the Lenders and Agent, on the one hand, and the Loan Parties, on the
other hand, is solely that of creditor and debtor.  No member of the Lender
Group has (or shall be deemed to have) any fiduciary relationship or duty to any
Loan Party arising out of or in connection with the Loan Documents or the
transactions contemplated thereby, and there is no agency or joint venture
relationship between the members of the Lender Group, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

17.7.                     Counterparts; Electronic Execution.  This Agreement
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

17.8.                     Revival and Reinstatement of Obligations; Certain
Waivers.

 

(a)                           If any member of the Lender Group or any Bank
Product Provider repays, refunds, restores, or returns in whole or in part, any
payment or property (including any proceeds of Collateral) previously paid or
transferred to such member of the Lender Group or such Bank Product Provider in
full or partial satisfaction of any Obligation or on account of any other
obligation of any Loan Party under any Loan Document or any Bank Product
Agreement, because the payment, transfer, or the incurrence of the obligation so
satisfied is asserted or declared to be void, voidable, or otherwise recoverable
under any law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable
or recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable

 

85

--------------------------------------------------------------------------------


 

advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys’ fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist and
(ii) Agent’s Liens securing such liability shall be effective, revived, and
remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made.  If, prior to any of the foregoing, (A) Agent’s
Liens shall have been released or terminated or (B) any provision of this
Agreement shall have been terminated or cancelled, Agent’s Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability.

 

(b)                           Anything to the contrary contained herein
notwithstanding, if Agent or any Lender accepts a guaranty of only a portion of
the Obligations pursuant to any guaranty, Borrower hereby waives its right under
Section 2822(a) of the California Civil Code or any similar laws of any other
applicable jurisdiction to designate the portion of the Obligations satisfied by
the applicable guarantor’s partial payment.

 

17.9.                     Confidentiality.

 

(a)                           Agent and Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding Borrower and its Subsidiaries, their operations, assets, and existing
and contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except: 
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group  and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the

 

86

--------------------------------------------------------------------------------


 

extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Borrower pursuant to
the terms of the subpoena or other legal process and (y) any disclosure under
this clause (vi) shall be limited to the portion of the Confidential Information
as may be required by such Governmental Authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives),
(viii) in connection with any assignment, participation  or pledge of any
Lender’s interest under this Agreement, provided that prior to receipt of
Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information either subject to the
terms of this Section 17.9 or pursuant to confidentiality requirements
substantially similar to those contained in this Section 17.9 (and such Person
may disclose such Confidential Information to Persons employed or engaged by
them as described in clause (i) above), (ix) in connection with any litigation
or other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document and (xi) in connection with any public filing
required under applicable law or regulation as determined in the reasonable
discretion of Agent or any Lender.

 

(b)                           Anything in this Agreement to the contrary
notwithstanding, Agent and Lenders may disclose information concerning the terms
and conditions of this Agreement and the other Loan Documents to loan
syndication and pricing reporting services or in its marketing or promotional
materials, with such information to consist of deal terms and other information
customarily found in such publications or marketing or promotional materials and
may otherwise use the name, logos, and other insignia of Borrower or the other
Loan Parties and the Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the Agent.

 

(c)                            The Loan Parties hereby acknowledge that Agent or
its Affiliates may make available to the Lenders materials or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their
securities) (each, a “Public Lender”).  The Loan Parties shall be deemed to have
authorized Agent and its Affiliates and the Lenders to treat Borrower Materials
marked “PUBLIC” or otherwise at any time filed with the SEC as not containing
any material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws.  All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term).  Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that

 

87

--------------------------------------------------------------------------------


 

are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).

 

17.10.              Survival.  All representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent, Issuing Bank, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstanding or unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or been
terminated.

 

17.11.              Patriot Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify Borrower
in accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual  background checks for the Loan Parties’ senior management
and key principals, and Borrower agrees to cooperate in respect of the conduct
of such searches and further agrees that the reasonable costs and charges for
such searches shall constitute Lender Group Expenses hereunder and be for the
account of Borrower.

 

17.12.              Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.13.              Amendment and Restatement of Existing Credit Agreement.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and by the other Loan Documents are not
intended by the parties to be, and shall not constitute, a novation or an accord
and satisfaction of the Obligations or any other obligations owing to Agent or
the Lenders under the Existing Credit Agreement or any other existing Loan
Document.  On the Closing Date, the credit facilities and the terms and
conditions thereof described in the Existing Credit Agreement shall be amended
and replaced in their entirety by the credit facilities and the terms and
conditions described herein, and all Loans, Letters of Credit, and other
Obligations of each Borrower outstanding as of such date under the Existing
Credit Agreement shall be deemed to be Loans, Letters of Credit, and other
Obligations outstanding under the

 

88

--------------------------------------------------------------------------------


 

corresponding facilities described herein (such that all Obligations which are
outstanding on the Closing Date under the Existing Credit Agreement shall become
Obligations under this Agreement), without further action by any Person.  Each
of the parties hereto hereby acknowledges and agrees that the reaffirmation of
the grant of the security interests in the Collateral pursuant to the Guaranty
and Security Agreement and in any other Loan Document is not intended to
constitute, nor shall it be construed as constituting, a release of any prior
security interests granted by any Loan Party in favor of Agent for the benefit
of itself, the Lenders, and the Bank Product Providers in or to any Collateral
or any other assets of the Loan Parties, but is intended to constitute a
restatement and reconfirmation of the existing security interests granted by
each Loan Party in favor of Agent for the benefit of itself, the Lenders, and
the Bank Product Providers in and to the Collateral.  As a material part of the
consideration for Agent and Lenders entering into this Agreement and in order to
induce Lenders to extend credit pursuant to this Agreement, on the date hereof
each Loan Party hereby releases and forever discharges Agent and each Lender
(under the Existing Credit Agreement) and their directors, officers, employees,
agents, attorneys, affiliates, subsidiaries, successors and assigns from any and
all liabilities, obligations, actions, contracts, claims, causes of action,
damages, demands, costs and expenses whatsoever (collectively “Current Claims”),
of every kind and nature, however evidenced or created, whether known or
unknown, arising prior to the Closing Date involving the extension of credit
under or administration of the Existing Credit Agreement or any other Loan
Documents (as defined in the Existing Credit Agreement), the Obligations (as
defined in the Existing Credit Agreement) incurred prior to the Closing Date by
Borrowers or any other transactions evidenced by the Existing Credit Agreement
or the Loan Documents (as defined in the Existing Credit Agreement).  Upon the
effectiveness of this Agreement on the Closing Date, the Lenders hereby agree to
make such inter-Lender assignments among themselves on the Closing Date as may
be required to cause the Revolving Loan Commitment, Term Loans and Term Loan
Commitments with respect to the Additional Term Loan Advance of each Lender as
of the Closing Date to match the Revolving Loan Commitments, Term Loan and
Additional Term Loan Advance set forth on Schedule C-1 to this Agreement. On the
Closing Date, each Lender agrees that such Lender holds the Commitments and
Loans set forth on Schedule C-1 to this Agreement.

 

17.14.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)                                     the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(ii)                                  the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(A)                               a reduction in full or in part or cancellation
of any such liability;

 

89

--------------------------------------------------------------------------------


 

(B)                               a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signature pages to follow.]

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

BORROWER:

 

 

 

ASURE SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Patrick Goepel

 

Name: Patrick Goepel

 

Title: Chief Executive Officer

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent
and as a Lender

 

 

 

 

 

By:

/s/ Brad Blakey

 

Name:

Brad Blakey

 

Title:

Vice President

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC., as a Lender

 

 

 

 

 

By:

/s/ Stephen W. Hipp

 

Name:

Stephen W. Hipp

 

Title:

Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

 

“Additional Portion of the Term Loan” and “Additional Portion of the Term Loans”
have the respective meanings specified therefor in Section 2.14 of the
Agreement.

 

“Additional Term Loan Advance” means an additional advance of $40,776,562.52
(which shall be added to, and be part of, the Term Loan) to be made on the
Closing Date.

 

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10 of the Agreement:
(a) any Person which owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such

 

1

--------------------------------------------------------------------------------


 

Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).

 

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

 

“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

 

“Agreement Among Lenders” means that certain Agreement Among Lenders dated as of
the Closing Date among Agent and each Lender, pursuant to which such parties
have agreed, among other things, to certain voting arrangements relative
to matters requiring the approval of the Lenders (including the exercise of
remedies), the priority and application of certain payments and proceeds of
Collateral, and certain pricing arrangements.

 

“Anti-Corruption Laws” means (a) the US Foreign Corrupt Practices Act of 1977,
(b) the UK Bribery Act 2010, (c) Canadian Anti-Money Laundering & Anti-Terrorism
legislation, (d) Canadian Economic Sanctions and Export Control Laws, and
(e) any similar applicable laws or regulations in the United States, Canada, the
United Kingdom, the European Union or any jurisdiction applicable to any Loan
Party or any of its Subsidiaries that relate to bribery or corruption.

 

“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction applicable to any Loan Party or any of its Subsidiaries that relate
to terrorism financing or money laundering.

 

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, subject to the Agreement
Among Lenders applicable margin set forth in the following table that
corresponds to the most recent Leverage Ratio calculation delivered to Agent
pursuant to Section 5.1 of the Agreement (the “Leverage Ratio Calculation”);
provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level II”:

 

2

--------------------------------------------------------------------------------


 

Level

 

Leverage Ratio
Calculation

 

Applicable
Margin
Relative to
First Out
Base Rate
Loans (the
“First Out
Base Rate
Margin”)

 

Applicable
Margin Relative
to First Out
LIBOR Rate
Loans (the “First
Out LIBOR Rate
Margin”)

 

Applicable
Margin Relative
to Last Out Base
Rate Loans (the
“Last Out Base
Rate Margin”)

 

Applicable Margin
Relative to Last
Out LIBOR Rate
Loans (the “Last
Out LIBOR Rate
Margin”)

I

 

If the Leverage Ratio is less than or equal to 3.25:1.00

 

2.00 percentage points

 

3.00 percentage points

 

7.00 percentage points

 

8.00 percentage points

II

 

If the Leverage Ratio is greater than 3.25:1.00

 

2.50 percentage points

 

3.50 percentage points

 

7.50 percentage points

 

8.50 percentage points

 

Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter.  Except as set forth in the foregoing
proviso, the Applicable Margin shall be re-determined quarterly on the first day
of the month following the date of delivery to Agent of the certified
calculation of the Leverage Ratio pursuant to Section 5.1 of the Agreement;
provided, that if Borrower fails to provide such certification when such
certification is due, the Applicable Margin shall be set at the margin in the
row styled “Level II” as of the first day of the month following the date on
which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Applicable Margin shall be set
at the margin based upon the calculations disclosed by such certification.  In
the event that the information regarding the Leverage Ratio contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin actually applied for such Applicable Period, then (i) Borrower
shall immediately deliver to Agent a correct certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined as if the correct
Applicable Margin (as set forth in the table above) were applicable for such
Applicable Period, and (iii) Borrower shall immediately deliver to Agent full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.

 

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

 

3

--------------------------------------------------------------------------------


 

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $10,000,000 minus (b) the aggregate principal amount
of Increases to the Term Loan Amount previously made pursuant to Section 2.14 of
the Agreement.

 

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider:  (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

 

4

--------------------------------------------------------------------------------


 

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Borrower
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) 2.00 percent per annum, (b) the Federal
Funds Rate plus ½%, (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (d) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means each portion of the Revolving Loans or the Term Loan that
bears interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

 

5

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period, and (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding Borrower or any of its Affiliates).

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

 

6

--------------------------------------------------------------------------------


 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the IRC.

 

“Change of Control” means that:

 

(a)                                 any Person or two or more Persons acting in
concert (other than the Permitted Holders), shall have acquired beneficial
ownership, directly or indirectly, of Equity Interests of Borrower (or other
securities convertible into such Equity Interests) representing 30% or more of
the combined voting power of all Equity Interests of Borrower entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the Board of Directors of Borrower; or

 

(b)                                 any Person or two or more Persons acting in
concert (other than the Permitted Holders), shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Borrower or control over the Equity Interests of such Person
entitled to vote for members of the Board of Directors of Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option
right) representing 30% or more of the combined voting power of such Equity
Interests; or

 

(c)                                  during any period of 24 consecutive months
commencing on or after the Closing Date, the occurrence of a change in the
composition of the Board of Directors of Borrower such that a majority of the
members of such Board of Directors are not Continuing Directors; or

 

(d)                                 Borrower fails to own and control, directly
or indirectly, 100% of the Equity Interests of each other Loan Party.

 

“Change in Law” means the occurrence after the date of the Agreement of: 
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign

 

7

--------------------------------------------------------------------------------


 

regulatory authorities shall, in each case, be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

 

“Closing Date” means the date on which Agent sends Borrower a written notice
that each of the conditions precedent set forth on Schedule 3.1 either have been
satisfied or have been waived.

 

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

 

“Commitment” means, with respect to each Lender, its Revolver Commitment or its
Term Loan Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Term Loan Commitments, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compass Acquisition” means, collectively, the Acquisition consummated pursuant
to the Compass Purchase Agreements.

 

“Compass Purchase Agreement” means that certain Stock Purchase Agreement dated
as of the Closing Date, among Compass HRM, Inc., John F. Gibbons, Joshua
Gibbons, Jonathan S. Gibbons, Jonathan S. Gibbons, as seller representative, and
Borrower, in each case, as amended, modified, supplemented, or restated and in
effect from time to time in accordance with the terms of the Compass
Subordinated Note.

 

“Compass Subordinated Note” means that certain Secured Subordinated Promissory
Note dated as of the Closing Date by Borrower issued to the order of Jonathan S.
Gibbons, as seller representative, in the original principal amount of
$1,500,000, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.

 

8

--------------------------------------------------------------------------------


 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Borrower and whose initial assumption of
office resulted from such contest or the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

“CPI Acquisition” means the Acquisition consummated pursuant to that certain
Asset Purchase Agreement, dated as of January 1, 2017, among Borrower, Corporate
Payroll, Inc., an Ohio corporation, CPI-HR Holdings, Inc., an Ohio corporation,
and James D. Hopkins, individually, as amended, modified, supplemented, or
restated and in effect from time to time in accordance with the terms of the CPI
Subordination Agreement.

 

“CPI Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of Corporate
Payroll, Inc., an Ohio corporation, in the original principal amount of
$500,000, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the CPI Subordination Agreement.

 

“CPI Subordination Agreement” means that certain Subordination Agreement, dated
as of January 1, 2017, between Corporate Payroll, Inc., an Ohio corporation, and
Agent, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.

 

“Current Assets” means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP.

 

“Current Liabilities” means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Term Loan, the Swing
Loans and the Revolving Loans) on a consolidated balance sheet of Borrower and
its Subsidiaries in accordance with GAAP.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

9

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified the Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 1
Business Day of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).

 

“Disbursement Agreement” means a disbursement instruction letter, dated as of
even date herewith, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrower.

 

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall

 

10

--------------------------------------------------------------------------------


 

be subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 180 days after the
Maturity Date.

 

“Dollars” or “$” means United States dollars.

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

 

“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

 

“EBITDA” means, with respect to any fiscal period:

 

(a)                                 Borrower’s consolidated net earnings (or
loss),

 

minus

 

(b)                                 without duplication, the sum of the
following amounts of Borrower for such period to the extent included in
determining consolidated net earnings (or loss) for such period:

 

(i)                                     any extraordinary, unusual, or
non-recurring gains,

 

(ii)                                  interest income,

 

(iii)                               any software development costs to the extent
capitalized during such period,

 

(iv)                              exchange, translation or performance gains
relating to any hedging transactions or foreign currency fluctuations, and

 

(v)                                 income arising by reason of the application
of FAS 141R,

 

plus

 

(c)                                  without duplication, the sum of the
following amounts of Borrower for such period to the extent included in
determining consolidated net earnings (or loss) for such period:

 

(i)                                     any extraordinary, unusual, or
non-recurring non-cash losses,

 

(ii)                                  Interest Expense,

 

11

--------------------------------------------------------------------------------


 

(iii)                               Tax expense based on income, profits or
capital, including federal, foreign, state, franchise and similar Taxes (and for
the avoidance of doubt, specifically excluding any sales Taxes or any other
Taxes held in trust for a Governmental Authority),

 

(iv)                              depreciation and amortization for such period,

 

(v)                                 with respect to any Permitted Acquisition
after the Closing Date, costs, fees, charges, or expenses consisting of
out-of-pocket expenses owed by Borrower or any of its Subsidiaries to any Person
for services performed by such Person in connection with such Permitted
Acquisition incurred within 180 days (Borrower may request an addback for such
expenses incurred after 180 days but within 365 days in Agent’s sole
discretion) of the consummation of such Permitted Acquisition, (i) up to an
aggregate amount (for all such items in this clause (v)) for such Permitted
Acquisition not to exceed the greater of (1) $500,000 and (2) 5.0% of the
Purchase Price of such Permitted Acquisition and (ii) in any amount to the
extent such costs, fees, charges, or expenses in this clause (v) are paid with
proceeds of new equity investments in exchange for Qualified Equity Interests of
Borrower contemporaneously made by Permitted Holders,

 

(vi)                              with respect to any Permitted Acquisitions
after the Closing Date: (A) purchase accounting adjustments, including, without
limitation, a dollar for dollar adjustment for that portion of revenue that
would have been recorded in the relevant period had the balance of deferred
revenue (unearned income) recorded on the closing balance sheet and before
application of purchase accounting not been adjusted downward to fair value to
be recorded on the opening balance sheet in accordance with GAAP purchase
accounting rules; and (B) non-cash adjustments in accordance with GAAP purchase
accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3, in the
event that such an adjustment is required by Borrower’s independent auditors, in
each case, as determined in accordance with GAAP,

 

(vii)                           fees, costs, charges and expenses, in respect of
Earn-Outs incurred in connection with any Permitted Acquisition to the extent
permitted to be incurred under the Agreement that are required by the
application of FAS 141R to be and are expensed by Borrower and its Subsidiaries,

 

(viii)                        non-cash compensation expense (including deferred
non-cash compensation expense), or other non-cash expenses or charges, arising
from the sale or issuance of Equity Interests, the granting of stock options,
and the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such Equity Interests, stock option, stock appreciation rights, or similar
arrangements) minus the amount of any such expenses or charges when paid in cash
to the extent not deducted in the computation of net earnings (or loss),

 

(ix)                              one-time non-cash restructuring charges,

 

12

--------------------------------------------------------------------------------


 

(x)                                 non-cash exchange, translation, or
performance losses relating to any hedging transactions or foreign currency
fluctuations,

 

(xi)                              non-cash losses on sales of fixed assets or
write-downs of fixed or intangible assets,

 

(xii)                           with respect to the Specified Acquisitions,
Specified Acquisition Charges, up to an aggregate amount (for all such items in
this clause (xii)) not to exceed $800,000 for Specified Acquisitions Charges
during the fiscal quarter ending September 30, 2017 and not to exceed $350,000
in the aggregate thereafter,

 

(xiii)                        fees, costs, charges and expenses, in respect for
the Specified Equity Insurance, to the extent incurred within 180 days of the
consummation of the Specified Equity Insurance, up to an aggregate amount (for
all such items in this clause (xv)) not to exceed $250,000, and

 

(xiv)                       an amount with respect to the fiscal quarter ending
September 30, 2017, with respect to actual cost savings from headcount
reductions executed but not yet fully realized through the quarter-end financial
statements in connection with the Compass Acquisition and/or the iSystems
Acquistion, up to an aggregate amount (for all such items in this clause (xvi))
not to exceed $625,000,

 

13

--------------------------------------------------------------------------------


 

For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a “Reference Period”), (a) if at any time during such Reference
Period (and after the Closing Date), Borrower or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be agreed by Agent) or in such other manner
acceptable to Agent as if any such Permitted Acquisition or adjustment occurred
on the first day of such Reference Period, (b) EBITDA for the fiscal quarter
ended September 30, 2016, shall be deemed to be $4,039,250 (c) EBITDA for the
fiscal quarter ended December 31, 2016, shall be deemed to be $3,966,250, and
(d) EBITDA for the fiscal quarters ended March 31, 2017 and June 30, 2017, shall
be EBITDA computed on a basis consistent with the determination of pre-Closing
Date EBITDA for the preceding periods, including with respect to pro forma
adjustments, (provided that (i) no more than $1,250,000 of adjusted cost savings
from headcount reduction executed but not yet fully realized in connection with
the Compass Acquisition and/or the iSystems Acquistion shall be attributed to
EBITDA for either quarter, (ii) no more than $850,000 of Specified Acquisition
Charges shall be attributed to EBITDA for the fiscal quarter ended March 31,
2017 and (iii) no more than $1,650,000 shall be attributed to EBITDA for the
fiscal quarter ended June 30, 2017).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Employee Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA which any Loan Party establishes for the benefit of its
employees or for which any Loan Party has liability to make a contribution,
including by reason of being an ERISA Affiliate.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any

 

14

--------------------------------------------------------------------------------


 

facilities which received Hazardous Materials generated by any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“European Union” means the European Union, as formed by the Treaty on European
Union on November 1, 1993 (the Maastricht Treaty).

 

15

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Excess” has the meaning specified therefor in Section 2.14 of the Agreement.

 

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP the result
of:

 

(a)           TTM EBITDA,

 

plus

 

(b)           the sum of

 

(i)            foreign, United States, state, or local Tax refunds,

 

(ii)           interest income,

 

(iii)          post-closing Purchase Price adjustments received in cash during
such period in connection with a Permitted Acquisition, and

 

(iv)          the amount of any decrease in Net Working Capital for such period,

 

minus

 

(c)           the sum of

 

(i)            the cash portion of Interest Expense and loan servicing fees paid
during such fiscal period,

 

(ii)           the cash portion of Taxes (on account of income, profits, or
capital) paid during such period,

 

(iii)          all scheduled and voluntary principal payments permitted under
the Agreement during such period and all voluntary prepayments in respect of the
outstanding principal balance of the Term Loan made by Borrower, each to the
extent such payments are permitted under the Agreement,

 

(iv)          the cash portion of Capital Expenditures (net of (y) any proceeds
reinvested in accordance with the proviso to Section 2.4(e)(ii) of the
Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period,

 

(v)           the amount of cash items included in the calculation of EBITDA
pursuant to clauses (c)(v), (vii), (xii), (xiii), (xiv) and (xv) of the
definition of EBITDA for such period (to the extent that the applicable payments
are not made with the proceeds of Indebtedness (other than proceeds of Revolving
Loans)),

 

16

--------------------------------------------------------------------------------


 

(vi)          the distributed earnings of Borrower or its Subsidiaries to the
extent that the declaration or payment of dividends or similar distributions by
Borrower or such Subsidiary is permitted under the Agreement,

 

(vii)         the amount of any increase in Net Working Capital for such period,
and

 

(viii)        any non-cash purchase accounting adjustments with respect to a
Permitted Acquisition added to Borrower’s net income (or loss) pursuant to
clause (c)(vi)(B) of the definition of EBITDA.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient, (a) Taxes imposed on the net income or net profits of any such
Recipient (including any branch profits Taxes), in each case (i) imposed by the
jurisdiction (or by any political subdivision or Taxing authority thereof) in
which such Recipient is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Recipient’s principal
office is located in each case as a result of a present or former connection
between such Recipient and the jurisdiction or Taxing authority imposing the Tax
(other than any such connection arising solely from such Recipient having
executed, delivered or performed its obligations or received payment under, or
enforced its rights or remedies under the Agreement or any other Loan Document);
(ii) United States Taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding Taxes imposed on amounts payable to a Foreign Lender
with respect to an applicable interest in a Loan or Commitment pursuant to the
applicable law and based upon the applicable withholding rate in effect at the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), provided that Excluded Taxes shall not include (A) any amount
that such Foreign Lender (or its assignor, if any) was previously entitled to
receive pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding Tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding Taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending

 

17

--------------------------------------------------------------------------------


 

office), as a result of a change in law, rule, regulation, order or other
decision with respect to any of the foregoing by any Governmental Authority, and
(iv) any United States federal withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means those letters of credit described on Schedule
E-2 to the Agreement.

 

“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Borrower or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in
Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of Borrower or any of its Subsidiaries, and (iii) any
purchase price adjustment received in connection with any purchase agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC.

 

“Fee Letter” means that certain amended and restated fee letter, dated as of
even date with the Agreement, between Borrower and Agent, in form and substance
reasonably satisfactory to Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Federal Tax Lien Reserve” means reserves in the amount of: (a) from the Closing
Date until the date that the post-closing covenant set forth in clause (e) of
Schedule 3.6 has been completed, $120,000, and (b) thereafter, $0.

 

“First Out Loan Obligations” has the meaning ascribed to such term in the
Agreement Among Lenders.

 

“First Out Revolver Base Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.

 

“First Out Revolver LIBOR Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.

 

18

--------------------------------------------------------------------------------


 

“First Out Term Loan” has the meaning ascribed to such term in the Agreement
Among Lenders.

 

“First Out TL Base Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.

 

“First Out TL LIBOR Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during suchmeg period, (b) principal payments in respect of
Indebtedness that are required to be paid during such period, other than
regularly scheduled payment (but not payments following acceleration) by
Borrower (directly or indirectly) of interest and principal on the CPI
Subordinated Note, the PMSI Subordinated Note, the PSNW Subordinated Note, the
Compass Subordinated Note and the iSystems Subordinated Note, to the extent such
payments are permitted to be made under the CPI Subordination Agreement, the
PMSI Subordination Agreement, the PSNW Subordination Agreement, the
subordination provisions of the Compass Subordinated Note and the iSystems
Subordination Agreement, respectively, and (c) all federal, state, and local
income Taxes accrued during such period, and (d) all Restricted Payments paid
(whether in cash or other property, other than common Equity Interest) during
such period; provided that the amounts corresponding to clauses (a) and (b) of
this definition shall be annualized during the period of time from the Closing
Date through the fiscal quarter ending June 30, 2018.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (b) Fixed Charges for such period.

 

“Foreign Lender” means any Lender or Participant that is not a U.S. Person.

 

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrower, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one year after the date of determination, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
Borrower or its Subsidiaries, as applicable, to a date more than one year from
such date, including, in any event, but without duplication, with respect to
Borrower and its Subsidiaries, the Revolver Usage, the Term Loan, and the amount
of their Capitalized Lease Obligations.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

19

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

 

“GS” means Goldman Sachs Specialty Lending Holdings, Inc., and any permitted
assignee that is an Affiliate or Related Fund.

 

“Guarantor” means (a) each Subsidiary of Borrower, and (b) each other Person
that becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement.

 

“Guaranty and Security Agreement” means the Amended and Restated Guaranty and
Security Agreement, dated as of even date with the Agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by Borrower
and each of the Guarantors to Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.

 

“Hedge Provider” means Wells Fargo or any of its Affiliates.

 

“Immaterial Subsidiaries” means (a) BusinessSolve Ltd, (b) Forgent Networks
Canada, Inc., (c) Compression Labs, Inc., (d) CLI DISC, (e) CLI
International, Inc., (f) VTEL Germany,

 

20

--------------------------------------------------------------------------------


 

GmbH, (g) VTEL Australia, Pty Ltd, and (h) iSarla Software Solutions Pvt Ltd,
and “Immaterial Subsidiary” means any one of them.

 

“Increase” has the meaning specified therefor in Section 2.14.

 

“Increase Date” has the meaning specified therefor in Section 2.14.

 

“Increase Joinder” has the meaning specified therefor in Section 2.14.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Initial Lenders” means, collectively, Wells Fargo and GS (together with their
Affiliates and Related Funds); provided; however, in the event that Wells Fargo
or GS (and, in either case, all of its Affiliates or Related Funds, as
applicable) ceases to be a Lender, then Wells Fargo or GS as applicable, shall
no longer be deemed an “Initial Lender”.

 

21

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means the Amended and Restated
Intercompany Subordination Agreement, dated as of even date with the Agreement,
executed and delivered by Borrower, each of its Subsidiaries, and Agent, the
form and substance of which is reasonably satisfactory to Agent.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 3, or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP. 
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“ISH” means iSystems Holdings, LLC, a Delaware limited liability company.

 

“ISIH” means iSystems Intermediate Holdco, Inc., a Delaware corporation.

 

22

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.

 

“iSystems Acquisition” means, collectively, the Acquisition consummated pursuant
to the iSystems Purchase Agreements.

 

“iSystems Purchase Agreement” means that certain Equity Purchase Agreement dated
as of the Closing Date, among ISH, as the seller thereunder, ISIH and Borrower,
in each case, as amended, modified, supplemented, or restated and in effect from
time to time in accordance with the terms of the iSystems Subordination
Agreement.

 

“iSystems Subordinated Note” means that certain Secured Subordinated Promissory
Note dated as of the Closing Date by Borrower issued to the order of ISH in the
original principal amount of $5,000,000, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the iSystems
Subordination Agreement.

 

“iSystems Subordination Agreement” means that certain Subordination Agreement
dated as of the Closing Date, by and between ISH and Agent, as such agreement is
amended, restated, supplemented or otherwise modified from time to time.

 

“IT Assets” means the computer software, hardware, firmware, middleware and
platforms, interfaces, systems, networks, information technology equipment,
facilities, websites, infrastructure and associated documentation owned,
operated or controlled by or on behalf of each Loan Party or its Subsidiaries.

 

“January 2017 Acquisitions” means, collectively, (a) the CPI Acquisition,
(b) the PMSI Acquisition, and (c) the PSNW Acquisition.

 

“Last Out Base Rate Margin” has the meaning specified therefor in the definition
of “Applicable Margin”.

 

“Last Out LIBOR Rate Margin” has the meaning specified therefor in the
definition of “Applicable Margin”.

 

“Last Out Loan Obligations” has the meaning ascribed to such term in the
Agreement Among Lenders.

 

23

--------------------------------------------------------------------------------


 

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

 

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including Taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) reasonable documented out-of-pocket fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent’s
customary and reasonable fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
and reasonable charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (f) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents or the Agreement
Among Lenders, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) financial
examination, appraisal, and valuation fees and expenses of Agent related to any
financial examinations, appraisals, or valuation to the extent of the fees and
charges (and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (h) Agent’s and each Initial Lender’s reasonable costs and expenses
(including reasonable documented attorneys’ fees and expenses) relative to third
party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or Agreement Among Lenders
or otherwise in connection with the transactions contemplated by the Loan
Documents or Agreement Among Lenders, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Borrower or any of its Subsidiaries,
(i) Agent’s and each Initial Lender’s reasonable documented out-of-pocket
third-party costs and expenses (including reasonable documented attorneys’ fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to the rating of the Term
Loan, CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents or Agreement Among Lenders, and (j) Agent’s and
each Lender’s reasonable documented costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights

 

24

--------------------------------------------------------------------------------


 

or remedies under the Loan Documents or Agreement Among Lenders), or defending
the Loan Documents or Agreement Among Lenders, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105%  of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

 

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

 

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

 

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

25

--------------------------------------------------------------------------------


 

“Leverage Ratio” means, as of any date of determination the result of (a) the
sum of (i) the amount of Borrower’s Funded Indebtedness as of such date minus
(ii) the lesser of (A) $2,000,000 and (B) the amount of Qualified Cash as of
such date greater than $2,000,000, to (b) Borrower’s TTM EBITDA as of such date.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

 

“LIBOR Rate” means the greater of (a) 1.00 percent per annum, and (b) the rate
per annum as reported on Reuters Screen LIBOR01 page (or any successor page) 2
Business Days prior to the commencement of the requested Interest Period, for a
term, and in an amount, comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement (and, if any such
rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.

 

“LIBOR Rate Loan” means each portion of a Revolving Loan or the Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Liquidity” means, as of any date of determination, the sum of Availability and
Qualified Cash.

 

“Loan” shall mean any Revolving Loan, Swing Loan, Protective Advance, or Term
Loan made (or to be made) hereunder.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

 

“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Mortgages, the Trademark Security Agreement, any note or notes
executed by Borrower in connection with the Agreement and payable to any member
of the Lender Group, and any other instrument or agreement entered into, now or
in the future, by Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.

 

26

--------------------------------------------------------------------------------


 

“Loan Party” means Borrower or any Guarantor.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral.

 

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days notice without penalty or
premium), and (b) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Effect.

 

“Maturity Date” means May 25, 2022.

 

“Maximum Revolver Amount” means $5,000,000 minus the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c) of the Agreement,
and also decreased by the amount of reductions in the Revolver Commitments made
in accordance with Section 2.4(c) of the Agreement.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any sale or disposition by
Borrower or any of its Subsidiaries of assets, the amount of cash proceeds
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of Borrower or its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in

 

27

--------------------------------------------------------------------------------


 

connection with such sale or disposition, (iii) Taxes paid or payable to any
Taxing authorities by Borrower or such Subsidiary in connection with such sale
or disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction; and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are (x) deposited into escrow with a third party escrow agent
or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent and (y) paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4(e) of the Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve; and

 

(b)                                 with respect to the issuance or incurrence
of any Indebtedness by Borrower or any of its Subsidiaries, or the issuance by
Borrower or any of its Subsidiaries of any Equity Interests, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of Borrower or such Subsidiary in connection with
such issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by Borrower or
such Subsidiary in connection with such issuance or incurrence, (ii) Taxes paid
or payable to any Taxing authorities by Borrower or such Subsidiary in
connection with such issuance or incurrence, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of
Borrower or any of its Subsidiaries, and are properly attributable to such
transaction.

 

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

 

“New Guarantor” means each of Compass HRM, Inc., Florida corporation, iSystems
Intermediate Holdco, Inc., a Delaware corporation, iSystems, LLC, a Vermont
limited liability company, and evoPro Solutions, Inc., a Florida corporation.

 

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Obligations” means (a) all loans (including the Term Loan and the Revolving
Loans (inclusive of Protective Advances and Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including

 

28

--------------------------------------------------------------------------------


 

the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations.  Without limiting the
generality of the foregoing, the Obligations of Borrower under the Loan
Documents include the obligation to pay (i) the principal of the Revolving Loans
and the Term Loan, (ii) interest accrued on the Revolving Loans and the Term
Loan, (iii) the amount necessary to reimburse Issuing Bank for amounts paid or
payable pursuant to Letters of Credit, (iv) Letter of Credit commissions, fees
(including fronting fees) and charges, (v) Lender Group Expenses, (vi) fees
payable under the Agreement or any of the other Loan Documents, and
(vii) indemnities and other amounts payable by any Loan Party under any Loan
Document.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Closing Date” means March 20, 2014.

 

“Original Term Loan” has the meaning specified therefor in Section 2.2 of the
Agreement.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“Other Taxes” means all present or future stamp, value added, court or
documentary, intangible, excise or property Taxes, recording, filing or similar
Taxes or charges that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to this
Agreement or any Loan Document.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

 

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

 

29

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any Acquisition so long as:

 

(a)                                 no Default or Event of Default shall have
occurred and be continuing or would result from the consummation of the proposed
Acquisition and the proposed Acquisition is consensual,

 

(b)                                 no Indebtedness will be incurred, assumed,
or would exist with respect to Borrower or its Subsidiaries as a result of such
Acquisition, other than Indebtedness permitted under clauses (f) or (g) of the
definition of Permitted Indebtedness and no Liens will be incurred, assumed, or
would exist with respect to the assets of Borrower or its Subsidiaries as a
result of such Acquisition other than Permitted Liens,

 

(c)                                  Borrower has provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrower and Agent) created by adding the historical combined financial
statements of Borrower (including the combined financial statements of any other
Person or assets that were the subject of a prior Permitted Acquisition during
the relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, Borrower and its
Subsidiaries (i) would have been in compliance with the financial covenants in
Section 7 of the Agreement for the 4 fiscal quarter period ended immediately
prior to the proposed date of consummation of such proposed Acquisition, and
(ii) are projected to be in compliance with the financial covenants in Section 7
of the Agreement for the 4 fiscal quarter period ended one year after the
proposed date of consummation of such proposed Acquisition,

 

(d)                                 Borrower has provided Agent with its due
diligence package relative to the proposed Acquisition, including forecasted
balance sheets, profit and loss statements, and cash flow statements of the
Person or assets to be acquired, all prepared on a basis consistent with such
Person’s (or assets’) historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the 1 year
period following the date of the proposed Acquisition, on a quarter by quarter
basis), in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to Agent,

 

(e)                                  Borrower shall have Availability plus
Qualified Cash in an amount equal to or greater than $6,000,000 immediately
after giving effect to the consummation of the proposed Acquisition,

 

(f)                                   the assets being acquired or the Person
whose Equity Interests are being acquired, on a pro forma basis after giving
effect to any eliminations and inclusions set forth in clause (c) above, did not
have negative EBITDA during the 12 consecutive month period most recently
concluded prior to the date of the proposed Acquisition,

 

30

--------------------------------------------------------------------------------


 

(g)                                  Borrower has provided Agent with written
notice of the proposed Acquisition at least 15 Business Days prior to the
anticipated closing date of the proposed Acquisition and, not later than 5
Business Days prior to the anticipated closing date of the proposed Acquisition,
copies of the acquisition agreement and other material documents relative to the
proposed Acquisition, which agreement and documents must be reasonably
acceptable to Agent,

 

(h)                                 the assets being acquired (other than a de
minimis amount of assets in relation to Borrower’s and its Subsidiaries’ total
assets), or the Person whose Equity Interests are being acquired, are useful in
or engaged in, as applicable, the business of Borrower and its Subsidiaries or a
business reasonably related thereto,

 

(i)                                     the assets being acquired or the Person
whose Equity Interests are being acquired (other than: (x) a de minimis amount
of assets or Equity Interests in relation to the assets or Equity Interests
being acquired or (y) subject to the clause (k) below, assets or Equity
Interests for which the total purchase consideration does not exceed $5,000,000
in the aggregate) are located within the United States or the Person whose
Equity Interests are being acquired is organized in a jurisdiction located
within the United States (or Canada and the United Kingdom so long as Agent
obtains a first priority Lien in the assets being acquired),

 

(j)                                    the subject assets or Equity Interests,
as applicable, are being acquired directly by a Borrower or one of its
Subsidiaries that is a Loan Party, and, in connection therewith, Borrower or the
applicable Loan Party shall have complied with Section 5.11 or 5.12 of the
Agreement, as applicable, of the Agreement and, in the case of an acquisition of
Equity Interests, Borrower or the applicable Loan Party shall have demonstrated
to Agent that the new Loan Parties have received consideration sufficient to
make the joinder documents binding and enforceable against such new Loan
Parties, and

 

(k)                                 the purchase consideration payable in
respect of all Permitted Acquisitions occurring after the Closing Date
(including the proposed Acquisition and including deferred payment
obligations) shall not exceed $20,000,000 plus any Net Cash Proceeds from the
Specified Equity Issuance (to the extent such Net Cash Proceeds are received
within 12 months of such Acquisition) in the aggregate; provided, that the
purchase consideration payable in respect of any single Acquisition or series of
related Acquisitions shall not exceed $10,000,000 plus any Net Cash Proceeds
from the Specified Equity Issuance (to the extent such Net Cash Proceeds are
received within 12 months of such Acquisition) in the aggregate.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured commercial lender) business judgment.

 

“Permitted Dispositions” means:

 

(a)                                 sales, abandonment, or other dispositions of
Equipment that is worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrower and its Subsidiaries,

 

(b)                                 sales of inventory to buyers in the ordinary
course of business,

 

31

--------------------------------------------------------------------------------


 

(c)                                  the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents,

 

(d)                                 the licensing, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business,

 

(e)                                  the granting of Permitted Liens,

 

(f)                                   the sale or discount, in each case without
recourse, of accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof,

 

(g)                                  any involuntary loss, damage or destruction
of property,

 

(h)                                 any involuntary condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, or confiscation
or requisition of use of property,

 

(i)                                     the leasing or subleasing of assets of
Borrower or its Subsidiaries in the ordinary course of business,

 

(j)                                    the sale or issuance of Equity Interests
(other than Disqualified Equity Interests) of Borrower,

 

(k)                                 (i) the lapse of registered patents,
trademarks, copyrights and other intellectual property of Borrower and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of patents, trademarks, copyrights, or other
intellectual property rights in the ordinary course of business so long as (in
each case under clauses (i) and (ii)), (A) with respect to copyrights, such
copyrights are not material revenue generating copyrights, and (B) such lapse is
not materially adverse to the interests of the Lender Group,

 

(l)                                     the making of Restricted Payments that
are expressly permitted to be made pursuant to the Agreement,

 

(m)                             the making of Permitted Investments,

 

(n)                                 so long as no Event of Default has occurred
and is continuing or would immediately result therefrom, transfers of assets
(i) from Borrower or any of its Subsidiaries to a Loan Party, and (ii) from any
Subsidiary of Borrower that is not a Loan Party to any other Subsidiary of
Borrower,

 

(o)                                 dispositions of assets acquired by Borrower
and its Subsidiaries pursuant to a Permitted Acquisition consummated within 12
months of the date of the proposed disposition so long as (i) the consideration
received for the assets to be so disposed is at least equal to the fair market
value of such assets, (ii) the assets to be so disposed are not necessary or
economically desirable in connection with the business of Borrower and its
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the subject Permitted Acquisition,

 

32

--------------------------------------------------------------------------------


 

(p)                                 regularly scheduled payment (but not
prepayments or payments following acceleration) by Borrower (directly or
indirectly) of interest on the CPI Subordinated Note, PMSI Subordinated Note,
PSNW Subordinated Note, the Compass Subordinated Note and the iSystems
Subordinated Note, in each case to the extent such payments are permitted to be
made under the CPI Subordination Agreement, PMSI Subordination Agreement, PSNW
Subordination Agreement, the subordination provisions of the Compass
Subordinated Note and the iSystems Subordination Agreement, respectively, and

 

(q)                                 sales or dispositions of assets (other than
Equity Interests of Subsidiaries of Borrower or intellectual property of
Borrower or its Subsidiaries) not otherwise permitted in clauses (a) through
(o) above so long as made at fair market value and the aggregate fair market
value of all assets disposed of in fiscal year (including the proposed
disposition) would not exceed $50,000.

 

“Permitted Holder” means Red Oak Partners, LLC.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness evidenced by the Agreement or
the other Loan Documents,

 

(b)                                 Indebtedness set forth on Schedule 4.14 to
the Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

 

(c)                                  Permitted Purchase Money Indebtedness and
any Refinancing Indebtedness in respect of such Indebtedness,

 

(d)                                 endorsement of instruments or other payment
items for deposit,

 

(e)                                  Indebtedness consisting of (i) unsecured
guarantees incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guarantee and similar obligations; (ii) unsecured guarantees arising with
respect to customary indemnification obligations to purchasers in connection
with Permitted Dispositions; and (iii) unsecured guarantees with respect to
Indebtedness of Borrower or one of its Subsidiaries, to the extent that the
Person that is obligated under such guaranty could have incurred such underlying
Indebtedness,

 

(f)                                   unsecured Indebtedness of Borrower that is
incurred on the date of the consummation of a Permitted Acquisition solely for
the purpose of consummating such Permitted Acquisition so long as (i) no Event
of Default has occurred and is continuing or would result therefrom, (ii) such
unsecured Indebtedness is not incurred for working capital purposes, (iii) such
unsecured Indebtedness does not mature prior to the date that is 12 months after
the Maturity Date, (iv) such unsecured Indebtedness does not amortize until 12
months after the Maturity Date, (v) such unsecured Indebtedness does not provide
for the payment of interest thereon in cash or Cash Equivalents prior to the
date that is 12 months after the Maturity Date, and (vi) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent and Required Lenders,

 

33

--------------------------------------------------------------------------------


 

(g)                                  Acquired Indebtedness in an amount not to
exceed $500,000 outstanding at any one time,

 

(h)                                 Indebtedness incurred in the ordinary course
of business under performance, surety, statutory, or appeal bonds,

 

(i)                                     Indebtedness owed to any Person
providing property, casualty, liability, or other insurance to Borrower or any
of its Subsidiaries, so long as the amount of such Indebtedness is not in excess
of the amount of the unpaid cost of, and shall be incurred only to defer the
cost of, such insurance for the year in which such Indebtedness is incurred and
such Indebtedness is outstanding only during such year,

 

(j)                                    the incurrence by Borrower or its
Subsidiaries of Indebtedness under Hedge Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with Borrower’s and its Subsidiaries’ operations and not for
speculative purposes,

 

(k)                                 Indebtedness incurred in the ordinary course
of business in respect of credit cards, credit card processing services, debit
cards, stored value cards, commercial cards (including so-called “purchase
cards”, “procurement cards” or “p-cards”), or Cash Management Services,

 

(l)                                     unsecured Indebtedness of Borrower owing
to former employees, officers, or directors (or any spouses, ex-spouses, or
estates of any of the foregoing) incurred in connection with the repurchase by
Borrower of the Equity Interests of Borrower that has been issued to such
Persons, so long as (i) no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) the
aggregate amount of all such Indebtedness outstanding at any one time does not
exceed $500,000, and (iii) such Indebtedness is subordinated to the Obligations
on terms and conditions reasonably acceptable to Agent,

 

(m)                             unsecured Indebtedness owing to sellers of
assets or Equity Interests to a Loan Party that is incurred by the applicable
Loan Party in connection with the consummation of one or more Permitted
Acquisitions so long as (i) the aggregate principal amount for all such
unsecured Indebtedness does not exceed $20,000,000 at any one time outstanding,
(ii) is subordinated to the Obligations on terms and conditions reasonably
acceptable to Agent, and (iii) is otherwise on terms and conditions (including
all economic terms and the absence of covenants) reasonably acceptable to Agent,

 

(n)                                 contingent liabilities in respect of any
indemnification obligation, adjustment of purchase price, non-compete, or
similar obligation of Borrower or the applicable Loan Party incurred in
connection with the consummation of one or more Permitted Acquisitions,

 

(o)                                 Indebtedness composing Permitted
Investments,

 

(p)                                 unsecured Indebtedness incurred in respect
of netting services, overdraft protection, and other like services, in each
case, incurred in the ordinary course of business,

 

34

--------------------------------------------------------------------------------

 


 

(q)           unsecured Indebtedness of Borrower or its Subsidiaries in respect
of Earn-Outs owing to sellers of assets or Equity Interests to Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to Agent,

 

(r)            Indebtedness in an aggregate outstanding principal amount not to
exceed $50,000 at any time outstanding for all Subsidiaries of Borrower that are
CFCs; provided, that such Indebtedness is not directly or indirectly recourse to
any of the Loan Parties or of their respective assets,

 

(s)            accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,

 

(t)            [reserved],

 

(u)           Indebtedness owing under (i) the CPI Subordinated Note, so long as
(A) the aggregate principal amount for all such Indebtedness does not exceed
$500,000 at any one time outstanding, and (B) such Indebtedness is subordinated
to the Obligations pursuant to the CPI Subordination Agreement; (ii) the PMSI
Subordinated Note, so long as (A) the aggregate principal amount for all such
Indebtedness does not exceed $1,125,000 at any one time outstanding, and
(B) such Indebtedness is subordinated to the Obligations pursuant to the PMSI
Subordination Agreement; (iii) the PSNW Subordinated Note, so long as (A) the
aggregate principal amount for all such Indebtedness does not exceed $600,000 at
any one time outstanding, and (B) such Indebtedness is subordinated to the
Obligations pursuant to the PSNW Subordination Agreement; (iv) the Compass
Subordinated Note, so long as (A) the aggregate principal amount for all such
Indebtedness does not exceed $500,000 at any one time outstanding, and (B) such
Indebtedness is subordinated to the Obligations pursuant to the subordination
provisions of the Compass Subordinated Note; and (v) the iSystems Subordinated
Note, so long as (A) the aggregate principal amount for all such Indebtedness
does not exceed $5,000,000 at any one time outstanding, and (B) such
Indebtedness is subordinated to the Obligations pursuant to the iSystems
Subordination Agreement, and

 

(v)           any other unsecured Indebtedness incurred by Borrower or any of
its Subsidiaries in an aggregate outstanding amount not to exceed $50,000 at any
one time.

 

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of Borrower that is not a Loan Party to
another Subsidiary of Borrower that is not a Loan Party, (c) a Subsidiary of
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, and (d) a Loan
Party to a Subsidiary of Borrower that is not a Loan Party so long as (i) the
aggregate amount of all such loans (by type, not by the borrower) does not
exceed $250,000 outstanding at any one time, (ii) at the time of the making of
such loan, no Event of Default has occurred and is continuing or would result
therefrom, and (iii) Borrower has Availability plus Qualified Cash of $3,000,000
or greater immediately after giving effect to each such loan.

 

35

--------------------------------------------------------------------------------


 

“Permitted Investments” means:

 

(a)           Investments in cash and Cash Equivalents,

 

(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,

 

(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,

 

(d)           Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,

 

(e)           Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1 to the Agreement,

 

(f)            guarantees permitted under the definition of Permitted
Indebtedness,

 

(g)           Permitted Intercompany Advances,

 

(h)           Equity Interests or other securities acquired in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)            deposits of cash made in the ordinary course of business to
secure performance of operating leases,

 

(j)            (i) non-cash loans and advances to employees, officers, and
directors of Borrower or any of its Subsidiaries for the purpose of purchasing
Equity Interests in Borrower so long as the proceeds of such loans are used in
their entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $25,000 at any one time,

 

(k)           Permitted Acquisitions,

 

(l)            Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,

 

(m)          equity Investments by any Loan Party in any Subsidiary of such Loan
Party which is required by law to maintain a minimum net capital requirement or
as may be otherwise required by applicable law,

 

36

--------------------------------------------------------------------------------


 

(n)           Investments held by a Person acquired in a Permitted Acquisition
to the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition, and

 

(o)           so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $25,000 during the term of the Agreement.

 

“Permitted Liens” means

 

(a)           Liens granted to, or for the benefit of, Agent to secure the
Obligations,

 

(b)           Liens for unpaid Taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent’s Liens and the underlying Taxes, assessments, or charges or levies
are the subject of Permitted Protests,

 

(c)           judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,

 

(d)           Liens set forth on Schedule P-2 to the Agreement; provided, that
to qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,

 

(e)           the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

 

(f)            purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof,

 

(g)           Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

 

(h)           Liens on amounts deposited to secure Borrower’s and its
Subsidiaries’ obligations in connection with worker’s compensation or other
unemployment insurance,

 

(i)            Liens on amounts deposited to secure Borrower’s and its
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

 

(j)            Liens on amounts deposited to secure Borrower’s and its
Subsidiaries’ reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,

 

37

--------------------------------------------------------------------------------


 

(k)           with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,

 

(l)            non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

 

(m)          Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n)           rights of setoff or bankers’ liens upon deposits of funds in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,

 

(o)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,

 

(p)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,

 

(q)           Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

 

(r)            Liens assumed by Borrower or its Subsidiaries in connection with
a Permitted Acquisition that secure Acquired Indebtedness,

 

(s)            Liens granted to ISH solely on the equity interests of ISIH to
secure obligations under the iSystems Subordinated Note, subject to the
provisions of the iSystems Subordination Agreement,

 

(t)            Liens on a cash collateral not to exceed $200,000 held on deposit
at Key Bank to secure a letter of credit entered in connection with iSystems’
lease at 800 Hinesburg Road, Burlington, Vermont, and

 

(u)           other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $50,000.

 

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal Tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

 

38

--------------------------------------------------------------------------------


 

“Permitted Purchase Money Indebtedness” means, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations), incurred after the Closing Date and at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof, in an aggregate
principal amount outstanding at any one time not in excess of $1,500,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Personal Information” means any information relating to an identified or
identifiable individual and that any Loan Party or its Subsidiaries owns,
licenses, maintains or possesses, or over which it retains custody or control,
including but not limited to, name; postal address; email address or other
online contact information (such as an online user ID); telephone number; date
of birth; Social Security number (or its equivalent); driver’s license number
(or other government-issued identification number); account information
(including, without limitation, financial account information); payment card
data (including, without limitation, primary account number, expiration date,
service code, full magnetic stripe data or equivalent on a chip,
CAV2/CVC2/CVV2/CID and PIN number); access code, password, security questions
and answers; medical information; health insurance information; biometric data;
persistent device identifiers (including, without limitation, internet protocol
(IP) address); or any other unique identifier or one or more factors specific to
the individual’s physical, physiological, mental, economic, cultural or social
identity.

 

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

“PMSI Acquisition” means the Acquisition consummated pursuant to that certain
Stock Purchase Agreement, dated as of January 1, 2017, among Borrower, Personnel
Management Systems, Inc., a Washington corporation, the Persons listed on
Exhibit A thereto, and the PMSI Stockholders’ Representative, as amended,
modified, supplemented, or restated and in effect from time to time in
accordance with the terms of the PMSI Subordination Agreement.

 

“PMSI Stockholders’ Representative” means Jack Goldberg, a Washington resident.

 

“PMSI Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of the PMSI Stockholders’
Representative, in the original principal amount of $1,125,000, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the PMSI Subordination Agreement.

 

“PMSI Subordination Agreement” means that certain Subordination Agreement, dated
as of January 1, 2017, between the PMSI Stockholders’ Representative and Agent,
as such agreement is amended, restated, supplemented or otherwise modified from
time to time.

 

“Privacy Laws” means (i) all applicable international, federal, state,
provincial and local laws, regulations, directives and governmental requirements
relating in any way to the privacy, confidentiality or security of Personal
Information or IT Assets; (ii) all applicable industry standards concerning
privacy, data protection, confidentiality or information security of Personal

 

39

--------------------------------------------------------------------------------


 

Information or IT Assets, including but not limited to, the Payment Card
Industry (“PCI”) Data Security Standard and any other applicable security
standards, requirements, and assessment procedures published by PCI Security
Standards Council (“PCI SSC”) in connection with a PCI SSC program; and
(iii) applicable provisions of each Loan Party’s and its Subsidiaries’ privacy
and information security policies, statements or notices.

 

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)           with respect to a Lender’s obligation to make all or a portion of
the Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

 

(b)           with respect to a Lender’s obligation to participate in the
Letters of Credit, with respect to such Lender’s obligation to reimburse Issuing
Bank, and with respect to such Lender’s right to receive payments of Letter of
Credit Fees, and with respect to all other computations and other matters
related to the Letters of Credit, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders; provided, that if all of the Revolving Loans have been
repaid in full and all Revolver Commitments have been terminated, but Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
as if the Revolver Commitments had not been terminated and based upon the
Revolver Commitments as they existed immediately prior to their termination,

 

(c)           with respect to a Lender’s obligation to make all or a portion of
the Term Loan, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Term Loan, and with respect to
all other computations and other matters related to the Term Loan Commitments or
the Term Loan, the percentage obtained by dividing (i) the Term Loan Exposure of
such Lender by (ii) the aggregate Term Loan Exposure of all Lenders, and

 

(d)           with respect to all other matters and for all other matters as to
a particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the sum
of the Term Loan Exposure of such Lender plus the Revolving Loan Exposure of
such Lender by (ii) the sum of the aggregate Term Loan Exposure of all Lenders
plus the aggregate Revolving Loan Exposure of all Lenders, in any such case as
the applicable percentage may be adjusted by assignments permitted pursuant to
Section 13.1; provided, that if all of the Loans have been repaid in full, all
Letters of Credit have been made the subject of Letter of Credit
Collateralization, and all Commitments have been terminated, Pro Rata Share
under this clause shall be determined as if the Revolving Loan

 

40

--------------------------------------------------------------------------------


 

Exposures and Term Loan Exposures had not been repaid, collateralized, or
terminated and shall be based upon the Revolving Loan Exposures and Term Loan
Exposures as they existed immediately prior to their repayment,
collateralization, or termination.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

 

“PSNW Acquisition” means the Acquisition consummated pursuant to that certain
Asset Purchase Agreement, dated as of January 1, 2017, among Borrower, Payroll
Specialties N.W., Inc., an Oregon corporation, and Shawn Gregg, individually, as
amended, modified, supplemented, or restated and in effect from time to time in
accordance with the terms of the PSNW Subordination Agreement.

 

“PSNW Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of Payroll Specialties
N.W., Inc., an Oregon corporation, in the original principal amount of $600,000,
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the PSNW Subordination Agreement.

 

“PSNW Subordination Agreement” means that certain Subordination Agreement, dated
as of January 1, 2017, between Payroll Specialties N.W., Inc., an Oregon
corporation, and Agent, as such agreement is amended, restated, supplemented or
otherwise modified from time to time.

 

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

 

“Qualified Equity Interest” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

 

“Real Property Collateral” means any Real Property hereafter acquired by
Borrower or its Subsidiaries with a fair market value in excess of $250,000.

 

41

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Agent, (b) any Lender, (c) any Participant; or (d) any
Issuing Bank, as applicable.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Reference Period” has the meaning set forth in the definition of EBITDA.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,

 

(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

 

(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

 

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance

 

42

--------------------------------------------------------------------------------


 

activities, or (e) conduct any other actions with respect to Hazardous Materials
required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

 

“Required Availability” means that the sum of (a) Availability, plus
(b) Qualified Cash exceeds $7,000,000.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus
(b) the aggregate Term Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure and Term Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, and (ii) at any time
there are 2 or more Lenders, “Required Lenders” must include at least 2 Lenders
(who are not Affiliates of one another).

 

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Borrower, or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Borrower) any Equity Interests issued by Borrower, and
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Borrower now
or hereafter outstanding.

 

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

 

“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.

 

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

43

--------------------------------------------------------------------------------


 

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, or (e) a Person acting on behalf of a
Person incorporated under the laws of a country, in each case, that is subject
to a country sanctions program administered and enforced by any Sanctions
Authority, and with which a United States person or a person organized under the
laws of Canada or any of its provinces or territories or the laws of the United
Kingdom is prohibited from transacting business.

 

“Sanctioned Person” means a person (a) whose name is listed on, or is owned or
controlled by a person whose name is listed on, or acting on behalf of a person
whose name is listed on, any Sanctions List, (b) that is incorporated under the
laws of, or owned or controlled by, or acting on behalf of, a person
incorporated under the laws of, a country or territory that is the target of
country-wide or territory-wide Sanctions, or (c) that is otherwise the target of
Sanctions administered and enforced by any Sanctions Authority.

 

“Sanctions” means the economic, financial or other sanctions laws, regulations
or embargoes administered and enforced by a Sanctions Authority.

 

“Sanctions Authority” means (a) the United Nations Security Council, (b) the
European Union or any European Union member state, (c) OFAC, (d) the
governmental institutions and agencies of the United Kingdom, including, without
limitation, Her Majesty’s Treasury, (e) any Canadian Governmental Authority
under the Special Economic Measures Act (Canada) or other applicable Canadian
legislation, and (f) other sanctioning authority with valid jurisdiction over a
Loan Party or its Subsidiaries.

 

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list administered and enforced by OFAC, the “Financial Sanctions: Consolidated
List of Targets” administered and enforced by Her Majesty’s Treasury, any person
that is described as a “designated person”, politically exposed foreign person”
or “terrorist group” as described in any Canadian Economic Sanctions and Export
Control Laws, or any similar applicable list administered and enforced by any
Sanctions Authority, in each case as amended, supplemented or substituted from
time to time.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

44

--------------------------------------------------------------------------------


 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Equity Issuance” means, an issuance of Equity Interests by Borrower
on one or more occasions after the Closing Date and on or prior to December 31,
2017 for an aggregate Net Cash Proceeds greater than $5,000,000.

 

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of the
Agreement.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(b) of the Agreement.

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

 

45

--------------------------------------------------------------------------------


 

“Taxes” means any all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or Taxing authority thereof or therein, and all
interest, additions to Tax, penalties or similar liabilities with respect
thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Term Loan” has the meaning specified therefor in Section 2.2 of the Agreement.

 

“Term Loan Amount” means $70,000,000.

 

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments with
respect to Additional Term Loan Advance, in each case as such Dollar amounts
were set forth beside such Lender’s name under the applicable heading on
Schedule C-1 to the Existing Credit Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.

 

“Term Loan Exposure” means, with respect to any Term Loan Lender, as of any date
of determination (a) prior to the funding of the Term Loan, the amount of such
Lender’s Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender.

 

“Term Loan Lender” means a Lender that has a Term Loan Commitment or that has a
portion of the Term Loan.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

“TTM EBITDA” means, as of any date of determination, EBITDA of Borrower
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.

 

“TTM Recurring Revenue” means all annually recurring software-as-a-service,
recurring hardware-as-a-service, and cloud (all as determined by Borrower’s
accountants and satisfactory to Agent) subscription revenue and maintenance
support revenues attributable to Borrower or any of its Subsidiaries earned
during such period, calculated on a basis consistent with the financial
statements delivered to Agent prior to the Closing Date, for the 12 month period
most recently ended.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

 

“United States” means the United States of America.

 

46

--------------------------------------------------------------------------------


 

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Withholding Agent” means the applicable Loan Party.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

47

--------------------------------------------------------------------------------


 

SCHEDULE C-1

 

Commitments

 

Lender

 

Revolver
Commitment

 

Original Term
Loan

 

Additional Term
Loan Advance

 

Term Loan

 

Total Commitment

 

Wells Fargo Bank, National Association

 

$

5,000,000

 

$

29,223,437.48

 

$

5,776,562.52

 

$

35,000,000

 

$

40,000,000

 

Goldman Sachs Specialty Lending Holdings, Inc.

 

$

0.00

 

$

0.00

 

$

35,000,000

 

$

35,000,000

 

$

35,000,000

 

All Lenders

 

$

5,000,000

 

$

29,223,437.48

 

$

40,776,562.52

 

$

70,000,000

 

$

75,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender, in each Lender’s Permitted Discretion (the making of such initial
extension of credit by any Lender being conclusively deemed to be its
satisfaction or waiver of the following), of each of the following conditions
precedent:

 

(a)           Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

 

(i)

 

the Copyright Security Agreement,

 

 

 

(ii)

 

the Fee Letter,

 

 

 

(iii)

 

the Disbursement Agreement,

 

 

 

(iv)

 

the Guaranty and Security Agreement,

 

 

 

(v)

 

the Intercompany Subordination Agreement,

 

 

 

(vi)

 

a completed Perfection Certificate covering each of the Loan Parties,

 

 

 

(vii)

 

the iSystems Subordination Agreement, and

 

 

 

(viii)

 

the Trademark Security Agreement;

 

(b)           Agent shall have received a certificate from the Secretary of each
Loan Party (i) attesting to the resolutions of such Loan Party’s board of
directors or board of governors, as it applies, authorizing its execution,
delivery, and performance of the Loan Documents to which it is a party,
(ii) authorizing specific officers of such Loan Party to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
such Loan Party;

 

(c)           Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, which
Governing Documents shall be (i) certified by the Secretary of such Loan Party,
and (ii) with respect to Governing Documents that are charter documents,
certified as of a recent date (not more than 30 days prior to the Closing Date)
by the appropriate governmental official;

 

(d)           Agent shall have received a certificate of good standing with
respect to each Loan Party, dated within 10 days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;

 

(e)           Agent shall have received certificates of foreign qualification
with respect to each Loan Party, each dated within 30 days of the Closing Date,
such certificates to be issued by the appropriate officer of the jurisdictions
(other than the jurisdiction of organization of such Loan

 

1

--------------------------------------------------------------------------------


 

Party) in which its failure to be duly qualified or licensed would constitute a
Material Adverse Effect, which certificates shall indicate that such Loan Party
is in good standing in such jurisdictions;

 

(f)            Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 5.6 of the Agreement,
the form and substance of which shall be satisfactory to Agent;

 

(g)           [reserved];

 

(h)           Agent shall have received an opinion of the Loan Parties’ counsel
in form and substance reasonably satisfactory to Agent;

 

(i)            Borrower shall have the Required Availability after giving effect
to the initial extensions of credit under the Agreement and the payment of all
fees and expenses required to be paid by Borrower on the Closing Date under the
Agreement or the other Loan Documents;

 

(j)            The Leverage Ratio (after giving effect to the consummation of
the Compass Acquisition and the iSystems Acquisition and funding of the initial
Loans on the Closing Date) shall not be greater than 5.4:1.00.

 

(k)           Agent shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for each New Guarantor, and
(ii) OFAC/PEP searches and customary individual background searches for each New
Guarantor’s senior management and key principals, the results of which shall be
reasonably satisfactory to Agent;

 

(l)            Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by the Agreement and the other Loan
Documents;

 

(m)          Agent shall have received copies of each Material Contract,
together with a certificate of the Secretary of Borrower certifying each such
document as being a true, correct, and complete copy thereof;

 

(n)           Borrower and each of its Subsidiaries shall have received all
governmental and third party approvals (including shareholder approvals,
Hart-Scott-Rodino clearance and other consents from third parties and
Governmental Authorities) necessary or, in the reasonable opinion of Agent,
advisable in connection with the Agreement or the transactions contemplated by
the Loan Documents, which shall all be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the Credit Agreement or the transactions
contemplated by the Loan Documents; and

 

(o)           all other documents and legal matters in connection with the
transactions contemplated by the Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.6

 

The obligation of each Lender to make any Loans hereunder at any time (or to
extend any other credit hereunder) shall be subject to the fulfillment, to the
satisfaction of each Lender, of the post-closing covenants set forth below. 
Borrower shall satisfy each post-closing covenant set forth below within such
covenant’s prescribed time period (unless extended by Agent in its sole
discretion).  Borrower’s failure to satisfy such covenant within the prescribed
time period shall constitute an Event of Default under the Agreement.

 

(a) Within 120 days following the Closing Date, Borrower shall provide Agent
duly executed Control Agreements and Controlled Account Agreements in form and
substance reasonably satisfactory to Agent with respect to Loan Parties acquired
in the January 2017 Acquisitions, the Compass Acquisition and the iSystems
Acquisition; provided that this clause (a) shall not apply to Deposit Accounts
of Loan Parties that are custodial or trust accounts.

 

(b) Within 120 days following the Closing Date, the Loan Parties shall have
established their primary depository and treasury management relationships
(including credit card accounts) with Wells Fargo or one or more of its
Affiliates and will maintain such depository and treasury management
relationships at all times during the term of the Agreement with respect to Loan
Parties acquired in the January 2017 Acquisitions, the Compass Acquisition and
the iSystems Acquisition; provided that this clause (b) shall not apply to
Deposit Accounts of Loan Parties that are custodial or trust accounts.

 

(c) Within 120 days following the Closing Date, the Loan Parties shall have
closed each Deposit Account and Securities Account not held with Wells Fargo or
one or more of its Affiliates.

 

(d) Within 30 days following the Closing Date, Borrowers shall have provided
Agent with evidence reasonably satisfactory to Agent that Borrowers have
necessary merger documents at the United States Copyright Office to correctly
title all Copyrights in the name of a Loan Party.

 

(d)  Within 10 days following the Closing Date, Borrowers shall have provided
Agent with replacement stock certificates for each of the New Guarantors that is
a corporation with a legend in form and substance satisfactory to Agent.

 

(e)  On or prior to March 31, 2018, Borrower shall deliver to Agent evidence
satisfactory to Agent that the Loan Parties have terminated all use of any iText
Group NV software that was being used by any Loan Party.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Deliver to Agent (to be distributed to each Lender) each of the financial
statements, reports, or other items set forth below at the following times in
form satisfactory to Agent:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years,

 

(a)           an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of shareholder’s equity
covering Borrower’s and its Subsidiaries’ operations during such period and
compared to the prior period and plan, together with a corresponding discussion
and analysis of results from management, and

 

(b)           a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA to the extent applicable.

 

 

 

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years,

 

(c)           consolidated and consolidating financial statements of Borrower
and its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7 of the Agreement), by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder’s equity, and, if prepared, such accountants’ letter to
management), Agreement), by such accountants to have been prepared in accordance
with GAAP (such audited financial statements to include a balance sheet, income
statement, statement of cash flow, and statement of shareholder’s equity, and,
if prepared, such accountants’ letter to management),

 

(d)           a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA to the extent applicable, and

 

(e)           a detailed calculation of Excess Cash Flow.

 

1

--------------------------------------------------------------------------------


 

as soon as available, but in any event within 30 days prior to the start of each
of Borrower’s fiscal years,

 

(f)            copies of Borrower’s Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming 3 years, year by year, and for the
forthcoming fiscal year, month by month, certified by the chief financial
officer of Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby.

 

 

 

if and when filed by Borrower,

 

(g)           Form 10-Q quarterly reports, Form 10-K annual reports, and
Form 8-K current reports, and

 

(h)           any other filings made by Borrower with the SEC.

 

 

 

promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,

 

(i)            notice of such event or condition and a statement of the curative
action that Borrower proposes to take with respect thereto.

 

 

 

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,

 

(j)            notice of all actions, suits, or proceedings brought by or
against Borrower or any of its Subsidiaries before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Effect.

 

 

 

upon the request of Agent,

 

(k)           any other information reasonably requested relating to the
financial condition of Borrower or its Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Provide Agent (to be distributed to each Lender) with each of the documents set
forth below at the following times in form satisfactory to Agent:

 

Monthly (within 30 days (45 days in the case of a month that is the end of a
fiscal quarter) after the end of each month)

 

(a)           a report summarizing the following (i) TTM Recurring Revenue by
type for the prior month, and (ii) TTM Recurring Revenue by type for the
trailing twelve months, and

 

(b)           a detailed report regarding Borrower’s and its Subsidiaries’ cash
and Cash Equivalents, itemized by account (including all acquired accounts,
operating and custodial payroll accounts), including an indication of which
accounts constitute Qualified Cash, and

 

 

 

Quarterly (no later than 45 days following the end of each fiscal quarter)

 

(c)           a bookings report for the following (i) prior month by revenue
type, and (ii) trailing twelve months by revenue type,

 

(d)           IP Reporting Certificate and a Perfection Certificate or a
supplement to the Perfection Certificate,

 

(e)           customer attrition and retention data and statistics for the prior
fiscal quarter and on a trailing twelve month period, consistent with what was
previously provided,

 

(f)            a report regarding Borrower’s and its Subsidiaries’ accrued, but
unpaid taxes, including but not limited to a detailed report regarding deemed
dividend tax liability, if applicable, and

 

(g)           a report regarding Borrower’s and its Subsidiaries’ employee
headcount, including location of (including by Subsidiary) and function
performed by such employees.

 

 

 

Upon request by

 

(h)           Such other reports, including but not limited to a summary aging
of the Borrower’s Accounts, and a summary aging, by vendor, of Borrower’s
accounts payable, and any book overdrafts, and as to the Collateral or the
financial condition of Borrower and its Subsidiaries, as Agent may reasonably
request.

 

1

--------------------------------------------------------------------------------